 



Exhibit 10.34

CHESAPEAKE FUNDING LLC,
as Issuer

PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

CERTAIN CP CONDUIT PURCHASERS,

CERTAIN APA BANKS,

CERTAIN FUNDING AGENTS

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

 

SERIES 2005-1 INDENTURE SUPPLEMENT

dated as of July 15, 2005

to

BASE INDENTURE

dated as of June 30, 1999

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 DEFINITIONS
    2  
 
       
ARTICLE 2 PURCHASE AND SALE OF SERIES 2005-1 INVESTOR NOTES; INCREASES AND
DECREASES OF SERIES 2005-1 INVESTED AMOUNT
    29  
 
       
SECTION 2.1. Purchases of the Series 2005-1 Investor Notes
    29  
 
       
SECTION 2.2. Delivery.
    29  
 
       
SECTION 2.3. Procedure for Initial Issuance and for Increasing the Series 2005-1
Invested Amount.
    30  
 
       
SECTION 2.4. Sales by CP Conduit Purchasers of Series 2005-1 Investor Notes to
APA Banks
    32  
 
       
SECTION 2.5. Procedure for Decreasing the Series 2005-1 Invested Amount;
Optional Termination.
    32  
 
       
SECTION 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments
    33  
 
       
SECTION 2.7. Interest; Fees.
    34  
 
       
SECTION 2.8. Indemnification by the Issuer and the Administrator
    36  
 
       
SECTION 2.9. Funding Agents
    37  
 
       
ARTICLE 3 ARTICLE 5 OF THE BASE INDENTURE
    38  
 
       
Section 5A.1 Establishment of Series 1999-3 Subaccounts
    38  
 
       
Section 5A.2 Allocations with Respect to the Series 1999-3 Investor Notes
    39  
 
       
Section 5A.3. Determination of Interest
    41  
 
       
Section 5A.4. Monthly Application of Collections
    42  
 
       
Section 5A.5 Payment of Monthly Interest Payment, Fees and Expenses
    45  
 
       
Section 5A.6. Determination of Monthly Principal Payment
    46  
 
       
Section 5A.7 Payment of Principal
    47  

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5A.8 The Administrator’s Failure to Instruct the Indenture Trustee to
Make a Deposit or Payment
    48  
 
       
Section 5A.9 Series 1999-3 Reserve Account
    48  
 
       
Section 5A.10 Series 1999-3 Yield Supplement Account
    50  
 
       
Section 5A.12 Lease Rate Caps
    53  
 
       
ARTICLE 4 AMORTIZATION EVENTS
    54  
 
       
ARTICLE 5 OPTIONAL PREPAYMENT
    56  
 
       
ARTICLE 6 SERVICING AND ADMINISTRATOR FEES
    57  
 
       
SECTION 6.1. Servicing Fee
    57  
 
       
SECTION 6.2. Administrator Fee
    57  
 
       
ARTICLE 7 CHANGE IN CIRCUMSTANCES
    57  
 
       
SECTION 7.1. Illegality
    57  
 
       
SECTION 7.2. Increased Costs.
    58  
 
       
SECTION 7.3. Taxes.
    59  
 
       
SECTION 7.4. Break Funding Payments
    61  
 
       
SECTION 7.5. Alternate Rate of Interest
    62  
 
       
SECTION 7.6. Mitigation Obligations
    62  
 
       
ARTICLE 8 REPRESENTATIONS AND WARRANTIES, COVENANTS
    62  
 
       
SECTION 8.1. Representations and Warranties of the Issuer and VMS
    62  
 
       
SECTION 8.2. Covenants of the Issuer and VMS
    63  
 
       
SECTION 8.3. Covenants of the Administrator
    63  
 
       
SECTION 8.4. Obligations Unaffected
    64  
 
       
ARTICLE 9 CONDITIONS PRECEDENT
    64  
 
       
SECTION 9.1. Conditions Precedent to Effectiveness of Indenture Supplement
    64  
 
       
ARTICLE 10 THE ADMINISTRATIVE AGENT
    67  
 
       
SECTION 10.1. Appointment
    67  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 10.2. Delegation of Duties
    67  
 
       
SECTION 10.3. Exculpatory Provisions
    67  
 
       
SECTION 10.4. Reliance by Administrative Agent
    68  
 
       
SECTION 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
    68  
 
       
SECTION 10.6. Non-Reliance on the Administrative Agent and Other Purchasers
    69  
 
       
SECTION 10.7. Indemnification
    69  
 
       
SECTION 10.8. The Administrative Agent in Its Individual Capacity
    70  
 
       
SECTION 10.9. Resignation of Administrative Agent; Successor Administrative
Agent
    70  
 
       
ARTICLE 11
    71  
 
       
THE FUNDING AGENTS
    71  
 
       
SECTION 11.1. Appointment
    71  
 
       
SECTION 11.2. Delegation of Duties
    71  
 
       
SECTION 11.3. Exculpatory Provisions
    71  
 
       
SECTION 11.4. Reliance by Each Funding Agent
    72  
 
       
SECTION 11.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event
    72  
 
       
SECTION 11.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups
    72  
 
       
SECTION 11.7. Indemnification
    73  
 
       
ARTICLE 12 MISCELLANEOUS
    73  
 
       
SECTION 12.1. Ratification of Indenture
    73  
 
       
SECTION 12.2. Governing Law
    73  
 
       
SECTION 12.3. Further Assurances
    73  
 
       
SECTION 12.4. Payments
    74  
 
       
SECTION 12.5. Costs and Expenses
    74  

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 12.6. No Waiver; Cumulative Remedies
    74  
 
       
SECTION 12.7. Amendments
    74  
 
       
SECTION 12.8. Severability
    75  
 
       
SECTION 12.9. Notices
    75  
 
       
SECTION 12.10. Successors and Assigns
    76  
 
       
SECTION 12.11. Securities Laws
    78  
 
       
SECTION 12.12. Adjustments; Set-off
    78  
 
       
SECTION 12.13. Counterparts
    79  
 
       
SECTION 12.14. No Bankruptcy Petition
    79  
 
       
SECTION 12.15. SUBIs
    80  
 
       
SECTION 12.16. Discharge of Indenture
    80  
 
       
SECTION 12.17. Duration of Indenture Trustee’s Obligations
    81  
 
       
SECTION 12.18. Limited Recourse
    81  
 
       
SECTION 12.19. Waiver of Setoff
    81  
 
       
SECTION 12.20. Conflict of Instructions
    81  
 
       
SECTION 12.21. JPMorgan Chase Conflict Waiver
    82  
 
       
SECTION 12.22. Confidential Information.
    82  

     
SCHEDULES
   
 
   
Schedule I:
  List of Match Funding CP Conduit Purchasers
 
   
EXHIBITS
   
 
   
Exhibit A:
  Form of Series 2005-1 Variable Funding Investor Note
Exhibit B:
  Increase Notice
Exhibit C:
  Monthly Settlement Statement
Exhibit D:
  Form of Transfer Supplement
Exhibit E:
  Form of Purchaser Group Supplement
Exhibit F:
  Form of Amendment to Base Indenture
Exhibit G:
  Form of Series 2005-1 Lease Rate Cap

iv



--------------------------------------------------------------------------------



 



SERIES 2005-1 SUPPLEMENT, dated as of July 15, 2005 (as amended, supplemented,
restated or otherwise modified from time to time, this “Indenture Supplement”)
among CHESAPEAKE FUNDING LLC, a special purpose limited liability company
established under the laws of Delaware (the “Issuer”), PHH VEHICLE MANAGEMENT
SERVICES, LLC (“VMS”), as administrator (in such capacity, the “Administrator”),
the several commercial paper conduits listed on Schedule I and their respective
permitted successors and assigns (the “CP Conduit Purchasers”; each,
individually, a “CP Conduit Purchaser”), the several banks set forth opposite
the name of each CP Conduit Purchaser on Schedule I and the other banks parties
hereto pursuant to Section 12.10(c) (each an “APA Bank” with respect to such CP
Conduit Purchaser), the agent bank set forth opposite the name of each CP
Conduit Purchaser on Schedule I and its permitted successor and assign (the
“Funding Agent” with respect to such CP Conduit Purchaser), JPMorgan Chase, in
its capacity as administrative agent for the CP Conduit Purchasers, the APA
Banks and the Funding Agents (the “Administrative Agent”), and JPMorgan Chase,
in its capacity as Indenture Trustee (together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Indenture
Trustee”), to the Base Indenture, dated as of June 30, 1999, between the Issuer
and the Indenture Trustee (as amended, modified, restated or supplemented from
time to time, exclusive of Indenture Supplements creating new Series of Investor
Notes, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that the Issuer and the Indenture Trustee may at any time and from time
to time enter into an Indenture Supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Investor Notes.

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Investor Notes to be issued pursuant to the
Base Indenture and this Indenture Supplement and such Series of Investor Notes
shall be designated generally as Floating Rate Asset Backed Variable Funding
Investor Notes, Series 2005-1.

The proceeds from the sale of the Series 2005-1 Investor Notes (as defined
herein) and the proceeds from any Increase (as defined herein) shall be
deposited in the Series 2005-1 Collection Subaccount and shall be used by the
Issuer to fund the maintenance of the SUBI Certificates under the Transfer
Agreement and to reduce the Invested Amounts of other Series of Investor Notes.

 



--------------------------------------------------------------------------------



 



2

ARTICLE 1

DEFINITIONS

(a)      All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule 1 thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Indenture Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2005-1
Investor Notes and not to any other Series of Investor Notes issued by the
Issuer.

(b)      The following words and phrases shall have the following meanings with
respect to the Series 2005-1 Investor Notes and the definitions of such terms
are applicable to the singular as well as the plural form of such terms and to
the masculine as well as the feminine and neuter genders of such terms:

“Acquiring APA Bank” is defined in Section 12.10(c).

“Acquiring Purchaser Group” is defined in Section 12.10(e).

“Additional Costs Cap” means, for any Payment Date, an amount equal to the
quotient of the product of (a) 0.25% per annum, (b) the weighted average
Series 2005-1 Invested Amount during the immediately preceding Series 2005-1
Interest Period and (c) the number of days in such Series 2005-1 Interest Period
divided by 360.

“Additional Interest” is defined in Section 5A.3(b).

“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.

“Administrative Agent” is defined in the recitals hereto.

“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 



--------------------------------------------------------------------------------



 



3

“Amendment Effective Date” means the first date on which an amendment to the
Base Indenture substantially in the form of Exhibit F is in effect in accordance
with its terms.

“Amortization Event” is defined in Article 4.

“APA Bank” is defined in the recitals hereto.

“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.

“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.

“Applicable Margin” is defined in the Fee Letter.

“Applicable Option” means, on any date, (a) prior to the Amendment Effective
Date, Option 1 on the Enhancement Matrix and (b) thereafter (i) Option 1 on the
Enhancement Matrix during any period when Overconcentration Option 1 is in
effect in accordance with Section 13.18 of the Base Indenture, (ii) Option 2 on
the Enhancement Matrix during any period when Overconcentration Option 2 is in
effect in accordance with Section 13.18 of the Base Indenture or (iii) Option 3
on the Enhancement Matrix during any period when Overconcentration Option 3 is
in effect in accordance with Section 13.18 of the Base Indenture.

“Article 7 Costs” means any amounts due pursuant to Article 7.

“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.

“Assumed Lease Term” means, with respect to any Series 2005-1 Yield Shortfall
Lease, the number of months over which the Capitalized Cost of the related
Leased Vehicle is being depreciated thereunder.

“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2005-1 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2005-1 Initial Funding Date, (ii) the portion of the APA Bank
Funded Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
portion of the Purchaser Group Increase

 



--------------------------------------------------------------------------------



 



4

Amount with respect to such Purchaser Group for such Business Day not to be
funded by such Purchaser Group by issuing Commercial Paper.

“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2005-1 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the
Series 2005-1 Initial Funding Date, (ii) the portion of the CP Conduit Funded
Amount with respect to such Purchaser Group allocated to any CP Tranche, the CP
Rate Period in respect of which expires on such Business Day and (iii) the
portion of the Purchaser Group Increase Amount with respect to such Purchaser
Group for such Business Day to be funded by such Purchaser Group by issuing
Commercial Paper.

“Benefitted Purchaser Group” is defined in Section 12.12.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Car” means an automobile or a Light-Duty Truck.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2005-1 Closing
Date, (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator , in each case, whether foreign or
domestic (each an “Official Body”) charged with the administration,
interpretation or application thereof, or the compliance with any request or
directive of any Official Body (whether or not having the force of law) made,
issued or occurring after the Series 2005-1 Closing Date or (c) any request,
guideline or directive (whether or not having the force of law) from any
accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case, whether foreign or domestic (each an
“Accounting Body”) charged with the administration, interpretation or
application thereof, or the compliance with any request or directive of any
Accounting Body (whether or not having the force of law) made, issued or
occurring after the Series 2005-1 Closing Date.

“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promissory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.

“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2005-1 Investor
Note on the Series 2005-1 Initial Funding Date and, thereafter, to maintain and,
subject to certain conditions, increase the Purchaser Group Invested Amount with
respect to such Purchaser

 



--------------------------------------------------------------------------------



 



5

Group, in each case, in an amount up to the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.

“Commitment Fee” is defined in Section 2.7(e).

“Commitment Fee Payment” is defined in Section 5A.4(c)(vi).

“Commitment Fee Rate” is defined in the Fee Letter.

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2005-1
Maximum Invested Amount on such date.

“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commercial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser pursuant to Section 12.10(b).

“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group by issuing Commercial Paper on
such day.

“CP Conduit Purchaser” is defined in the recitals hereto.

“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2005-1 Amortization Period, each CP Rate Period shall
end on or prior to the next succeeding Payment Date.

“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.

“Daily Principal Utilization Amount” means, for any Business Day, the sum of the
following amounts to be withdrawn from the Series 2005-1 Principal Collection
Subaccount pursuant to Section 5A.2(g) on such Business Day: (i) the amount of
any Decrease to be applied to reduce the Series 2005-1 Invested Amount pursuant
to Section 2.5, (ii) the amount that the Issuer has elected to apply to reduce
the principal amount of any Outstanding Series of Investor Notes (other than the
Series 2005-1 Investor Notes) and (iii) the portion of the purchase price for
Additional Units to be allocated to the Lease

 



--------------------------------------------------------------------------------



 



6

SUBI Portfolio and paid for pursuant to the Transfer Agreement on such Business
Day to be financed with the proceeds of the Series 2005-1 Investor Notes.

“Decrease” is defined in Section 2.5(a).

“Deficiency” is defined in Section 5A.4(b).

“Discount” means, with respect to any Match Funding CP Conduit Purchaser, the
interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and
(b) with respect to any Pooled Funding CP Conduit Purchaser, the amount of
interest or discount to accrue on or in respect of the Commercial Paper issued
by such Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by
the Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to
fund the purchase or maintenance of the CP Conduit Funded Amount with respect to
such Pooled Funding CP Conduit Purchaser (including, without limitation, any
interest attributable to the commissions of placement agents and dealers in
respect of such Commercial Paper and any costs associated with funding small or
odd-lot amounts, to the extent that such commissions or costs are allocated, in
whole or in part, to such Commercial Paper by such Funding Agent).

“Dividend Amount” means, with respect to any Payment Date, the aggregate amount
of dividends payable to the Series 2005-1 Preferred Members in respect of their
Series 2005-1 Preferred Membership Interests pursuant to the LLC Agreement.

“Effective Date” is defined in Section 9.1.

“Eligible Assignee” means a financial institution having short-term debt ratings
of at least A-1 from Standard & Poor’s and P-1 from Moody’s.

“Enhancement Matrix” means the following matrix:

                              Option 1     Option 2     Option 3  
 
                       
Level 1 Required PMI Percentage
    126.5790 %     126.5790 %     126.5790 %
 
                       
Level 2 Required PMI Percentage
    135.0501 %     135.0501 %     135.0501 %
 
                       
Level 3 Required PMI Percentage
    143.5211 %     143.5211 %     143.5211 %

 



--------------------------------------------------------------------------------



 



7

                              Option 1     Option 2     Option 3  
 
                       
Level 1 Required Enhancement Percentage
    14.9425 %     14.9425 %     14.9425 %
 
                       
Level 2 Required Enhancement Percentage
    15.9425 %     15.9425 %     15.9425 %
 
                       
Level 3 Required Enhancement Percentage
    16.9425 %     16.9425 %     16.9425 %
 
                       
Required Reserve Account Amount Percentage
    2.2538 %     2.5293 %     2.6666 %

“Equipment” means any Vehicle that is not a Car, a Forklift, a Heavy-Duty Truck,
a Medium-Duty Truck, a Truck Body or a Trailer.

“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:

(a)     initially, the period commencing on the Series 2005-1 Initial Funding
Date, the Increase Date or a conversion date, as the case may be, with respect
to such Eurodollar Tranche and ending one month thereafter (or such other period
which is acceptable to the Funding Agent with respect to such Purchaser Group
and which in no event will be less than 7 days); and

(b)     thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than
7 days);

provided that all Eurodollar Periods must end on the next Payment Date and all
of the foregoing provisions relating to Eurodollar Periods are subject to the
following:

(i)     if any Eurodollar Period would otherwise end on a day that is not a
Business Day, such Eurodollar Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such
Eurodollar Period into another calendar month, in which event such Eurodollar
Period shall end on the immediately preceding Business Day; and

(ii)     any Eurodollar Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Eurodollar Period) shall end on the
last Business Day of the calendar month at the end of such Eurodollar Period.

“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.

“Excess Alternative Vehicle Amount” means, on any Settlement Date, an amount
equal to the excess, if any, of (a) the sum of

 



--------------------------------------------------------------------------------



 



8

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is not a Car allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is not a
Car subject to a Closed-End Lease allocated to the Lease SUBI as of the last day
of such Monthly Period of the lesser of (A) the Stated Residual Value of such
Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last day
of such Monthly Period;

over (b) an amount equal to 31.5% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Equipment Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is Equipment allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is
Equipment subject to a Closed-End Lease allocated to the Lease SUBI as of the
last day of such Monthly Period of the lesser of (A) the Stated Residual Value
of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the
last day of such Monthly Period;

over (b) an amount equal to 5% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Forklift Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Forklift allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a
Forklift subject to a Closed-End Lease allocated to the Lease SUBI as of the
last day of such Monthly Period of the lesser of (A) the Stated Residual Value
of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the
last day of such Monthly Period;

over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Heavy-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of

 



--------------------------------------------------------------------------------



 



9

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Heavy-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a
Heavy-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as of
the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;

over (b) an amount equal to 7.5% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Medium-Duty Truck Amount” means, on any Settlement Date, an amount equal
to the excess, if any, of (a) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck allocated to the Lease SUBI as of the
last day of the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck subject to a Closed-End Lease allocated to the Lease SUBI as
of the last day of such Monthly Period of the lesser of (A) the Stated Residual
Value of such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of
the last day of such Monthly Period;

over (b) an amount equal to 15.0% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Trailer Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Trailer allocated to the Lease SUBI as of the last day of
the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a
Trailer subject to a Closed-End Lease allocated to the Lease SUBI as of the last
day of such Monthly Period of the lesser of (A) the Stated Residual Value of
such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last
day of such Monthly Period;

over (b) an amount equal to 3% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Truck Amount” means, on any Settlement Date, an amount equal to the
greater of (a) the sum of (i) the Excess Heavy-Duty Truck Amount on such
Settlement

 



--------------------------------------------------------------------------------



 



10

Date and (ii) the Excess Medium-Duty Truck Amount on such Settlement Date and
(b) an amount equal to the excess, if any, of (x) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Medium-Duty Truck or a Heavy-Duty Truck allocated to the
Lease SUBI as of the last day of the Monthly Period immediately preceding such
Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a
Medium-Duty Truck or a Heavy-Duty Truck subject to a Closed-End Lease allocated
to the Lease SUBI as of the last day of such Monthly Period of the lesser of
(A) the Stated Residual Value of such Unit Vehicle and (B) the Net Book Value of
such Unit Vehicle as of the last day of such Monthly Period;

over (y) an amount equal to 21.5% of the Aggregate Unit Balance as of such
Settlement Date.

“Excess Truck Body Amount” means, on any Settlement Date, an amount equal to the
excess, if any, of (a) the sum of

(i)     the aggregate Lease Balance of all Eligible Leases the related Leased
Vehicle of which is a Truck Body allocated to the Lease SUBI as of the last day
of the Monthly Period immediately preceding such Settlement Date plus

(ii)     an amount equal to the aggregate for each Unit Vehicle which is a Truck
Body subject to a Closed-End Lease allocated to the Lease SUBI as of the last
day of such Monthly Period of the lesser of (A) the Stated Residual Value of
such Unit Vehicle and (B) the Net Book Value of such Unit Vehicle as of the last
day of such Monthly Period;

over (b) an amount equal to 2% of the Aggregate Unit Balance as of such
Settlement Date.

“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
the Issuer hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administrative Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations hereunder, receiving a payment hereunder or enforcing
the Series 2005-1 Investor Notes) and (b) any branch profits tax imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Issuer is located (except any such branch profits or similar tax
imposed as a result of a

 



--------------------------------------------------------------------------------



 



11

connection with the United States of America or other jurisdiction as a result
of a connection arising solely from the Administrative Agent’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2005-1 Investor Notes).

“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event shall have been declared or automatically occurred.

“Extending Purchaser Group” shall mean a Purchaser Group other than a
Non-Extending Purchaser Group.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Fee Letter executed by and between the Issuer, the
Administrator and the Funding Agent with respect to each Purchaser Group, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Final Maturity Date” means the Payment Date that occurs in the 125th month
after the month in which the Series 2005-1 Amortization Period shall have
commenced.

“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.

“Forklift” means a high-lift, self-loading mobile vehicle, equipped with load
carriage and forks, for transporting and tiering loads.

“Funding Agent” is defined in the recitals hereto.

“Gross Vehicle Weight” means the maximum manufacturer recommended weight that
the axels of a Truck or Tractor can carry including the weight of the Truck or
Tractor.

“Heavy-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
over 33,000 pounds.

“Increase Amount” is defined in Section 2.3(a).

“Increase Date” is defined in Section 2.3(a).

 



--------------------------------------------------------------------------------



 



12

“Increased Costs” means, for each Payment Date, the sum of (1) any Article 7
Costs due and payable on such Payment Date, (2) any other unpaid Program Costs
due and payable on such Payment Date, (3) any amounts due and payable pursuant
to Section 2.8 on such Payment Date and (4) the Increased Costs Carry Forward
Amount for the preceding Payment Date.

“Increased Costs Carry Forward Amount” means, for each Payment Date, the excess,
if any, of (a) Increased Costs for such Payment Date over (b) the aggregate
amount deposited in the Series 2005-1 Distribution Account on account of the
Increased Costs for such Payment Date pursuant to Sections 5A.4(c)(ix) and (xv).

“Increases” is defined in Section 2.3(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indenture Supplement” has the meaning set forth in the preamble.

“Interest Shortfall” is defined in Section 5A.3(b).

“JPMorgan Chase” means JPMorgan Chase Bank, National Association, and its
successors and assigns.

“Level 1 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 1 Required Enhancement
Percentage” for the Applicable Option.

“Level 2 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 2 Required Enhancement
Percentage” for the Applicable Option.

“Level 3 Required Enhancement Percentage” means on any date the percentage set
forth in the Enhancement Matrix on the line titled “Level 3 Required Enhancement
Percentage” for the Applicable Option.

“Level 1 Required PMI Percentage” means on any date the percentage set forth in
the Enhancement Matrix on the line titled “Level 1 Required PMI Percentage” for
the Applicable Option.

“Level 2 Required PMI Percentage” means on any date the percentage set forth in
the Enhancement Matrix on the line titled “Level 2 Required PMI Percentage” for
the Applicable Option.

“Level 3 Required PMI Percentage” means on any date the percentage set forth in
the Enhancement Matrix on the line titled “Level 3 Required PMI Percentage” for
the Applicable Option.

“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Telerate Page 3750 at

 



--------------------------------------------------------------------------------



 



13

approximately 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.

“Light-Duty Truck” means a Truck having a Gross Vehicle Weight of under 16,001
pounds.

“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
identified on Schedule I as a Match Funding CP Conduit Purchaser and each CP
Conduit Purchaser that, after the Series 2005-1 Closing Date, notifies the
Issuer and the Administrative Agent in accordance with Section 2.7(d) in writing
that it is funding its CP Conduit Funded Amount with Commercial Paper issued by
it, or for its benefit, in specified CP Tranches selected in accordance with
Sections 2.7(b) and (c) and that, in each case, has not subsequently notified
the Issuer and the Administrative Agent in writing that the Issuer will no
longer be permitted to select CP Tranches in accordance with Sections 2.7(b) and
(c) in respect of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser.

“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I, as such amount may be increased
or reduced from time to time as provided in Section 2.6. The Maximum Purchaser
Group Invested Amount with respect to each Non-Extending Purchaser Group shall
be reduced to zero on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Medium-Duty Truck” means a Truck or Tractor having a Gross Vehicle Weight of
between 16,001 pounds and 33,000 pounds.

“Monthly Funding Costs” means, with respect to each Series 2005-1 Interest
Period and any Purchaser Group, the sum of:

(c)     for each day during such Series 2005-1 Interest Period, (i) with respect
to a Match Funding CP Conduit Purchaser, the aggregate amount of Discount
accruing on all outstanding Commercial Paper issued by, or for the benefit of,
such Match Funding CP Conduit Purchaser to fund the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser on such day or (ii) with
respect to a Pooled Funding CP Conduit Purchaser, the aggregate amount of
Discount accruing on or otherwise in respect of the Commercial Paper issued by,
or for the benefit of, such Pooled Funding CP Conduit Purchaser allocated, in
whole or in part, by the Funding Agent with respect to such Pooled Funding CP
Conduit Purchaser, to fund the purchase or maintenance of the CP Conduit Funded
Amount with respect to such Pooled Funding CP Conduit Purchaser; plus

(d)     for each day during such Series 2005-1 Interest Period, the sum of:

(i)     the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with

 



--------------------------------------------------------------------------------



 



14

respect to such Purchaser Group on such day times (B) the Alternate Base Rate,
divided by (C) 365 (or 366, as the case may be) plus

(ii)     the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus

(e)     for each day during such Series 2005-1 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate on such day, divided by (C) 360.

“Monthly Interest Payment” is defined in Section 5A.4(c)(v).

“Monthly Principal Payment” is defined in Section 5A.6.

“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).

“Optional Termination Date” is defined in Section 2.5(b).

“Optional Termination Notice” is defined in Section 2.5(b).

“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under the Transaction Documents or from the execution, delivery or
enforcement of, or otherwise with respect to, any Transaction Document.

“Outstanding” means, with respect to the Series 2005-1 Investor Notes, the
Series 2005-1 Invested Amount shall not have been reduced to zero and all
accrued interest and other amounts owing on the Series 2005-1 Investor Notes and
to the Administrative Agent, the Funding Agents, the CP Conduit Purchasers and
the APA Banks hereunder shall not have been paid in full.

“Participants” is defined in Section 12.10(d).

“Paydown Period” means any period from and including the Expiry Date with
respect to any Purchaser Group to but excluding the earlier of (a) the date on
which the Purchaser Group Invested Amount with respect to such Purchaser Group
shall have been reduced to zero and (b) the commencement of the Series 2005-1
Amortization Period.

“Payment Date” means the 7th day of each month, or if such date is not a
Business Day, the next succeeding Business Day, commencing August 8, 2005.

“PHH” means PHH Corporation and its successors and assigns.

 



--------------------------------------------------------------------------------



 



15

“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.

“Prepayment Date” is defined in Article 5.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Principal Overpayment Amount” means, for each Settlement Date, the excess, if
any, of (a) the aggregate amount withdrawn from the Series 2005-1 General
Collection Subaccount and deposited in the Series 2005-1 Principal Collection
Subaccount pursuant to Section 5A.2(f) during the immediately preceding Monthly
Period over (b) the Series 2005-1 Principal Payment Amount for such Settlement
Date.

“Program Fee Rate” is defined in the Fee Letter.

“Program Costs” shall mean the sum of (i) all expenses, indemnities and other
amounts due and payable to the Administrative Agent, the CP Conduit Purchasers,
the Funding Agents, the Program Support Providers and the APA Banks under the
Indenture or this Indenture Supplement (including, without limitation, any
Article 7 Costs) and (ii) the product of (A) all unpaid fees and expenses due
and payable to counsel to, and independent auditors of, the Issuer (other than
fees and expenses payable on or in connection with the closing of the issuance
of Series 2005-1 or any other Series) and (B) a fraction, the numerator of which
is the Series 2005-1 Maximum Invested Amount and the denominator of which is the
sum of (x) the aggregate commitment amounts on such Business Day (in respect of
any variable funding notes of any other Outstanding Series), (y) the
Series 2005-1 Maximum Invested Amount plus (z) the aggregate Invested Amounts of
all other Outstanding Series (other than variable funding notes).

“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.

“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2005-1 Invested Amount on
such date.

“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.

 



--------------------------------------------------------------------------------



 



16

“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2005-1 Initial Funding Date, such
Purchaser Group’s Commitment Percentage of the Series 2005-1 Initial Invested
Amount and (b) when used with respect to any other date, an amount equal to
(i) the Purchaser Group Invested Amount with respect to such Purchaser Group on
the immediately preceding Business Day plus (ii) such Purchaser Group’s
Commitment Percentage of any Increase Amount made pursuant to Section 2.3 on
such day minus (iii) the amount of principal payments made to such Purchaser
Group pursuant to Section 5A.7 on such date.

“Purchaser Group Supplement” is defined in Section 12.10(e).

“Rating Agencies” means, with respect to the Series 2005-1 Investor Notes,
Standard & Poor’s and Moody’s.

“Record Date” means, with respect to each Payment Date, the immediately
preceding Business Day.

“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.

“Required Reserve Account Amount Percentage” means on any date the percentage
set forth in the Enhancement Matrix on the line titled “Required Reserve Account
Amount Percentage” for the Applicable Option.

“Scheduled Expiry Date” shall mean, with respect to any Purchaser Group, the
later of (a) July 14, 2006 and (b) the last day of any extension of the
Commitment of the APA Banks included in such Purchaser Group made in accordance
with Section 2.6(b).

“Series 2005-1” means Series 2005-1, the Principal Terms of which are set forth
in this Indenture Supplement.

“Series 2005-1 Administrator Fee” is defined in Section 6.2.

“Series 2005-1 Allocated Adjusted Aggregate Unit Balance” means, as of any date
of determination, the product of (a) the Adjusted Aggregate Unit Balance and
(b) the percentage equivalent of a fraction the numerator of which is the
Series 2005-1 Required Asset Amount as of such date and the denominator of which
is the sum of (x) the Series 2005-1 Required Asset Amount and (y) the aggregate
Required Asset Amounts with respect to each other Series of Investor Notes as of
such date, including all Series of Investor Notes that have been paid in full
but as to which the Amortization Period shall have not ended.

 



--------------------------------------------------------------------------------



 



17

“Series 2005-1 Allocated Asset Amount Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2005-1 Allocated Adjusted
Aggregate Unit Balance is less than the Series 2005-1 Required Asset Amount as
of such date.

“Series 2005-1 Amortization Period” means the period commencing on the Business
Day following the earliest to occur of (i) the date on which the Expiry Date
with respect to each Purchaser shall have occurred, (ii) the Optional
Termination Date and (iii) the Prepayment Date and ending on the date when
(w) the Series 2005-1 Invested Amount shall have been reduced to zero and all
accrued interest and other amounts owing on the Series 2005-1 Investor Notes and
to the Administrative Agent, the CP Conduit Purchasers, the Funding Agents and
the APA Banks shall have been paid in full, (x) all dividends accrued and
accumulated on the Series 2005-1 Preferred Membership Interests shall have been
declared and paid in full, (y) the Series 2005-1 Preferred Membership Interests
shall have been redeemed in accordance with their terms and (z) all amounts
owing in respect of the Series 2005-1 Preferred Membership Interests under the
Series 2005-1 Preferred Membership Interest Purchase Agreement shall have been
paid in full by the Issuer.

“Series 2005-1 Basic Servicing Fee” is defined in Section 6.1.

“Series 2005-1 Closing Date” means July 15, 2005.

“Series 2005-1 Collateral” means the Collateral, the Series 2005-1 Reserve
Account, the Series 2005-1 Yield Supplement Account, the Series 2005-1
Distribution Account and the Series 2005-1 Lease Rate Caps.

“Series 2005-1 Collection Subaccount” is defined in Section 5A.1(a).

“Series 2005-1 Daily Principal Allocation” is defined in Section 5A.2(b).

“Series 2005-1 Distribution Account” is defined in Section 5A.11(a).

“Series 2005-1 Eligible Counterparty” means a financial institution having on
the date of any acquisition of a Lease Rate Cap short-term debt ratings of “A-1”
by Standard & Poor’s and “P-1” by Moody’s and long-term unsecured debt ratings
of at least “A+” by Standard & Poor’s and “Aa3” by Moody’s.

“Series 2005-1 Excess Fleet Receivable Amount” means, for any Settlement Date,
an amount equal to the product of (a) the average daily Series 2005-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Excess
Fleet Receivable Amount for such Settlement Date.

“Series 2005-1 Gain on Sale Account Percentage” means 10%.

“Series 2005-1 Hypothetical Yield Shortfall Amount” means, for any Settlement
Date, an amount equal to the product of (x) the excess, if any, of the
Series 2005-1 Minimum Yield Rate for such Settlement Date over the CP Rate as of
the last day of the

 



--------------------------------------------------------------------------------



 



18

immediately preceding Monthly Period, (y) the Series 2005-1 Invested Percentage
on such Settlement Date of the aggregate Lease Balance of all Floating Rate
Leases as of the last day of the immediately preceding Monthly Period and
(z) 2.75.

“Series 2005-1 Initial Funding Date” is defined in Section 2.1(a).

“Series 2005-1 Initial Invested Amount” is defined in Section 2.3(a).

“Series 2005-1 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2005-1 Interest Period
shall commence on and include the Series 2005-1 Initial Funding Date and end on
and include August 7, 2005.

“Series 2005-1 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.

“Series 2005-1 Invested Percentage” means, with respect to any Business Day (i)
during the Series 2005-1 Revolving Period, the percentage equivalent (which
percentage shall never exceed 100%) of a fraction the numerator of which shall
be equal to the Series 2005-1 Allocated Adjusted Aggregate Unit Balance as of
the end of the immediately preceding Business Day and the denominator of which
is the sum of the numerators used to determine invested percentages for
allocations for all Series of Investor Notes (and all classes of such Series of
Investor Notes), including all Series of Investor Notes that have been paid in
full but as to which the Amortization Period shall have not ended, as of the end
of such immediately preceding Business Day or (ii) during the Series 2005-1
Amortization Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction the numerator of which shall be equal to the
Series 2005-1 Allocated Adjusted Aggregate Unit Balance as of the end of the
Series 2005-1 Revolving Period, and the denominator of which is the sum of the
numerators used to determine invested percentages for allocations for all Series
of Investor Notes (and all classes of such Series of Investor Notes), including
all Series of Investor Notes that have been paid in full but as to which the
Amortization Period shall have not ended, as of the end of the immediately
preceding Business Day.

“Series 2005-1 Investor Noteholder” means the Person in whose name a Series
2005-1 Investor Note is registered in the Note Register.

“Series 2005-1 Investor Notes” means any one of the Series 2005-1 Floating Rate
Asset Backed Variable Funding Investor Notes, executed by the Issuer and
authenticated and delivered by the Indenture Trustee, substantially in the form
of Exhibit A.

“Series 2005-1 Junior Preferred Membership Interests” means each series of
Junior Preferred Membership Interests relating to the Series 2005-1 Investor
Notes, if any, issued by the Issuer pursuant to the LLC Agreement.

 



--------------------------------------------------------------------------------



 



19

“Series 2005-1 Lease Rate Cap” means an interest rate cap whether now or
hereafter existing or acquired, substantially in the form of Exhibit G, from a
Series 2005-1 Eligible Counterparty.

“Series 2005-1 Liquid Credit Enhancement Deficiency” means, on any date of
determination, the amount by which the Series 2005-1 Reserve Account Amount is
less than the Series 2005-1 Required Reserve Account Amount.

“Series 2005-1 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date. The Series 2005-1 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.

“Series 2005-1 Minimum Yield Rate” means, for any Settlement Date, a rate per
annum equal to the sum of (i) the Series 2005-1 Weighted Average Cost of Funds
for such Settlement Date, (ii) 0.225% and (iii) 0.60%.

“Series 2005-1 Monthly Interest” is defined in Section 5A.3(a).

“Series 2005-1 Monthly Residual Value Gain” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2005-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Monthly
Residual Value Gain for such Settlement Date.

“Series 2005-1 Monthly Servicer Advance Reimbursement Amount” means, for each
Payment Date, an amount equal to the product of (a) the Monthly Servicer Advance
Reimbursement Amount for such Payment Date and (b) the average daily
Series 2005-1 Invested Percentage during the immediately preceding Monthly
Period.

“Series 2005-1 Note Rate” means for any Series 2005-1 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2005-1 Interest
Period and the denominator of which is equal to the average daily Series 2005-1
Invested Amount during such Series 2005-1 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2005-1 Interest Period; provided, however, that the Series 2005-1
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.

“Series 2005-1 Note Termination Date” means the date on which the Series 2005-1
Invested Amount shall have been reduced to zero and all accrued and unpaid
interest on the Series 2005-1 Notes shall have been paid in full.

“Series 2005-1 Preferred Member Distribution Account” means the account
established in respect of the Series 2005-1 Preferred Membership Interests
pursuant to the LLC Agreement.

 



--------------------------------------------------------------------------------



 



20

“Series 2005-1 Preferred Members” means the registered holders of the Series
2005-1 Preferred Membership Interests.

“Series 2005-1 Preferred Membership Interest Purchase Agreement” means,
collectively, one or more purchase agreements among the Issuer, one or more
purchasers of the Series 2005-1 Senior Preferred Membership Interests
thereunder, any agents of such purchasers, any one or more banks or other
financial institutions providing liquidity funding to such purchasers and the
Administrator, as the same may from time to time be amended, supplemented or
otherwise modified in accordance with its terms, and one or more purchase
agreements relating to the Series 2005-1 Junior Preferred Membership Interests
among the Issuer, one or more purchasers of the Series 2005-1 Junior Preferred
Membership Interests and the Administrator, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms.

“Series 2005-1 Preferred Membership Interests” means the Series 2005-1 Senior
Preferred Membership Interests, if any, and the Series 2005-1 Junior Preferred
Membership Interests, if any.

“Series 2005-1 Prepayment Amount” means, the sum of the following amounts with
respect to each Purchaser Group:

(f)     the Purchaser Group Invested Amount with respect to such Purchaser
Group, plus

(g)     (i) if the CP Conduit Purchaser in such Purchaser Group is a Match
Funding CP Conduit Purchaser, the sum of (A) all accrued and unpaid Discount on
all outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from the issuance date(s) thereof to but
excluding the Prepayment Date and (B) the aggregate Discount to accrue on all
outstanding Commercial Paper issued by, or for the benefit of, such Match
Funding CP Conduit Purchaser to fund the CP Funded Amount with respect to such
Match Funding CP Conduit Purchaser from and including the Prepayment Date to and
excluding the maturity date of each CP Tranche with respect to such Match
Funding CP Conduit Purchaser or (ii) if the CP Conduit Purchaser in such
Purchaser Group is a Pooled Funding CP Conduit Purchaser, the sum of (A) the
aggregate amount of Discount on or in respect of the Commercial Paper issued by,
or for the benefit of, such Pooled Funding CP Conduit Purchaser allocated, in
whole or in part, by the Funding Agent with respect to such Pooled Funding CP
Conduit Purchaser, to fund the purchase or maintenance of the CP Funded Amount
with respect to such Pooled Funding CP Conduit Purchaser as of the Prepayment
Date and (B) the aggregate amount of Discount to accrue on or in respect of the
Commercial Paper issued by, or for the benefit of, such Pooled Funding CP
Conduit Purchaser allocated, in whole or in part, by the Funding Agent with
respect to such Pooled Funding CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Funded Amount with respect to such Pooled Funding CP
Conduit Purchaser from and including the Prepayment Date to and excluding the
maturity dates of such Commercial Paper; plus

 



--------------------------------------------------------------------------------



 



21

(h)     all accrued and unpaid interest on the APA Bank Funded Amount with
respect to such Purchaser Group, calculated at the Alternate Base Rate or the
applicable Adjusted LIBO Rate for the period from and including the immediately
preceding Period End Date to and excluding the Prepayment Date, plus

(i)     the Commitment Fee payable to such Purchaser Group calculated for the
period from and including the immediately preceding Payment Date to and
excluding the Prepayment Date, plus

(j)     all Article 7 Costs then due and payable to such Purchaser Group, plus

(k)     without duplication, any other Program Costs then due and payable to
such Purchaser Group and any amounts then due and payable to such Purchaser
Group pursuant to Section 2.8.

“Series 2005-1 Principal Collection Subaccount” is defined in Section 5A.1(a).

“Series 2005-1 Principal Payment Amount” means, for any Settlement Date, an
amount equal to the product of (a) the average daily Series 2005-1 Invested
Percentage during the immediately preceding Monthly Period and (b) the Principal
Payment Amount for such Settlement Date.

“Series 2005-1 Required Asset Amount” means, as of any date of determination,
the sum of the Series 2005-1 Invested Amount and the Series 2005-1 Required
Overcollateralization Amount as of such date.

“Series 2005-1 Required Enhancement Amount” means, on any date of determination,
an amount equal to the sum of (a) the greater of (i) the Series 2005-1 Required
PMI Percentage of the aggregate liquidation preference of the Series 2005-1
Senior Preferred Membership Interests, if any, on such date and (ii) (A) during
the Series 2005-1 Revolving Period, the Series 2005-1 Required Percentage of the
sum of (x) the Series 2005-1 Maximum Invested Amount on such date and (y) during
any Paydown Period, the aggregate Purchaser Group Invested Amount of any
Non-Extending Purchaser Groups on such date or (B) during the Series 2005-1
Amortization Period, the Series 2005-1 Required Percentage of the sum of (x) the
Series 2005-1 Maximum Invested Amount on the last day of the Series 2005-1
Revolving Period and (y) if the last day of the Series 2005-1 Revolving Period
occurred during a Paydown Period, the aggregate Purchaser Group Invested Amount
of any Non-Extending Purchaser Groups on the last day of the Series 2005-1
Revolving Period plus (b) the sum of:

(i) if the Three-Month Average Residual Value Loss Ratio with respect to the
most recent Settlement Date exceeded 12.50%, an amount equal to the product of
(a) the Series 2005-1 Invested Percentage as of the last day of the Monthly
Period immediately preceding such Settlement Date and (b) 90% of the amount by
which the Aggregate Residual Value Amount exceeded the Excess Residual Value
Amount, in each case, as of that date; plus

 



--------------------------------------------------------------------------------



 



22

(ii)     the greater of

(A)     the sum of:

(1)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Equipment Amount on such
Settlement Date;

(2)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Forklift Amount on such
Settlement Date;

(3)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Amount on such Settlement
Date;

(4)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Trailer Amount on such Settlement
Date; and

(5)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding the
most recent Settlement Date and (y) the Excess Truck Body Amount on such
Settlement Date; or

(B)     an amount equal to the product of (x) the Series 2005-1 Invested
Percentage as of the last day of the Monthly Period immediately preceding such
Settlement Date and (y) the Excess Alternative Vehicle Amount on such Settlement
Date

; provided, however, that, after the declaration or occurrence of an
Amortization Event, the Series 2005-1 Required Enhancement Amount shall equal
the Series 2005-1 Required Enhancement Amount on the date of the declaration or
occurrence of such Amortization Event.

“Series 2005-1 Required Investor Noteholders” means Purchaser Groups having
Commitment Percentages aggregating 66 2/3% or more.

“Series 2005-1 Required Overcollateralization Amount” means, on any date of
determination during an Accrual Period, the amount, if any, by which the
Series 2005-1 Required Enhancement Amount exceeds the sum of (a) the
Series 2005-1 Reserve Account Amount and (b) the amount on deposit in the
Series 2005-1 Principal Collection Subaccount on such date (excluding any
amounts deposited therein pursuant to Section

 



--------------------------------------------------------------------------------



 



23

5A.2(f) during the Monthly Period commencing after the first day of such Accrual
Period).

“Series 2005-1 Required Percentage” means, on any date of determination, the
Level 2 Required Enhancement Percentage as of such date unless:

(a)     for the most recent Settlement Date all of the following were true:

(1)     the Three Month Average Charge-Off Ratio was 0.50 % or less;

(2)     the Twelve Month Average Charge-Off Ratio was 0.25% or less;

(3)     the Three Month Average Residual Value Loss Ratio was 10.00% or less;

(4)     the Twelve Month Average Residual Value Loss Ratio was 5.00% or less;

(5)     the Three Month Average Paid-In Advance Loss Ratio was 1.00% or less;

(6)     the Twelve Month Average Paid-In Advance Loss Ratio was 0.50% or less;
and

(7)     the Three Month Average Delinquency Ratio was 4.50% or less;

in which case, the Series 2005-1 Required Percentage on such date will equal the
Level 1 Required Enhancement Percentage or

(b)     for the most recent Settlement Date any one of the following was true:

(1)     the Three Month Average Charge-Off Ratio exceeded 0.75%;

(2)     the Twelve Month Average Charge-Off Ratio exceeded 0.50%;

(3)     the Three Month Average Residual Value Loss Ratio exceeded 12.50%;

(4)     the Twelve Month Average Residual Value Loss Ratio exceeded 10.00%;

(5)     the Twelve Month Average Paid-In Advance Loss Ratio exceeded 0.75%; or

(6)     the Three Month Average Delinquency Ratio exceeded 6.00%;

in which case, the Series 2005-1 Required Percentage on such date will equal the
Level 3 Required Enhancement Percentage.

“Series 2005-1 Required PMI Percentage” means, on any date of determination, the
Level 2 Required PMI Percentage unless:

(a)     for the most recent Settlement Date all of the following were true:

 



--------------------------------------------------------------------------------



 



24

(1)     the Three Month Average Charge-Off Ratio was 0.50 % or less;

(2)     the Twelve Month Average Charge-Off Ratio was 0.25% or less;

(3)     the Three Month Average Residual Value Loss Ratio was 10.00% or less;

(4)     the Twelve Month Average Residual Value Loss Ratio was 5.00% or less;

(5)     the Three Month Average Paid-In Advance Loss Ratio was 1.00% or less;

(6)     the Twelve Month Average Paid-In Advance Loss Ratio was 0.50% or less;
and

(7)     the Three Month Average Delinquency Ratio was 4.50% or less;

in which case, the Series 2005-1 Required PMI Percentage on such date will equal
the Level 1 Required PMI Percentage or

(b)     for the most recent Settlement Date any one of the following was true:

(1)     the Three Month Average Charge-Off Ratio exceeded 0.75%;

(2)     the Twelve Month Average Charge-Off Ratio exceeded 0.50%;

(3)     the Three Month Average Residual Value Loss Ratio exceeded 12.50%;

(4)     the Twelve Month Average Residual Value Loss Ratio exceeded 10.00%;

(5)     the Twelve Month Average Paid-In Advance Loss Ratio exceeded 0.75%; or

(6)     the Three Month Average Delinquency Ratio exceeded 6.00%;

in which case, the Series 2005-1 Required PMI Percentage on such date will equal
the Level 3 Required PMI Percentage.

“Series 2005-1 Required Reserve Account Amount” means, on any date of
determination, an amount equal to (a) during the Series 2005-1 Revolving Period,
the Required Reserve Account Amount Percentage as of such date of the sum of
(i) the Series 2005-1 Maximum Invested Amount on such date and (ii) during any
Paydown Period, the aggregate Purchaser Group Invested Amount of any
Non-Extending Purchaser Groups on such date or (b) during the Series 2005-1
Amortization Period, the Required Reserve Account Amount Percentage as of such
date of the sum of (i) the Series 2005-1 Maximum Invested Amount on the last day
of the Series 2005-1 Revolving Period and (ii) if the last day of the Series
2005-1 Revolving Period occurred during a Paydown Period, the aggregate
Purchaser Group Invested Amount of any Non-Extending Purchaser Groups on the
last day of the Series 2005-1 Revolving Period.

 



--------------------------------------------------------------------------------



 



25

“Series 2005-1 Required Yield Supplement Amount” means, as of any Settlement
Date, the excess, if any, of (a) the Series 2005-1 Yield Shortfall Amount for
such Settlement Date over (b) 70% of the product of (x) the Series 2005-1
Invested Percentage on such Settlement Date and (y) the Class X 1999-1B Invested
Amount as of such Settlement Date (after giving effect to any increase thereof
on such Settlement Date); provided, however that upon the occurrence of a
Receivable Purchase Termination Event, the Series 2005-1 Required Yield
Supplement Amount will equal the Series 2005-1 Yield Shortfall Amount.

“Series 2005-1 Reserve Account” is defined in Section 5A.9(a).

“Series 2005-1 Reserve Account Amount” means, on any date of determination, the
amount on deposit in the Series 2005-1 Reserve Account and available for
withdrawal therefrom.

“Series 2005-1 Reserve Account Surplus” means, on any date of determination, the
amount, if any, by which the Series 2005-1 Reserve Account Amount exceeds the
Series 2005-1 Required Reserve Account Amount.

“Series 2005-1 Revolving Period” means the period from and including the
Effective Date to but excluding the commencement of the Series 2005-1
Amortization Period.

“Series 2005-1 Senior Preferred Membership Interests” means each series of
Senior Preferred Membership Interests relating to the Series 2005-1 Investor
Notes, if any, issued by the Issuer pursuant to the LLC Agreement.

“Series 2005-1 Servicing Fee” is defined in Section 6.1.

“Series 2005-1 Servicing Fee Percentage” is defined in Section 6.1.

“Series 2005-1 Settlement Collection Subaccount” is defined in Section 5A.1(a).

“Series 2005-1 Subaccounts” is defined in Section 5A.1(a).

“Series 2005-1 Supplemental Servicing Fee” is defined in Section 6.1.

“Series 2005-1 Weighted Average Cost of Funds” means, for any Settlement Date,
the product of (a) the quotient of the sum of (i) the aggregate amount of
interest payable on the Series 2005-1 Investor Notes on such Settlement Date and
(ii) the aggregate amount of dividends that would be payable on the
Series 2005-1 Preferred Membership Interests on such Settlement Date, assuming
that dividends were accumulating thereon at the highest applicable rate under
the terms of such Series 2005-1 Preferred Membership Interests, divided by the
sum of (i) the weighted average Series 2005-1 Invested Amount during the
immediately preceding Series 2005-1 Interest Period and (ii) the aggregate
stated liquidation preference of the Series 2005-1 Preferred Membership
Interests as of such Settlement Date (before giving effect to any redemptions on
such Settlement Date) and (b) a fraction, the numerator of which is 360 and the

 



--------------------------------------------------------------------------------



 



26

denominator of which is the number of days in the Series 2005-1 Interest Period
ending on such Settlement Date.

“Series 2005-1 Weighted Average Yield Shortfall” means, for any Settlement Date,
the excess, if any, of (a) the Series 2005-1 Minimum Yield Rate for such
Settlement Date over (b) the Series 2005-1 Weighted Average Yield Shortfall
Lease Yield for such Settlement Date.

“Series 2005-1 Weighted Average Yield Shortfall Lease Yield” means, for any
Settlement Date, the quotient of (a) the sum of the product with respect to each
Series 2005-1 Yield Shortfall Lease of (i) the actual or implicit finance charge
rate applicable to such Series 2005-1 Yield Shortfall Lease and (ii) the Net
Book Value of the Leased Vehicle subject to such Series 2005-1 Yield Shortfall
Lease as of the last day of the immediately preceding Monthly Period divided by
(b) the aggregate Net Book Value of the Leased Vehicles subject to all of the
Series 2005-1 Yield Shortfall Leases as of the last day of the immediately
preceding Monthly Period.

“Series 2005-1 Weighted Average Yield Shortfall Life” means, for any Settlement
Date, 50% of the weighted (on the basis of Net Book Value of the related Leased
Vehicle) average Assumed Lease Term of the Series 2005-1 Yield Shortfall Leases,
assuming that all scheduled lease payments are made thereon when scheduled and
that the Obligors thereunder do not elect to convert such Series 2005-1 Yield
Shortfall Leases to Fixed Rate Leases, as of the last day of the immediately
preceding Monthly Period.

“Series 2005-1 Yield Shortfall Amount” means, for any Settlement Date, (i) if
the Series 2005-1 Hypothetical Yield Shortfall Amount for such Settlement Date
is less than the product of (x) the Series 2005-1 Invested Percentage as of the
last day of the immediately preceding Monthly Period and (y) 70% of the Class X
1999-1B Invested Amount as of such Settlement Date (after giving effect to any
increase thereof on such Settlement Date), an amount equal to the Series 2005-1
Hypothetical Yield Shortfall Amount and (ii) otherwise, an amount equal to the
product of (x) the Series 2005-1 Weighted Average Yield Shortfall for such
Settlement Date, (y) the aggregate Lease Balance of all Series 2005-1 Yield
Shortfall Leases as of the last day of the immediately preceding Monthly Period
and (z) the Series 2005-1 Weighted Average Yield Shortfall Life for such
Settlement Date.

“Series 2005-1 Yield Shortfall Lease” means, as of any Settlement Date, each
Unit Lease that is a Floating Rate Lease with an actual or implicit finance
charge rate of less than the Series 2005-1 Minimum Yield Rate as of the last day
of the immediately preceding Monthly Period.

“Series 2005-1 Yield Supplement Account” is defined in Section 5A.10(a).

“Series 2005-1 Yield Supplement Account Amount” means, on any date of
determination, the amount on deposit in the Series 2005-1 Yield Supplement
Account and available for withdrawal therefrom.

 



--------------------------------------------------------------------------------



 



27

“Series 2005-1 Yield Supplement Account Surplus” means, on any date of
determination, the amount, if any, by which the Series 2005-1 Yield Supplement
Account Amount exceeds the Series 2005-1 Required Yield Supplement Amount.

“Series 2005-1 Yield Supplement Deficiency” means, on any date of determination,
the amount by which the Series 2005-1 Required Yield Supplement Account Amount
is less than the Series 2005-1 Yield Supplement Account Amount.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Telerate Page 3750” means the display page currently so designated on the
Moneyline Telerate Service (or such other as may replace that page on that
service for the purpose of displaying rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent).

“Total Cash Available” means, for any Settlement Date, the excess, if any, of
(a) the sum of (i) the aggregate amount of Collections allocated to the
Series 2005-1 General Collection Subaccount pursuant to Section 5A.2(a) during
the immediately preceding Monthly Period, (ii) an amount equal to the product of
the average daily Series 2005-1 Invested Percentage during such Monthly Period
and the amount of the Unit Repurchase Payments paid by the Servicer or SPV on
such Settlement Date, (iii) an amount equal to the product of the average daily
Series 2005-1 Invested Percentage during such Monthly Period and the amount of
the Monthly Servicer Advance made by the Servicer on such Settlement Date,
(iv) an amount equal to the product of the average daily Series 2005-1 Invested
Percentage during such Monthly Period and the amount withdrawn from the Gain on
Sale Account pursuant to Section 5.2(e) of the Base Indenture on the Transfer
Date immediately preceding such Settlement Date and (v) the investment income on
amounts on deposit in the Series 2005-1 Principal Collection Subaccount and the
Series 2005-1 General Collection Subaccount transferred to the Series 2005-1
Settlement Collection Subaccount on such Settlement Date pursuant to
Section 5A.1(b) over (b) the aggregate amount withdrawn from the Series 2005-1
General Collection Subaccount and

 



--------------------------------------------------------------------------------



 



28

deposited in the Series 2005-1 Principal Collection Subaccount pursuant to
Section 5A.2(f) during the immediately preceding Monthly Period.

“Tractor” means a vehicle designed to pull a Trailer by means of a fifth wheel
mounted over its rear axel.

“Trailer” means a truck trailer supported at the rear by its own wheels and at
the front by a fifth wheel mounted to a Tractor.

“Transferee” is defined in Section 12.10(f).

“Transferee Supplement” is defined in Section 12.10(c).

“Truck” means a vehicle that carries cargo in a body mounted to its chassis
rather than in a Trailer towed by the vehicle.

“Truck Body” means the outer shell of a motor vehicle that is mounted to a cab
chassis and that covers that chassis from the back of the cab to the end of the
body. A Vehicle shall not be a Truck Body if it also includes the cab.



--------------------------------------------------------------------------------



 



29

ARTICLE 2

PURCHASE AND SALE OF SERIES 2005-1 INVESTOR NOTES;

INCREASES AND DECREASES OF SERIES 2005-1 INVESTED AMOUNT

SECTION 2.1. Purchases of the Series 2005-1 Investor Notes

(a)      Initial Purchases. Subject to the terms and conditions of this
Indenture Supplement, including delivery of notice in accordance with
Section 2.3, (i) each CP Conduit Purchaser may, in its sole discretion, purchase
a Series 2005-1 Investor Note in an amount equal to all or a portion of its
Commitment Percentage of the Series 2005-1 Initial Invested Amount on any
Business Day during the period from the Effective Date to and including the
Expiry Date with respect to the Purchaser Group of which such CP Conduit
Purchaser is a member (the “Series 2005-1 Initial Funding Date”), and if such CP
Conduit Purchaser shall have notified the Administrative Agent and the Funding
Agent with respect to such CP Conduit Purchaser that it has elected not to fund
a Series 2005-1 Investor Note in an amount equal to its Commitment Percentage of
the Series 2005-1 Initial Invested Amount on the Series 2005-1 Initial Funding
Date, each APA Bank with respect to such CP Conduit Purchaser shall fund on the
Series 2005-1 Initial Funding Date its APA Bank Percentage of that portion of
such Series 2005-1 Investor Note not to be funded by such CP Conduit Purchaser
and (ii) thereafter, (A) if a CP Conduit Purchaser shall have purchased a
Series 2005-1 Investor Note on the Series 2005-1 Initial Funding Date, such CP
Conduit Purchaser may, in its sole discretion, maintain its Series 2005-1
Investor Note, subject to increase or decrease during the period from the
Effective Date to and including the Expiry Date with respect to the Purchaser
Group of which such CP Conduit Purchaser is a member, in accordance with the
provisions of this Indenture Supplement and (B) each APA Bank with respect to
such CP Conduit Purchaser shall maintain the Series 2005-1 Investor Note with
respect to the Purchaser Group of which it is a member, subject to increase or
decrease during the period from the Effective Date to and including the Expiry
Date with respect to such Purchaser Group, in accordance with the provisions of
this Indenture Supplement. Payments by each CP Conduit Purchaser and/or the APA
Banks with respect to such CP Conduit Purchaser shall be made in immediately
available funds on the Series 2005-1 Initial Funding Date to the Funding Agent
with respect to such CP Conduit Purchaser for remittance to the Indenture
Trustee for deposit into the Series 2005-1 Collection Subaccount.

(b)      Maximum Purchaser Group Invested Amounts. Notwithstanding anything to
the contrary contained in this Indenture Supplement, at no time shall the
Purchaser Group Invested Amount with respect to any Purchaser Group exceed the
Maximum Purchaser Group Invested Amount with respect to such Purchaser Group at
such time.

(c)      Form of Series 2005-1 Investor Notes. The Series 2005-1 Investor Notes
shall be issued in fully registered form without interest coupons, substantially
in the form set forth in Exhibit A hereto.

SECTION 2.2. Delivery.



--------------------------------------------------------------------------------



 



30

(a)      On the Series 2005-1 Initial Funding Date, the Issuer shall sign and
shall direct the Indenture Trustee in writing pursuant to Section 2.4 of the
Base Indenture to duly authenticate, and the Indenture Trustee, upon receiving
such direction, shall so authenticate a Series 2005-1 Investor Note in the name
of the Funding Agent with respect to each Purchaser Group in an amount equal to
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
and deliver such Series 2005-1 Investor Note to such Funding Agent in accordance
with such written directions.

(b)      The Indenture Trustee shall indicate in the Note Register the actual
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
and the actual Series 2005-1 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Purchaser Group Invested Amounts and outstanding
Series 2005-1 Invested Amount from time to time.

SECTION 2.3. Procedure for Initial Issuance and for Increasing the Series 2005-1
Invested Amount.

(a)      Subject to Section 2.3(c), (i) on the Series 2005-1 Initial Funding
Date, each CP Conduit Purchaser may agree, in its sole discretion, to purchase,
and the APA Banks with respect to such CP Conduit Purchaser shall purchase, a
Series 2005-1 Investor Note in accordance with Section 2.1 and (ii) on any
Business Day during the period from the Effective Date to and including the
Expiry Date with respect to a Purchaser Group, the CP Conduit Purchaser in such
Purchaser Group may agree, in its sole discretion, and the APA Banks in such
Purchaser Group hereby agree that the Purchaser Group Invested Amount with
respect to such Purchaser Group may be increased by an amount equal to the
Commitment Percentage of such Purchaser Group of the Increase Amount (an
“Increase”), upon the request of the Issuer (each date on which an increase in
the Series 2005-1 Invested Amount occurs hereunder being herein referred to as
the “Increase Date” applicable to such Increase); provided, however, that the
Issuer shall have given the Administrative Agent (with a copy to the Indenture
Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B hereto, of such
request no later than 9:30 A.M., New York City time, on the Business Day prior
to the Series 2005-1 Initial Funding Date or such Increase Date, as the case may
be; provided, further, that if the proposed amount of any Increase (the
“Increase Amount”) will be $200,000,000 or more, the Issuer shall have given the
Administrative Agent written notice thereof no later than 9:30 A.M., New York
City time, on the second Business Day prior to the proposed Increase Date. Such
notice shall state (x) the Series 2005-1 Initial Funding Date or the Increase
Date, as the case may be, and (y) the initial invested amount (the “Series
2005-1 Initial Invested Amount”) or the proposed Increase Amount, as the case
may be.

(b)      If a CP Conduit Purchaser elects not to fund the full amount of the
Commitment Percentage of its Purchaser Group of the Series 2005-1 Initial
Invested Amount or a requested Increase, such CP Conduit Purchaser shall notify
the Administrative Agent and the Funding Agent with respect to such CP Conduit
Purchaser, and each APA Bank in such Purchaser Group shall fund its APA Bank
Percentage of the portion of the Commitment Percentage of such Purchaser Group
of the Series 2005-1 Initial Invested Amount or such Increase, as the case may
be, not funded by such CP Conduit Purchaser.



--------------------------------------------------------------------------------



 



31

(c)      No Purchaser Group shall be required to make the initial purchase of a
Series 2005-1 Investor Note on the Series 2005-1 Initial Funding Date or to
increase its Purchaser Group Invested Amount on any Increase Date hereunder
unless:

(i)      the Series 2005-1 Initial Invested Amount or Increase Amount is equal
to $10,000,000 or an integral multiple of $500,000 in excess thereof;

(ii)      after giving effect to the initial purchase amount or Increase Amount,
the Purchaser Group Invested Amount with respect to such Purchaser Group would
not exceed the Maximum Purchaser Group Invested Amount with respect to such
Purchaser;

(iii)      after giving effect to the initial purchase amount or Increase
Amount, no Series 2005-1 Allocated Asset Amount Deficiency, Series 2005-1 Liquid
Credit Enhancement Deficiency or Series 2005-1 Yield Supplement Deficiency would
have occurred and be continuing;

(iv)      no Amortization Event or Potential Amortization Event shall have
occurred and be continuing;

(v)      all of the representations and warranties made by each of the Issuer,
SPV, the Origination Trust and the Servicer in each Transaction Document to
which it is a party are true and correct in all material respects on and as of
the Series 2005-1 Initial Funding Date or such Increase Date, as the case may
be, as if made on and as of such date (except to the extent such representations
and warranties are expressly made as of another date); and

(vi)      all conditions precedent set forth in Section 4.2 of the Transfer
Agreement to the funding of the Additional Units, if any, being funded on the
Series 2005-1 Initial Funding Date or such Increase Date, as the case may be,
shall have been satisfied, including, without limitation, delivery of the
Additional Assignment to the Issuer and the Indenture Trustee in accordance with
Section 4.2 of the Transfer Agreement.

The Issuer’s acceptance of funds in connection with (x) the initial purchase of
Series 2005-1 Investor Notes on the Series 2005-1 Initial Funding Date and
(y) each Increase occurring on any Increase Date shall constitute a
representation and warranty by the Issuer to the applicable Purchasers as of the
Series 2005-1 Initial Funding Date or such Increase Date (except to the extent
such representations and warranties are expressly made as of another date), as
the case may be, that all of the conditions contained in this Section 2.3(c)
have been satisfied.

(d)      If there is a Principal Overpayment Amount for any Settlement Date, the
Issuer shall request an Increase in accordance with Section 2.3(a) in an amount
equal to such Principal Overpayment Amount effective on such Settlement Date.
Notwithstanding the provisions of Section 2.3(c), each Purchaser Group shall be
required to fund its Commitment Percentage of such an Increase even if the
Issuer is unable to satisfy the conditions set forth in clause (i), (iii), (iv)
or (vi) of Section 2.3(c).



--------------------------------------------------------------------------------



 



32

(e)      Upon receipt of any notice required by Section 2.3(a) from the Issuer,
the Administrative Agent shall forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group, no later than 1:00 P.M., New York City time, on the day
received. After receipt by any Funding Agent with respect to a Purchaser of such
notice from the Administrative Agent, such Funding Agent shall, except as
otherwise provided in Section 2.3(d), so long as the conditions set forth in
Sections 2.3(a) and (c) are satisfied, promptly provide telephonic notice to the
related CP Conduit Purchaser and the related APA Banks, of the Increase Date and
of such Purchaser Group’s Commitment Percentage of the Series 2005-1 Initial
Invested Amount or the Increase Amount. If such CP Conduit Purchaser elects to
fund all or a portion of the Commitment Percentage of such Purchaser Group of
the Series 2005-1 Initial Invested Amount or the Increase Amount, as the case
may be, such CP Conduit Purchaser shall pay in immediately available funds such
Commitment Percentage (or any portion thereof) of the Series 2005-1 Initial
Invested Amount on the Series 2005-1 Initial Funding Date or the amount of such
Increase on the related Increase Date, as the case may be, to the Funding Agent
with respect to such Purchaser Group for deposit into the Series 2005-1
Collection Subaccount. If such CP Conduit Purchaser does not fund the full
amount of the Commitment Percentage of such Purchaser Group of the Series 2005-1
Initial Invested Amount or the Increase Amount, as the case may be, and the
related APA Banks are required to fund the portion thereof not funded by the CP
Conduit Purchaser, each such APA Bank shall pay in immediately available funds
its APA Bank Percentage of such portion on the Series 2005-1 Initial Funding
Date or the related Increase Date, as the case may be, to the Funding Agent with
respect to such Purchaser Group for deposit in the Series 2005-1 Collection
Subaccount.

SECTION 2.4. Sales by CP Conduit Purchasers of Series 2005-1 Investor Notes to
APA Banks. Notwithstanding any limitation to the contrary contained herein, each
CP Conduit Purchaser may, in its own discretion, at any time, sell or assign all
or any portion of its interest in its Series 2005-1 Note to any Conduit Assignee
or to the APA Bank with respect to such CP Conduit Purchaser pursuant to, and
subject to the terms and conditions of, the Asset Purchase Agreement with
respect to such CP Conduit Purchaser.

SECTION 2.5. Procedure for Decreasing the Series 2005-1 Invested Amount;
Optional Termination.

(a)      On any Business Day prior to the occurrence of an Amortization Event,
upon the written request of the Issuer or the Administrator on behalf of the
Issuer, the Series 2005-1 Invested Amount may be reduced (a “Decrease”) by the
Indenture Trustee’s withdrawing from the Series 2005-1 Principal Collection
Subaccount, depositing into the Series 2005-1 Distribution Account and
distributing to the Administrative Agent funds on deposit in the Series 2005-1
Principal Collection Subaccount on such day in accordance with Section 5A.7(c)
in an amount not to exceed the amount of such funds on deposit on such day;
provided that the Administrator shall have given the Administrative Agent (with
a copy to the Indenture Trustee) irrevocable written notice (effective upon
receipt) of the amount of such Decrease prior to 9:30 A.M., New York City time,
on the second Business Day prior to such Decrease, in the case of any such
Decrease in an amount less than $200,000,000, and prior to 9:30 A.M., New York
City time, on a Business Day that is at least ten days prior to such Decrease,
in the case of any such Decrease in an amount of $200,000,000 or more; provided,
further, that any such Decrease shall be in an amount equal to $10,000,000 and
integral multiples of $500,000 in excess thereof.



--------------------------------------------------------------------------------



 



33

Upon each Decrease, the Indenture Trustee shall indicate in the Note Register
such Decrease. Upon receipt of any notice required by Section 2.5(a) from the
Issuer, the Administrative Agent shall forward (by telecopy or electronic
messaging system) a copy of such notice to the Funding Agent with respect to
each Purchaser Group, no later than 1:00 P.M., New York City time, on the day
received.

(i)      On any Business Day, the Issuer shall have the right to deliver an
irrevocable written notice (an “Optional Termination Notice”) to the
Administrative Agent, the Indenture Trustee, the Administrator and the Rating
Agencies in which the Issuer declares that the Commitments shall terminate on
the date (the “Optional Termination Date”) set forth in such notice (which date,
in any event, shall be a Payment Date not less than ten Business Days from the
date on which such notice is delivered). Upon receipt of any Optional
Termination Notice from the Issuer, the Administrative Agent shall promptly
notify the Funding Agent with respect to each Purchaser Group thereof.

(ii)      From and after the Optional Termination Date, the Series 2005-1
Amortization Period shall commence for all purposes under this Indenture
Supplement and the other Transaction Documents.

(b)      If there are funds on deposit in the Series 2005-1 Principal Collection
Subaccount on any Business Day on which the Purchaser Group Invested Amount with
respect to any Non-Extending Purchaser Group shall not have been reduced to zero
and the Issuer would be permitted under the terms of Section 2.5(a) to effect a
Decrease with such funds, the Issuer shall request such a Decrease in accordance
with Section 2.5(a) on the earliest possible date.

SECTION 2.6. Increases and Reductions of the Commitments; Extensions of the
Commitments

(a)      The Issuer may from time to time request that any Purchaser Group agree
to increase its Maximum Purchaser Group Invested Amount. An increase in any
Maximum Purchaser Group Invested Amount shall be effective hereunder if (i) such
Purchaser Group shall have agreed to such increase in its Maximum Purchaser
Group Invested Amount and (ii) if such increase results in an increase in the
Series 2005-1 Maximum Invested Amount, after giving effect to such increase,
(A) the aggregate balances of all of the capital accounts of the Members of the
Issuer are equal to at least 13% of the Issuer’s total capitalization and
(B) the Issuer has one or more Series 2005-1 Lease Rate Caps that, in the
aggregate, satisfy the requirements of Section 5A.12(d).

(b)      If the Issuer desires to extend the Scheduled Expiry Date with respect
to the Purchaser Groups, the Issuer shall notify the Administrative Agent at
least 60 days prior to such Scheduled Expiry Date of its desire to extend the
Scheduled Expiry Date with respect to the Purchaser Groups, whereupon the
Administrative Agent shall notify the Funding Agent with respect to each
Purchaser Group of the Issuer’s desire to so extend the Scheduled Expiry Date.
Each Funding Agent, on behalf of its Purchaser Group, shall notify the
Administrative Agent and the Issuer in writing of whether such Purchaser Group
agrees to an extension of the Scheduled Expiry Date with respect to such
Purchaser Group; provided that failure by a Funding Agent to



--------------------------------------------------------------------------------



 



34

respond to such request shall not be construed as a consent by such Purchaser
Group to such extension. The decision to extend or not extend shall be made by
each Purchaser Group in its sole discretion. In the event that any Purchaser
Group desires to extend its Scheduled Expiry Date for an amount that is less
than its Maximum Purchaser Group Invested Amount prior to the Issuer’s request
for an extension, the Issuer, in its sole discretion, may accept such extension;
provided, however, that such Purchaser Group (x) shall be deemed to be a
Non-Extending Purchaser Group for purposes of Section 5A.7(c) having a Purchaser
Group Invested Amount equal to the excess of its Purchaser Group Invested Amount
over the Maximum Purchaser Group Invested Amount that will be available after
the extension of its Scheduled Expiry Date and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date. Any extension of the
Scheduled Expiry Date with respect to a Purchaser Group shall be subject to the
prior written consent of any Series 2005-1 Preferred Member other than Terrapin
Funding LLC and any counterparty to a Series 2005-1 Lease Rate Cap required to
be maintained pursuant to Section 5A.12(d).

(c)      On any Business Day during the Series 2005-1 Revolving Period, the
Issuer may, upon two (2) Business Days’ prior written notice to the
Administrative Agent (effective upon receipt) (with copies to the Administrator
and the Indenture Trustee) reduce the Series 2005-1 Maximum Invested Amount in
an amount equal to $10,000,000 or a whole multiple of $1,000,000 in excess
thereof; provided that no such termination or reduction shall be permitted if,
after giving effect thereto and to any reduction in the Series 2005-1 Invested
Amount on such date, the Purchaser Group Invested Amount with respect to any
Purchaser Group would exceed the Maximum Purchaser Group Invested Amount with
respect to such Purchaser Group then in effect. Any reduction in the Series
2005-1 Maximum Invested Amount shall be made on a pro rata basis to the Maximum
Purchaser Group Invested Amounts with respect to the Purchaser Groups, based on
the Maximum Purchaser Group Invested Amount with respect to each Purchaser
Group.

SECTION 2.7. Interest; Fees.

(a)      Interest shall be payable on the Series 2005-1 Investor Notes on each
Payment Date pursuant to Section 5A.5(a).

(b)      On any Business Day, the Issuer may, subject to Section 2.7(c), elect
to allocate all or any portion of the Available CP Funding Amount with respect
to any Match Funding CP Conduit Purchaser, to one or more CP Tranches with CP
Rate Periods commencing on such Business Day by giving the Administrative Agent
and the Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be received by such Funding Agent prior to 11:00 A.M., New York City
time, one Business Day prior to such Business Day. Such notice shall specify
(i) the applicable Business Day, (ii) the CP Rate Period for each CP Tranche to
which a portion of the Available CP Funding Amount with respect to the Purchaser
Group of which such Match Funding CP Conduit Purchaser is a member is to be
allocated and (iii) the portion of such Available CP Funding Amount being
allocated to each such CP Tranche. On any Business Day, the Issuer may, subject
to Section 2.7(c), elect to allocate all or any portion of the Available APA



--------------------------------------------------------------------------------



 



35

Bank Funding Amount with respect to any Purchaser Group to one or more
Eurodollar Tranches with Eurodollar Periods commencing on such Business Day by
giving the Administrative Agent and the Funding Agent with respect to such
Purchaser Group irrevocable written or telephonic (confirmed in writing) notice
thereof, which notice must be received by such Funding Agent prior to 1:00 P.M.,
New York City time, three Business Days prior to such Business Day. Such notice
shall specify (i) the applicable Business Day, (ii) the Eurodollar Period for
each Eurodollar Tranche to which a portion of the Available APA Bank Funding
Amount with respect to such Purchaser Group is to be allocated and (iii) the
portion of such Available APA Bank Funding Amount being allocated to each such
Eurodollar Tranche. Upon receipt of any such notice, the Funding Agent with
respect to a Purchaser Group shall notify the CP Conduit Purchaser and the APA
Banks in such Purchaser Group of the contents of such notice promptly upon
receipt thereof.

(c)      Notwithstanding anything to the contrary contained in this Section 2.7,
(i) (A) each Match Funding CP Conduit Purchaser shall approve the length of each
CP Rate Period and the portion of the Available CP Funding Amount with respect
to such Match Funding CP Conduit Purchaser allocated to such CP Rate Period,
(B) such Match Funding CP Conduit Purchaser may select, in its sole discretion,
any new CP Rate Period if (x) the Issuer does not provide notice of a new CP
Rate Period on a timely basis or (y) the Funding Agent with respect to such
Match Funding CP Conduit Purchaser, on behalf of such Match Funding CP Conduit
Purchaser, determines, in its sole discretion, that the CP Rate Period requested
by the Issuer is unavailable or for any reason commercially undesirable and
(C) the portion of the Available CP Funding Amount with respect to such Match
Funding CP Conduit Purchaser allocable to each CP Tranche must be in an amount
equal to $1,000,000 or an integral multiple of $100,000 in excess thereof and
(ii) (A) the portion of the Available APA Bank Funding Amount with respect to
any Purchaser Group allocable to each Eurodollar Tranche must be in an amount
equal to $100,000 or an integral multiple of $100,000 in excess thereof, (B) no
more than 10 Eurodollar Tranches with respect to such Purchaser Group shall be
outstanding at any one time, (C) after the occurrence and during the continuance
of any Amortization Event or Potential Amortization Event, the Issuer may not
elect to allocate any portion of the Available APA Bank Funding Amount with
respect to any Purchaser Group to a Eurodollar Tranche and (D) during the
Series 2005-1 Amortization Period, the Issuer may not select any Eurodollar
Period that does not end on or prior to the next succeeding Payment Date.

(d)      On any Business Day, a Match Funding CP Conduit Purchaser may elect
that the Issuer no longer be permitted to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice must be received by the Issuer
and the Administrative Agent at least one Business Day prior to such Business
Day. On any Business Day, a Pooled Funding CP Conduit Purchaser may elect
thereafter to allow the Issuer to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser by giving the Issuer and the Administrative Agent
irrevocable written notice thereof, which notice must be received by the Issuer
and the Administrative Agent at least one Business Day prior to such Business
Day. Any CP Conduit Purchaser making an election to change the manner in which
its funding costs in respect of its Series 2005-1 Investor Note are allocated in
accordance with this Section 2.7(d) will be both a Match Funding CP Conduit
Purchaser and a Pooled



--------------------------------------------------------------------------------



 



36

Funding CP Conduit Purchaser during the period that its Series 2005-1 Investor
Note is funded on both a “pooled” and “match funded” basis and its Monthly
Funding Costs during that period will be calculated accordingly.

(e)      The Indenture Trustee (acting at the written direction of the
Administrator upon which the Indenture Trustee may conclusively rely) shall
distribute pursuant to Section 5A.5(b), from amounts deposited in the
Series 2005-1 Distribution Account pursuant to Section 5A.4(c), to the
Administrative Agent, for the account of each Purchaser Group, on each Payment
Date, a commitment fee with respect to the Series 2005-1 Interest Period ending
on such Payment Date (the “Commitment Fee”) during the period from the Effective
Date to and including the Expiry Date with respect to such Purchaser Group at
the Commitment Fee Rate of 102% of the average daily Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group during such Series 2005-1
Interest Period less the average daily Purchaser Group Invested Amount with
respect to such Purchaser Group during such Series 2005-1 Interest Period. The
Commitment Fee shall be payable monthly in arrears on each Payment Date.

(f)      Calculations of per annum rates under this Indenture Supplement shall
be made on the basis of a 360- (or 365-/366-, in the case of interest on the
Floating Tranche based on the Prime Rate) day year. Calculations of Commitment
Fees shall be made on the basis of a 360-day year. Each determination of the
Adjusted LIBO Rate by the Administrative Agent shall be conclusive and binding
upon each of the parties hereto in the absence of manifest error.

SECTION 2.8. Indemnification by the Issuer and the Administrator

(a)      The Issuer agrees to indemnify and hold harmless the Indenture Trustee,
the Administrative Agent, each Funding Agent, each Purchaser and each of their
respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indemnified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of the Issuer pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Issuer (or any of its
officers) in the Indenture or other Transaction Document or (iii) a failure by
the Issuer to comply with any applicable law or regulation or to perform its
covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Transaction Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury (A) resulted from the gross negligence, bad faith or wilful misconduct
of such Company indemnified person or its officers, directors, agents,
principals, employees or employers, (B) resulted solely from a default by an
Obligor with respect to any Sold Unit or Fleet Receivable or (C) includes any
Excluded Taxes; provided that any payments made by the Issuer pursuant to this
Section 2.8 shall be made solely from funds available therefor pursuant to
Section 5A.5(e), shall be non-recourse other than with respect to such funds,
and shall not constitute a claim against the Issuer to the extent that such
funds are insufficient to make such payment.



--------------------------------------------------------------------------------



 



37

(b)      The Administrator agrees to indemnify and hold harmless the Indenture
Trustee, the Administrative Agent, each Funding Agent, each Purchaser and each
of their respective officers, directors, agents and employees (each, a
“Administrator indemnified person”) from and against any Claim by reason of
(i) any acts, omissions or alleged acts or omissions arising out of, or relating
to, activities of the Administrator pursuant to the Indenture or the other
Transaction Documents to which it is a party, (ii) a breach of any
representation or warranty made or deemed made by the Administrator (or any of
its officers) in the Indenture or other Transaction Document or (iii) a failure
by the Administrator to comply with any applicable law or regulation or to
perform its covenants, agreements, duties or obligations required to be
performed or observed by it in accordance with the provisions of the Indenture
or the other Transaction Documents, including, but not limited to, any judgment,
award, settlement, reasonable attorneys’ fees and other reasonable costs or
expenses incurred in connection with the defense of any actual or threatened
action, proceeding or claim, except to the extent such loss, liability, expense,
damage or injury (A) resulted from the gross negligence, bad faith or wilful
misconduct of such Administrator indemnified person or its officers, directors,
agents, principals, employees or employers, (B) resulted solely from a default
by an Obligor with respect to any Sold Unit or Fleet Receivable or (C) include
any Excluded Taxes.

SECTION 2.9. Funding Agents

(a)      The Funding Agent with respect to each Purchaser Group is hereby
authorized to record on each Business Day the CP Funded Amount with respect to
such Purchaser Group and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2005-1 Interest Period and such Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser Group will
maintain records sufficient to identify the percentage interest of the related
CP Conduit Purchaser and each APA Bank with respect to such Purchaser Group
holding an interest in the Series 2005-1 Investor Note registered in the name of
such Funding Agent and any amounts owing thereunder.

(b)      Upon receipt of funds from the Administrative Agent on each Payment
Date and the date of any Decrease, each Funding Agent shall pay such funds to
the related CP Conduit Purchaser and/or the related APA Banks owed such funds in
accordance with the recordations maintained by it in accordance with
Section 2.9(a) and the Asset Purchase Agreement with respect to such CP Conduit
Purchaser. If a Funding Agent shall have paid to any CP Conduit Purchaser or APA
Bank any funds that (i) must be returned for any reason (including bankruptcy)
or (ii) exceeds that which such CP Conduit Purchaser or APA Bank was entitled to
receive, such amount shall be promptly repaid to such Funding Agent by such CP
Conduit Purchaser or APA Bank.



--------------------------------------------------------------------------------



 



38

ARTICLE 3

ARTICLE 5 OF THE BASE INDENTURE

Sections 5.1 through 5.4 of the Base Indenture and each other Section of
Article 5 of the Indenture relating to another Series shall read in their
entirety as provided in the Base Indenture or any applicable Indenture
Supplement. Article 5 of the Base Indenture (except for Sections 5.1 through 5.4
thereof and any portion thereof relating to another Series) shall read in its
entirety as follows and shall be exclusively applicable to the Series 2005-1
Investor Notes:

Section 5A.1 Establishment of Series 2005-1 Subaccounts.

(a)      The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2005-1 Investor Noteholders
(i) a subaccount of the Collection Account (the “Series 2005-1 Collection
Subaccount”); and (ii) three subaccounts of the Series 2005-1 Collection
Subaccount: (1) the Series 2005-1 General Collection Subaccount, (2) the
Series 2005-1 Principal Collection Subaccount and (3) the Series 2005-1
Settlement Collection Subaccount (respectively, the “Series 2005-1 General
Collection Subaccount,” the “Series 2005-1 Principal Collection Subaccount” and
the “Series 2005-1 Settlement Collection Subaccount”); the accounts established
pursuant to this Section 5A.1(a), collectively, the “Series 2005-1
Subaccounts”), each Series 2005-1 Subaccount to bear a designation indicating
that the funds deposited therein are held for the benefit of the Series 2005-1
Investor Noteholders. The Indenture Trustee shall possess all right, title and
interest in all moneys, instruments, securities and other property on deposit
from time to time in the Series 2005-1 Subaccounts and the proceeds thereof for
the benefit of the Series 2005-1 Investor Noteholders.

(b)      So long as no Amortization Event has occurred, the Issuer shall
instruct the institution maintaining the Collection Account in writing to invest
funds on deposit in the Series 2005-1 Subaccounts at all times in Permitted
Investments selected by the Issuer (by standing instructions or otherwise);
provided, however, that funds on deposit in a Series 2005-1 Subaccounts may be
invested together with funds held in other subaccounts of the Collection
Account. Amounts on deposit and available for investment in the Series 2005-1
General Collection Subaccount and the Series 2005-1 Principal Collection
Subaccount shall be invested by the Indenture Trustee at the written direction
of the Issuer, so long as no Amortization Event has occurred, in Permitted
Investments that mature, or that are payable or redeemable upon demand of the
holder thereof, on or prior to the next Business Day. On each Settlement Date,
all interest and other investment earnings (net of losses and investment
expenses) on funds deposited in the Series 2005-1 Principal Collection
Subaccount and the Series 2005-1 General Collection Subaccount shall be
deposited in the Series 2005-1 Settlement Collection Subaccount. The Issuer
shall not direct the Indenture Trustee to dispose of (or permit the disposal of)
any Permitted Investments prior to the maturity thereof to the extent such
disposal would result in a loss of principal of such Permitted Investment. In
the absence of written direction as provided hereunder, all funds on deposit in
the Collection Account shall remain uninvested.



--------------------------------------------------------------------------------



 



39

(c)      After the occurrence of an Amortization Event, the Administrative Agent
shall instruct the institution maintaining the Collection Account in writing to
invest funds on deposit in the Series 2005-1 Subaccounts from time to time in
Permitted Investments selected by the Administrative Agent (by standing
instructions or otherwise). Amounts on deposit and available for investment in
the Series 2005-1 Subaccounts shall be invested by the Indenture Trustee at the
written direction of the Administrative Agent in Permitted Investments that
mature, or that are payable or redeemable upon demand of the holder thereof on
or prior to the Business Day immediately preceding the next Payment Date. On
each Settlement Date, all interest and other investment earnings (net of losses
and investment expenses) on funds deposited in the Series 2005-1 General
Collection Subaccount and the Series 2005-1 Principal Collection Subaccount
shall be deposited in the Series 2005-1 Settlement Collection Subaccount. The
Administrative Agent shall not direct the Indenture Trustee to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written direction as provided hereunder,
all funds on deposit shall remain uninvested.

Section 5A.2 Allocations with Respect to the Series 2005-1 Investor Notes.

(d)      Prior to 1:00 P.M., New York City time, on each Deposit Date, the
Administrator shall direct the Indenture Trustee in writing to allocate to the
Series 2005-1 Investor Noteholders and deposit in the Series 2005-1 General
Collection Subaccount an amount equal to the product of the Series 2005-1
Invested Percentage on such Deposit Date and the Collections deposited into the
Collection Account on such Deposit Date.

(e)      The Administrator shall direct the Indenture Trustee in writing to
allocate to the Series 2005-1 Investor Noteholders and deposit in the
Series 2005-1 General Collection Subaccount the following amounts on each
Business Day (the “Series 2005-1 Daily Principal Allocation”):

(i)      the proceeds from the initial sale of the Series 2005-1 Investor Notes
or any Increase; and

(ii)      any amounts allocated to another Series of Investor Notes that the
Issuer or the Administrator, on behalf of the Issuer, has elected to apply to
reduce the Series 2005-1 Invested Amount.

(f)      On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 2005-1 Investor
Noteholders and deposit in the Series 2005-1 Settlement Collection Subaccount on
the immediately succeeding Transfer Date amounts withdrawn from the Gain on Sale
Account, in an amount equal to the product of the average daily Series 2005-1
Invested Percentage during the immediately preceding Monthly Period and the
amount withdrawn from the Gain on Sale Account pursuant to Section 5.2(e) of the
Base Indenture on such Transfer Date.

(g)      On each Determination Date, the Administrator shall direct the
Indenture Trustee in writing to allocate to the Series 2005-1 Investor
Noteholders and deposit in the Series



--------------------------------------------------------------------------------



 



40

2005-1 Settlement Collection Subaccount on the immediately succeeding Settlement
Date the following amounts:

(i)      any Unit Repurchase Payments made by the Servicer or SPV, in an amount
equal to the product of the average daily Series 2005-1 Invested Percentage
during the immediately preceding Monthly Period and the amount of such Unit
Repurchase Payments;

(ii)      the Monthly Servicer Advance made by the Servicer, in an amount equal
to the product of the average daily Series 2005-1 Invested Percentage during the
immediately preceding Monthly Period and the amount of such Monthly Servicer
Advance;

(iii)      payments made under the Lease Rate Caps maintained by the Issuer
pursuant to Section 5A.12(a) and (b), in an amount equal to the product of the
average daily Series 2005-1 Invested Percentage during the immediately preceding
Monthly Period and the amount of such payments; and

(iv)      all payments made to the Indenture Trustee under the Series 2005-1
Lease Rate Caps.

(h)      On each Business Day, the Administrator will direct the Indenture
Trustee in writing to allocate, prior to 1:00 P.M., New York City time, the
Series 2005-1 Daily Principal Allocation deposited in the Series 2005-1
Collection Subaccount in the following priority:

(i)      if such Business Day is a Settlement Date, allocate to the
Series 2005-1 Settlement Collection Subaccount, an amount equal to the lesser of
(A) the proceeds from any Increase on such Settlement Date and (B) the Principal
Overpayment Amount for such Settlement Date; and

(ii)      allocate any remaining portion of any Increase and any amounts
allocated to another Series of Investor Notes that the Issuer or the
Administrator, on behalf of the Issuer, has elected to apply to reduce the
Series 2005-1 Invested Amount to the Series 2005-1 Principal Collection
Subaccount.

(i)      If, on any Business Day during the Series 2005-1 Revolving Period,
other than during any Paydown Period, the sum of (i) the Series 2005-1 Daily
Principal Allocation and (ii) the amount on deposit in the Series 2005-1
Principal Collection Subaccount on such Business Day is less than the Daily
Principal Utilization Amount for such Business Day, the Administrator will
direct the Indenture Trustee in writing, prior to 1:00 P.M., New York City time,
to withdraw an amount equal to such deficit from the Series 2005-1 General
Collection Subaccount and deposit it into the Series 2005-1 Principal Collection
Subaccount.

(j)      The Administrator may direct the Indenture Trustee in writing by 1:00
P.M., New York City time, on any Business Day during the Series 2005-1 Revolving
Period to withdraw amounts on deposit in the Series 2005-1 Principal Collection
Subaccount for any of the following purposes:



--------------------------------------------------------------------------------



 



41

(i)      if such Business Day is an Additional Closing Date, to pay all or a
portion of the Transferred Asset Payment due on such Additional Closing Date
pursuant to the Transfer Agreement;

(ii)      if the Administrator shall have given the Administrative Agent written
notice of a Decrease in accordance with Section 2.5(a), to reduce the Series
2005-1 Invested Amount in accordance with Section 2.5; or

(iii)      to reduce the Invested Amount of any other Series of Investor Notes;

provided, however that during any Paydown Period the Administrator may withdraw
amounts on deposit in the Series 2005-1 Principal Collection Subaccount pursuant
to this Section 5A.2(g) only to reduce the Purchaser Group Invested Amounts of
the Non-Extending Purchaser Group or Non-Extending Purchaser Groups pursuant to
Sections 2.5(a) and 5A.7(c).

(k)      On any Business Day during the Series 2005-1 Amortization Period prior
to the occurrence of an Amortization Event, the Administrator may direct the
Indenture Trustee in writing to withdraw amounts on deposit in the Series 2005-1
Principal Collection Subaccount and apply them to reduce the Series 2005-1
Invested Amount in accordance with Section 2.5; provided, that the Administrator
shall have given the Administrative Agent written notice of such Decrease in
accordance with Section 2.5(a).

Section 5A.3. Determination of Interest

(l)      On each Determination Date, the Administrator shall determine the
Series 2005-1 Note Rate for the Series 2005-1 Interest Rate Period ending on the
next succeeding Payment Date, based on the information provided by the Funding
Agents pursuant to this Section 5A.3(a), and the amount of interest payable on
such next succeeding Payment Date on the Series 2005-1 Investor Notes
(“Series 2005-1 Monthly Interest”). Series 2005-1 Monthly Interest for each
Series 2005-1 Interest Period will equal the product of (i) the Series 2005-1
Note Rate for such Series 2005-1 Interest Period, (ii) the average daily
Series 2005-1 Invested Amount during such Series 2005-1 Interest Period and
(iii) the actual number of days elapsed in such Series 2005-1 Interest Period
divided by 360. On each Determination Date, the Funding Agent with respect to
each Purchaser Group shall provide written notice to the Administrator of the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
portion of the current Series 2005-1 Interest Period ending on such
Determination Date (or, in the case of the Series 2005-1 Interest Period
immediately preceding the Series 2005-1 Note Termination Date, an estimate of
the Monthly Funding Costs with respect to such Purchaser Group for such
Series 2005-1 Interest Period). For the purposes of determining Series 2005-1
Monthly Interest for each Series 2005-1 Interest Period (other than the
Series 2005-1 Interest Period immediately preceding the Series 2005-1 Note
Termination Date), the Administrator may make a reasonable estimation of the
portion of the Monthly Funding Costs with respect to each Purchaser Group to
accrue during the portion of such Series 2005-1 Interest Period succeeding such
Determination Date, based on its reasonable expectations of the Purchaser Group
Invested Amount with respect to such Purchaser Group during such period, the
Discount on the Commercial Paper issued by, or for the benefit of, such
Purchaser Group to fund such Purchaser Group Invested Amount during



--------------------------------------------------------------------------------



 



42

such period or the Adjusted LIBO Rates or the Alternate Base Rate applicable to
such Purchaser Group Invested Amount during such period. If the actual amount of
the portion of the Monthly Funding Costs with respect to any Purchaser Group
accruing during the portion of any Series 2005-1 Interest Period succeeding the
Determination Date in such Series 2005-1 Interest Period is less than or greater
than the amount thereof estimated by the Administrator on such Determination
Date, the Administrator will reduce or increase the Monthly Funding Costs with
respect to such Purchaser Group with respect to the next succeeding
Series 2005-1 Interest Period accordingly. The Administrator shall determine
Series 2005-1 Monthly Interest for the Series 2005-1 Interest Period immediately
preceding the Series 2005-1 Note Termination Date on the Determination Date
immediately preceding the last day of such Series 2005-1 Interest Period based
on the information provided by the Funding Agents. If a Funding Agent with
respect to any Purchaser Group determines that the actual Monthly Funding Costs
with respect to such Purchaser Group for the Series 2005-1 Interest Period
immediately preceding the Series 2005-1 Note Termination Date will be more or
less than the estimate thereof provided to the Administrator and informs the
Administrator of such variance prior to the Payment Date for such Series 2005-1
Interest Period, the Administrator will amend the Monthly Settlement Statement
relating thereto to reflect that variance and provide the Indenture Trustee, the
Administrative Agent and each Funding Agent with an amended Monthly Settlement
Statement on or prior to such Payment Date.

(m)      On each Determination Date, the Administrator shall determine the
excess, if any (the “Interest Shortfall”), of (i) the sum of (x) the
Series 2005-1 Monthly Interest for the Series 2005-1 Interest Period ending on
the next succeeding Payment Date and (y) the amount of any unpaid Interest
Shortfall, as of the preceding Payment Date (together with any Additional
Interest on such Interest Shortfall) over (ii) the amount which will be
available to be distributed to the Series 2005-1 Investor Noteholders on such
Payment Date in respect thereof pursuant to this Indenture Supplement. If the
Interest Shortfall with respect to any Payment Date is greater than zero, an
additional amount (“Additional Interest”) equal to the product of (A) the number
of days until such Interest Shortfall shall be repaid divided by 365 (or 366, as
the case may be), (B) the Alternate Base Rate plus 2.0% and (C) such Interest
Shortfall (or the portion thereof which has not been paid to the Series 2005-1
Investor Noteholders) shall be payable as provided herein on each Payment Date
following such Payment Date, to but excluding the Payment Date on which such
Interest Shortfall is paid to the Series 2005-1 Investor Noteholders.

Section 5A.4. Monthly Application of Collections.

(n)      On each Settlement Date, the Administrator shall direct the Indenture
Trustee in writing to withdraw from the Series 2005-1 General Collection
Subaccount and allocate to the Series 2005-1 Settlement Collection Subaccount an
amount equal to Total Cash Available for such Settlement Date (less an amount
equal to the investment income from the Series 2005-1 General Collection
Subaccount and the Series 2005-1 Principal Collection Subaccount transferred to
the Series 2005-1 Settlement Collection Subaccount pursuant to Section 5A.1(b)).

(o)      If the Administrator determines that the aggregate amount distributable
from the Series 2005-1 Settlement Collection Subaccount pursuant to paragraphs
(i) through (xi) of Section 5A.4(c) on any Payment Date exceeds the sum of the
Total Cash Available for such



--------------------------------------------------------------------------------



 



43

Payment Date and the amount to be deposited in the Series 2005-1 Settlement
Collection Subaccount pursuant to Section 5A.2(e)(i) on such Payment Date (the
“Deficiency”), the Administrator shall notify the Indenture Trustee thereof in
writing at or before 10:00 A.M., New York City time, on the Business Day
immediately preceding such Payment Date, and the Indenture Trustee shall, by
11:00 A.M., New York City time, on such Payment Date, withdraw from the Series
2005-1 Reserve Account and deposit in the Series 2005-1 Settlement Collection
Subaccount an amount equal to the least of (x) such Deficiency, (y) the product
of the average daily Series 2005-1 Invested Percentage during the immediately
preceding Monthly Period and Aggregate Net Lease Losses for such Monthly Period
and (z) the Series 2005-1 Reserve Account Amount and, to the extent that such
amount is less than the Deficiency, withdraw from the Series 2005-1 Yield
Supplement Account and deposit in the Series 2005-1 Settlement Collection
Subaccount an amount equal to the lesser of the amount of such insufficiency and
the Series 2005-1 Yield Supplement Account Amount. If the Deficiency with
respect to any Payment Date exceeds the amounts to be withdrawn from the Series
2005-1 Reserve Account and the Series 2005-1 Yield Supplement Account pursuant
to the immediately preceding sentence, the Administrator shall instruct the
Indenture Trustee in writing at or before 10:00 A.M., New York City time, on the
Business Day immediately preceding such Payment Date, and the Indenture Trustee
shall, by 11:00 A.M., New York City time, on such Payment Date, withdraw from
the Series 2005-1 Reserve Account and deposit in the Series 2005-1 Settlement
Collection Subaccount an amount equal to the lesser of (x) the remaining portion
of the Deficiency and (y) the Series 2005-1 Reserve Account Amount (after giving
effect to the withdrawal described in the immediately preceding sentence).

(p)      On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2005-1 Investor Notes, the
Indenture Trustee shall apply the following amounts allocated to, or deposited
in, the Series 2005-1 Settlement Collection Subaccount on such Payment Date in
the following order of priority:

(i)      to SPV, an amount equal to the Series 2005-1 Excess Fleet Receivable
Amount, if any, for such Payment Date;

(ii)      to the Gain On Sale Account, an amount equal to the Series 2005-1
Monthly Residual Value Gain, if any, for such Payment Date;

(iii)      to the Servicer, an amount equal to the Series 2005-1 Monthly
Servicer Advance Reimbursement Amount for such Payment Date;

(iv)      if VMS is not the Servicer, to the Servicer, an amount equal to the
Series 2005-1 Basic Servicing Fee for the Series 2005-1 Interest Period ending
on such Payment Date plus, on the first Payment Date following the transfer of
the servicing from VMS to a successor Servicer pursuant to Section 9.1 of the
Series 1999-1 SUBI Servicing Supplement, to the extent not reimbursed by VMS,
the reasonable costs and expenses of the successor Servicer incurred in
connection with the transfer of the servicing, in an amount up to $250,000;

(v)      to the Series 2005-1 Distribution Account, an amount equal to the
Series 2005-1 Monthly Interest payable on such Payment Date plus the amount of



--------------------------------------------------------------------------------



 



44

any unpaid Interest Shortfall, as of the preceding Payment Date, together with
any Additional Interest on such Interest Shortfall (such amount, the “Monthly
Interest Payment”);

(vi)      to the Series 2005-1 Distribution Account, an amount equal to the
Commitment Fee for the Series 2005-1 Interest Period ending on such Payment Date
plus the amount of any unpaid Commitment Fee for any prior Series 2005-1
Interest Period (such amount, the “Commitment Fee Payment”);

(vii)      if VMS is the Servicer, to the Servicer, an amount equal to the
Series 2005-1 Basic Servicing Fee for the Series 2005-1 Interest Period ending
on such Payment Date;

(viii)      to the Administrator, an amount equal to the Series 2005-1
Administrator Fee for the Series 2005-1 Interest Period ending on such Payment
Date;

(ix)      to the Series 2005-1 Distribution Account, an amount equal to the
lesser of (A) Increased Costs for such Payment Date and (B) the Additional Costs
Cap for such Payment Date;

(x)      other than during a Lockout Period, to the Series 2005-1 Preferred
Member Distribution Account, an amount equal to the Dividend Amount, if any, for
such Payment Date;

(xi)      (A) on any Payment Date during the Series 2005-1 Revolving Period,
other than during any Paydown Period, to the Series 2005-1 Principal Collection
Subaccount, an amount equal to the Series 2005-1 Allocated Asset Amount
Deficiency, if any, on such Payment Date, (B) on any Payment Date during the
Series 2005-1 Revolving Period and a Paydown Period, to the Series 2005-1
Principal Collection Subaccount, an amount equal to the lesser of the
Series 2005-1 Principal Payment Amount for such Payment Date and the aggregate
Purchaser Group Invested Amounts with respect to the Non-Extending Purchaser
Groups on such Payment Date, (C) on any Payment Date during the period from and
including the first day of the Series 2005-1 Amortization Period to and
including the Series 2005-1 Note Termination Date, to the Series 2005-1
Principal Collection Subaccount, an amount equal to the lesser of the
Series 2005-1 Principal Payment Amount for such Payment Date and the
Series 2005-1 Invested Amount on such Payment Date and (D) if any Series 2005-1
Preferred Membership Interests are issued and outstanding on any Payment Date on
and after the Series 2005-1 Note Termination Date, to the Series 2005-1
Preferred Member Distribution Account, an amount equal to the Series 2005-1
Principal Payment Amount for such Payment Date (or, on the Series 2005-1 Note



--------------------------------------------------------------------------------



 



45

Termination Date, the portion thereof not deposited into the Series 2005-1
Principal Collection Subaccount); provided, however that on or after the
Series 2005-1 Note Termination Date during a Lockout Period, the Series 2005-1
Principal Payment Amount for such Payment Date (or, on the Series 2005-1 Note
Termination Date, the portion thereof not deposited into the Series 2005-1
Principal Collection Subaccount) shall be applied by the Indenture Trustee in
accordance with Section 5.4(d) of the Base Indenture;

(xii)      to the Series 2005-1 Reserve Account, to the extent that a
Series 2005-1 Liquid Credit Enhancement Deficiency exists or, on any Payment
Date immediately succeeding a Monthly Period falling in the Series 2005-1
Amortization Period, to the extent that a Series 2005-1 Allocated Asset Amount
Deficiency exists, an amount equal to the greater of such deficiencies;

(xiii)      to the Series 2005-1 Yield Supplement Account, to the extent that a
Series 2005-1 Yield Supplement Deficiency exists (or, will exist after giving
effect to any reduction in the 1999-1B Invested Amount on such Payment Date), an
amount equal to such deficiency;

(xiv)      if VMS is not the Servicer, to the Servicer, an amount equal to any
Series 2005-1 Supplemental Servicing Fee for the Series 2005-1 Interest Period
ending on such Payment Date;

(xv)      to the Series 2005-1 Distribution Account, an amount equal to the
excess, if any, of (A) Increased Costs for such Payment Date over (B) the
Additional Costs Cap for such Payment Date; and

(xvi)      (A) if any Series 2005-1 Preferred Membership Interests are issued
and outstanding, to the Series 2005-1 Preferred Member Distribution Account, or
(B) if no Series 2005-1 Preferred Membership Interests are issued and
outstanding, to the Issuer General Account, an amount equal to the balance
remaining in the Series 2005-1 Settlement Collection Subaccount.

Section 5A.5 Payment of Monthly Interest Payment, Fees and Expenses.

(q)      On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to the Series 2005-1 Investor Notes,
the Indenture Trustee shall, in accordance with Section 6.1 of the Base
Indenture, pay to the Administrative Agent, for the account of the Series 2005-1
Investor Noteholders, from the Series 2005-1 Distribution Account the Monthly
Interest Payment to the extent of the amount deposited in the Series 2005-1
Distribution Account for the payment of interest pursuant to Section 5A.4(c)(v).
Upon the receipt of funds from the Indenture Trustee on each Payment Date on
account of the Monthly Interest Payment, the Administrative Agent shall pay to
each Funding Agent with respect to a Purchaser Group an amount equal to the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
immediately succeeding Series 2005-1 Interest Period plus the amount of any
unpaid Interest Shortfall payable to such Purchaser Group as of the preceding
Payment Date, together with any Additional Interest thereon. If the amount
deposited in the Series 2005-1 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(v) is less than the Monthly Interest Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata



--------------------------------------------------------------------------------



 



46

basis, based on the Monthly Funding Costs with respect to each Purchaser Group
with respect to the immediately succeeding Series 2005-1 Interest Period.

(r)      On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2005-1 Investor Notes, the
Indenture Trustee shall pay to the Administrative Agent, for the account of the
Series 2005-1 Investor Noteholders, from the Series 2005-1 Distribution Account
the Commitment Fee Payment for such Payment Date to the extent of the amount
deposited in the Series 2005-1 Distribution Account for the payment of such
Commitment Fee Payment pursuant to Section 5A.4(c)(vi). Upon the receipt of
funds from the Indenture Trustee on each Payment Date on account of the
Commitment Fee Payment, the Administrative Agent shall pay to each Funding Agent
with respect to a Purchaser Group an amount equal to the Commitment Fee payable
to such Purchaser Group with respect to the immediately succeeding Series 2005-1
Interest Period plus the amount of any unpaid Commitment Fee for any prior
Series 2005-1 Interest Period payable to such Purchaser Group. If the amount
deposited in the Series 2005-1 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(vi) is less than the Commitment Fee Payment on such Payment
Date, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a pro rata basis, based on the
Commitment Fee payable to each Purchaser Group with respect to the immediately
succeeding Series 2005-1 Interest Period.

(s)      On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2005-1 Investor Notes, the
Indenture Trustee shall pay to the Administrative Agent, for the account of the
Series 2005-1 Investor Noteholders, from the Series 2005-1 Distribution Account
any Article 7 Costs due and payable on such Payment Date to any CP Conduit
Purchaser or any APA Bank to the extent of the amounts deposited in the
Series 2005-1 Distribution Account for the payment of such Article 7 Costs
pursuant to Sections 5A.4(c)(ix) and (xv). Upon the receipt of funds from the
Indenture Trustee on any Payment Date on account of Article 7 Costs, the
Administrative Agent shall pay such amounts to the Funding Agent with respect to
the CP Conduit Purchaser or the APA Bank owed such amounts. If the amounts
deposited in the Series 2005-1 Distribution Account on any Payment Date pursuant
to Section 5A.4(c)(ix) and (xv) are less than the Article 7 Costs due and
payable on such Payment Date, the Administrative Agent shall pay the amounts
available to the Funding Agents with respect to the CP Conduit Purchasers and
APA Banks owed such amounts, on a pro rata basis, based on the amounts owing to
such CP Conduit Purchasers and APA Banks.

(t)      On each Payment Date, based solely on the information contained in the
Monthly Settlement Statement with respect to Series 2005-1 Investor Notes, the
Indenture Trustee shall pay to the Persons owed any other unpaid Program Costs
due and payable on such Payment Date or any amounts due and payable pursuant to
Section 2.8 on such Payment Date from the Series 2005-1 Distribution Account to
the extent of the amount deposited in the Series 2005-1 Distribution Account for
the payment of such Program Costs pursuant to Sections 5A.4(c)(ix) and (xv). If
the excess of the amounts deposited in the Series 2005-1 Distribution Account on
any Payment Date pursuant to Section 5A.4(c)(ix) and (xv) over the amount of
Article 7 Costs due and payable on such Payment Date is less than the sum of the
unpaid Program Costs due and payable on such Payment Date and the amounts due
and payable pursuant to Section 2.8 on such Payment Date, the Indenture Trustee
shall pay the amount



--------------------------------------------------------------------------------



 



47

available to Persons owed such amounts on a pro rata basis, based on the amounts
owing to such Persons.

Section 5A.6. Determination of Monthly Principal Payment.

The amount (the “Monthly Principal Payment”) distributable from the
Series 2005-1 Principal Collection Subaccount on each Payment Date during the
Series 2005-1 Amortization Period shall be equal to the amount on deposit in
such account on such Payment Date; provided, however, that the Monthly Principal
Payment on any Payment Date shall not exceed the Series 2005-1 Invested Amount
on such Payment Date. Further, on any other Business Day during the Series
2005-1 Amortization Period prior to the occurrence of an Amortization Event,
funds may be distributed from the Series 2005-1 Distribution Account to the
Series 2005-1 Investor Noteholders in accordance with Section 5A.7(c). On each
Payment Date during the Series 2005-1 Amortization Period, based solely on the
information contained in the Monthly Settlement Statement with respect to the
Series 2005-1 Investor Notes, the Indenture Trustee shall withdraw from the
Series 2005-1 Principal Collection Subaccount and deposit in the Series 2005-1
Distribution Account an amount equal to the Monthly Principal Payment on such
Payment Date.

Section 5A.7 Payment of Principal.

(u)      The principal amount of the Series 2005-1 Investor Notes shall be due
and payable on the Final Maturity Date.

(v)      On each Payment Date during the Series 2005-1 Amortization Period,
based solely on the information contained in the Monthly Settlement Statement
with respect to Series 2005-1 Investor Notes, the Indenture Trustee shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent, for the account of the Series 2005-1 Investor Noteholders, from the
Series 2005-1 Distribution Account the Monthly Principal Payment. Upon the
receipt of funds from the Indenture Trustee on any Payment Date on account of
the Monthly Principal Payment, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser Group, such Purchaser Group’s Pro Rata
Share of the Monthly Principal Payment.

(w)      On the date of any Decrease, the Indenture Trustee shall pay to the
Administrative Agent, for the account of the Series 2005-1 Investor Noteholders,
from the Series 2005-1 Distribution Account the amount of the Decrease indicated
in the request received by the Indenture Trustee pursuant to Section 2.5(a).
Upon the receipt of funds from the Indenture Trustee (i) on the date of any
Decrease during the Series 2005-1 Revolving Period, other than during any
Paydown Period, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group, such Purchaser Group’s Pro Rata Share of the
amount of such Decrease (including, any amount thereof in excess of the amount
required on such date to reduce the aggregate Purchaser Group Invested Amounts
of all Non-Extending Purchaser Groups to zero pursuant to clause (ii) of this
Section 5A.7(c)), (ii) on the date of any Decrease during the Series 2005-1
Revolving Period and a Paydown Period, the Administrative Agent shall pay to
each Funding Agent with respect to a Non-Extending Purchaser Group, a pro rata
amount of such Decrease, based on the Purchaser Group Invested Amounts with
respect to such Non-



--------------------------------------------------------------------------------



 



48

Extending Purchaser Groups and (iii) on the date of any Decrease during the
Series 2005-1 Amortization Period, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser Group, such Purchaser Group’s Pro Rata
Share of the amount of such Decrease. Each Purchaser Group’s share of the amount
of any Decrease on any Business Day shall be allocated by such Purchaser Group
first to reduce the Available CP Funding Amount with respect to such Purchaser
Group and the Available APA Bank Funding Amount with respect to such Purchaser
Group on such Business Day and then to reduce the portion of the Purchaser Group
Invested Amount with respect to such Purchaser Group allocated to CP Tranches
and Eurodollar Tranches in such order as such Purchaser Group may select in
order to minimize costs payable pursuant to Section 7.4.

Section 5A.8 The Administrator’s Failure to Instruct the Indenture Trustee to
Make a Deposit or Payment.

When any payment or deposit hereunder or under any other Transaction Document is
required to be made by the Indenture Trustee at or prior to a specified time,
the Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time. If the Administrator fails
to give notice or instructions to make any payment from or deposit into the
Collection Account or any subaccount thereof required to be given by the
Administrator, at the time specified herein or in any other Transaction Document
(after giving effect to applicable grace periods), the Indenture Trustee shall
make such payment or deposit into or from the Collection Account or such
subaccount without such notice or instruction from the Administrator; provided
that the Administrator, upon request of the Indenture Trustee, promptly provides
the Indenture Trustee with all information necessary to allow the Indenture
Trustee to make such a payment or deposit. In the event that the Indenture
Trustee shall take or refrain from taking action pursuant to this Section 5A.8.,
the Administrator shall, by 5:00 P.M., New York City time, on any day the
Indenture Trustee makes a payment or deposit based on information or direction
from the Administrator, provide (i) written confirmation of any such direction
and (ii) written confirmation of all information used by the Administrator in
giving any such direction.

Section 5A.9 Series 2005-1 Reserve Account.

(x)      The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2005-1 Investor Noteholders an
account (the “Series 2005-1 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2005-1 Investor Noteholders. The Series 2005-1 Reserve Account shall be
an Eligible Deposit Account; provided that, if at any time such account is not
an Eligible Deposit Account, then the Indenture Trustee shall, within 30 days of
obtaining knowledge of such ineligibility, establish a new Series 2005-1 Reserve
Account that is an Eligible Deposit Account. If the Indenture Trustee
establishes a new Series 2005-1 Reserve Account, it shall transfer all cash and
investments from the non-qualifying Series 2005-1 Reserve Account into the new
Series 2005-1 Reserve Account. Initially, the Series 2005-1 Reserve Account will
be established with JPMorgan Chase.

(y)      So long as no Amortization Event has occurred, the Issuer may instruct
the institution maintaining the Series 2005-1 Reserve Account in writing to
invest funds on deposit



--------------------------------------------------------------------------------



 



49

in the Series 2005-1 Reserve Account from time to time in Permitted Investments
selected by the Issuer (by standing instructions or otherwise); provided,
however, that any such investment shall mature not later than the Business Day
prior to the Payment Date following the date on which such funds were received.
After the occurrence of an Amortization Event, the Administrative Agent shall
instruct the institution maintaining the Series 2005-1 Reserve Account in
writing to invest funds on deposit in the Series 2005-1 Reserve Account from
time to time in Permitted Investments selected by the Administrative Agent (by
standing instructions or otherwise); provided, however, that any such investment
shall mature not later than the Business Day prior to the Payment Date following
the date on which such funds were received. All such Permitted Investments will
be credited to the Series 2005-1 Reserve Account and any such Permitted
Investments that constitute (i) Physical Property (and that is not either a
United States Security Entitlement or a Security Entitlement) shall be delivered
to the Indenture Trustee in accordance with paragraph (a) of the definition of
“Delivery” and shall be held by the Indenture Trustee pending maturity or
disposition; (ii) United States Security Entitlements or Security Entitlements
shall be Controlled by the Indenture Trustee pending maturity or disposition;
and (iii) Uncertificated Securities (and not United States Security
Entitlements) shall be delivered to the Indenture Trustee in accordance with
paragraph (b) of the definition of “Delivery” and shall be maintained by the
Indenture Trustee pending maturity or disposition. The Indenture Trustee shall,
at the direction and expense of the Administrator, take such action as is
required to maintain the Indenture Trustee’s security interest in the Permitted
Investments credited to the Series 2005-1 Reserve Account. In absence of written
direction as provided hereunder, funds on deposit in the Series 2005-1 Reserve
Account shall remain uninvested.

(z)      All interest and earnings (net of losses and investment expenses) paid
on funds on deposit in the Series 2005-1 Reserve Account shall be deemed to be
on deposit and available for distribution.

(aa)      If there is a Series 2005-1 Reserve Account Surplus on any Settlement
Date, the Administrator may notify the Indenture Trustee thereof in writing and
instruct the Indenture Trustee to withdraw from the Series 2005-1 Reserve
Account and deposit in the Series 2005-1 Preferred Member Distribution Account,
and the Indenture Trustee shall withdraw from the Series 2005-1 Reserve Account
and deposit in the Series 2005-1 Preferred Member Distribution Account, so long
as no Series 2005-1 Allocated Asset Amount Deficiency exists or would result
therefrom, an amount up to the lesser of (i) such Series 2005-1 Reserve Account
Surplus on such Business Day and (ii) the Series 2005-1 Reserve Account Amount
on such Business Day.

(bb)      Amounts will be withdrawn from the Series 2005-1 Reserve Account in
accordance with Section 5A.4(b).

(cc)      In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2005-1 Investor Notes, the Issuer
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Indenture Trustee, for the benefit of the Series 2005-1
Investor Noteholders, all of the Issuer’s right, title and interest in and to
the following (whether now or hereafter existing or acquired): (i) the
Series 2005-1 Reserve Account, including any security entitlement thereto;
(ii) all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the



--------------------------------------------------------------------------------



 



50

Series 2005-1 Reserve Account or the funds on deposit therein from time to time;
(iv) all investments made at any time and from time to time with monies in the
Series 2005-1 Reserve Account, whether constituting securities, instruments,
general intangibles, investment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2005-1 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including, without limitation, cash. The Indenture Trustee
shall possess all right, title and interest in all funds on deposit from time to
time in the Series 2005-1 Reserve Account and in all proceeds thereof and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2005-1 Reserve Account. The Indenture Trustee and the Series 2005-1
Investor Noteholders shall have no interest in any amounts withdrawn from the
Series 2005-1 Reserve Account and deposited in the Series 2005-1 Preferred
Member Distribution Account.

(dd)      If there are no Series 2005-1 Preferred Membership Interests issued
and outstanding on the Series 2005-1 Note Termination Date, on the Series 2005-1
Note Termination Date, the Indenture Trustee, acting in accordance with the
written instructions of the Administrator shall withdraw from the Series 2005-1
Reserve Account all amounts on deposit therein for deposit in the Issuer General
Account. If there are Series 2005-1 Preferred Membership Interests issued and
outstanding on the Series 2005-1 Note Termination Date, on the first Payment
Date after the Series 2005-1 Note Termination Date on which the sum of (a) the
Series 2005-1 Reserve Account Amount, (b) the Series 2005-1 Yield Supplement
Account Amount and (c) the amount available to be deposited in the Series 2005-1
Preferred Member Distribution Account in accordance with Section 5A.4(c)(xi) is
at least equal to the aggregate stated liquidation preference of the
Series 2005-1 Preferred Membership Interests and on any Payment Date thereafter,
the Indenture Trustee, acting in accordance with the written instructions of the
Administrator shall withdraw from the Series 2005-1 Reserve Account all amounts
on deposit therein for deposit in the Series 2005-1 Preferred Member
Distribution Account.

Section 5A.10 Series 2005-1 Yield Supplement Account.

(ee)      The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2005-1 Investor Noteholders an
account (the “Series 2005-1 Yield Supplement Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2005-1 Investor Noteholders. The Series 2005-1 Yield Supplement
Account shall be an Eligible Deposit Account; provided that, if such account is
not an Eligible Deposit Account, then the Indenture Trustee shall, within
30 days of obtaining knowledge of such ineligibility, establish a new
Series 2005-1 Yield Supplement Account that is an Eligible Deposit Account. If
the Indenture Trustee establishes a new Series 2005-1 Yield Supplement Account,
it shall transfer all cash and investments from the non-qualifying Series 2005-1
Yield Supplement Account into the new Series 2005-1 Yield Supplement Account.
Initially, the Series 2005-1 Yield Supplement Account will be established with
JPMorgan Chase.

(ff)      So long as no Amortization Event has occurred, the Issuer may instruct
the institution maintaining the Series 2005-1 Yield Supplement Account in
writing to invest funds on deposit in the Series 2005-1 Yield Supplement Account
from time to time in Permitted



--------------------------------------------------------------------------------



 



51

Investments selected by the Issuer (by standing instructions or otherwise);
provided, however, that any such investment shall mature not later than the
Business Day prior to the Payment Date following the date on which such funds
were received. After the occurrence of an Amortization Event, the Administrative
Agent shall instruct the institution maintaining the Series 2005-1 Yield
Supplement Account in writing to invest funds on deposit in the Series 2005-1
Yield Supplement Account from time to time in Permitted Investments selected by
the Administrative Agent (by standing instructions or otherwise); provided,
however, that any such investment shall mature not later than the Business Day
prior to the Payment Date following the date on which such funds were received.
All such Permitted Investments will be credited to the Series 2005-1 Yield
Supplement Account and any such Permitted Investments that constitute
(i) Physical Property (and that is not either a United States Security
Entitlement or a Security Entitlement) shall be delivered to the Indenture
Trustee in accordance with paragraph (a) of the definition of “Delivery” and
shall be held by the Indenture Trustee pending maturity or disposition;
(ii) United States Security Entitlements or Security Entitlements shall be
Controlled by the Indenture Trustee pending maturity or disposition; and
(iii) Uncertificated Securities (and not United States Security Entitlements)
shall be delivered to the Indenture Trustee in accordance with paragraph (b) of
the definition of “Delivery” and shall be maintained by the Indenture Trustee
pending maturity or disposition. The Indenture Trustee shall, at the direction
and expense of the Administrator, take such action as is required to maintain
the Indenture Trustee’s security interest in the Permitted Investments credited
to the Series 2005-1 Yield Supplement Account. In absence of written direction
as provided hereunder, funds on deposit in the Series 2005-1 Yield Supplement
Account shall remain uninvested.

(gg)      All interest and earnings (net of losses and investment expenses) paid
on funds on deposit in the Series 2005-1 Yield Supplement Account shall be
deemed to be on deposit and available for distribution.

(hh)      If there is a Series 2005-1 Yield Supplement Account Surplus on any
Settlement Date, the Administrator may notify the Indenture Trustee thereof in
writing and request the Indenture Trustee to withdraw from the Series 2005-1
Yield Supplement Account and deposit in the Series 2005-1 Preferred Member
Distribution Account, and the Indenture Trustee shall withdraw from the Series
2005-1 Yield Supplement Account and deposit in the Series 2005-1 Preferred
Member Distribution Account an amount up to the lesser of (i) such Series 2005-1
Yield Supplement Account Surplus on such Business Day and (ii) the Series 2005-1
Yield Supplement Account Amount on such Business Day.

(ii)      Amounts will be withdrawn from the Series 2005-1 Yield Supplement
Account in accordance with Section 5A.4(b).

(jj)      In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2005-1 Investor Notes, the Issuer
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Indenture Trustee, for the benefit of the Series 2005-1
Investor Noteholders, all of the Issuer’s right, title and interest in and to
the following (whether now or hereafter existing or acquired): (i) the
Series 2005-1 Yield Supplement Account, including any security entitlement
thereto; (ii) all funds on deposit therein from time to time; (iii) all
certificates and instruments, if any, representing or evidencing any or all of
the Series 2005-1 Yield Supplement Account or the funds on deposit therein from
time to



--------------------------------------------------------------------------------



 



52

time; (iv) all investments made at any time and from time to time with monies in
the Series 2005-1 Yield Supplement Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2005-1 Yield Supplement Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vi) all
proceeds of any and all of the foregoing, including, without limitation, cash.
The Indenture Trustee shall possess all right, title and interest in all funds
on deposit from time to time in the Series 2005-1 Yield Supplement Account and
in all proceeds thereof and shall be the only person authorized to originate
entitlement orders in respect of the Series 2005-1 Yield Supplement Account. The
Indenture Trustee and the Series 2005-1 Investor Noteholders shall have no
interest in any amounts withdrawn from the Series 2005-1 Yield Supplement
Account and deposited in the Series 2005-1 Preferred Member Distribution
Account.

(kk)      If there are no Series 2005-1 Preferred Membership Interests issued
and outstanding on the Series 2005-1 Note Termination Date, on the Series 2005-1
Note Termination Date, the Indenture Trustee, acting in accordance with the
written instructions of the Administrator shall withdraw from the Series 2005-1
Yield Supplement Account all amounts on deposit therein for deposit in the
Issuer General Account. If there are Series 2005-1 Preferred Membership
Interests issued and outstanding on the Series 2005-1 Note Termination Date, on
the first Payment Date after the Series 2005-1 Note Termination Date on which
the sum of (a) the Series 2005-1 Reserve Account Amount, (b) the Series 2005-1
Yield Supplement Account Amount and (c) the amount available to be deposited in
the Series 2005-1 Preferred Member Distribution Account in accordance with
Section 5A.4(c)(xi) is at least equal to the aggregate stated liquidation
preference of the Series 2005-1 Preferred Membership Interests and on each
Payment Date thereafter, the Indenture Trustee, acting in accordance with the
written instructions of the Administrator shall withdraw from the Series 2005-1
Yield Supplement Account all amounts on deposit therein for deposit in the
Series 2005-1 Preferred Member Distribution Account.

Section 5A.11 Series 2005-1 Distribution Account

(ll)      The Indenture Trustee shall establish and maintain in the name of the
Indenture Trustee for the benefit of the Series 2005-1 Investor Noteholders an
account (the “Series 2005-1 Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2005-1 Investor Noteholders. The Series 2005-1 Distribution Account
shall be maintained as an Eligible Deposit Account; provided that, if such
account is not an Eligible Deposit Account, then the Indenture Trustee shall,
within 30 days of obtaining knowledge of such ineligibility, establish a new
Series 2005-1 Distribution Account that is an Eligible Deposit Account. If the
Indenture Trustee establishes a new Series 2005-1 Distribution Account, it shall
transfer all cash and investments from the non-qualifying Series 2005-1
Distribution Account into the new Series 2005-1 Distribution Account. Initially,
the Series 2005-1 Distribution Account will be established with JPMorgan Chase.

(mm)      In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2005-1 Investor Notes, the Issuer
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Indenture Trustee, for the



--------------------------------------------------------------------------------



 



53

benefit of the Series 2005-1 Investor Noteholders, all of the Issuer’s right,
title and interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2005-1 Distribution Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 2005-1 Distribution Account or the funds on deposit therein
from time to time; (iv) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for the Series 2005-1 Distribution Account, the funds
on deposit therein from time to time; and (v) all proceeds of any and all of the
foregoing, including, without limitation, cash. The Indenture Trustee shall
possess all right, title and interest in all funds on deposit from time to time
in the Series 2005-1 Distribution Account and in all proceeds thereof and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2005-1 Distribution Account.

Section 5A.12 Lease Rate Caps.

(nn)      The Issuer shall have obtained on the Series 2005-1 Closing Date and
shall thereafter maintain one or more interest rate caps, each from a
Series 2005-1 Eligible Counterparty, having, in the aggregate, a notional amount
on the Series 2005-1 Closing Date at least equal to the aggregate Lease Balance
of all Fixed Rate Leases allocated to the Lease SUBI Portfolio as of the
Series 2005-1 Closing Date, plus, in the case of all such Fixed Rate Leases that
are Closed-End Leases, the aggregate Stated Residual Values of the related
Leased Vehicles and on each Payment Date thereafter at least equal to the
aggregate scheduled Lease Balance of all such Fixed Rate Leases as of the last
day of the Monthly Period immediately preceding such Payment Date, plus, in the
case of all such Fixed Rate Leases that are Closed-End Leases, the aggregate
Stated Residual Values of the related Leased Vehicles, and an effective strike
rate based on the eurodollar rate set forth therein in effect on the dates set
forth therein at the most equal to the weighted average fixed rate of interest
on such Fixed Rate Leases minus 0.84% per annum.

(oo)      On or prior to the date that any Fixed Rate Lease is allocated to the
Lease SUBI Portfolio on or after the Series 2005-1 Closing Date, the Issuer
shall have obtained and shall thereafter maintain an interest rate cap from a
Series 2005-1 Eligible Counterparty having a notional amount equal to the
initial Lease Balance of such Fixed Rate Lease, plus, in the case of a
Closed-End Lease, the Stated Residual Value of the related Leased Vehicle and on
each Payment Date thereafter at least equal to the scheduled Lease Balance of
such Fixed Rate Lease as of the last day of the Monthly Period immediately
preceding such Payment Date, plus, in the case of a Closed-End Lease, the Stated
Residual Value of the related Leased Vehicle and an effective strike rate based
on the eurodollar rate set forth therein in effect on the dates set forth
therein at the most equal to the fixed rate of interest on such Fixed Rate Lease
minus 0.84% per annum.

(pp)      The Issuer may obtain an interest rate cap from a Series 2005-1
Eligible Counterparty in respect of any Fixed Rate Lease allocated to the Lease
SUBI Portfolio that was not a Fixed Rate Lease when initially allocated to the
Lease SUBI Portfolio or on the Series 2005-1 Closing Date having a notional
amount equal to the Lease Balance of such Fixed Rate Lease as of the last day of
the Monthly Period immediately preceding the date as of which such Lease became
a Fixed Rate Lease, plus, in the case of a Closed-End Lease, the Stated Residual



--------------------------------------------------------------------------------



 



54

Value of the related Leased Vehicle and on each Payment Date thereafter at least
equal to the scheduled Lease Balance of such Fixed Rate Lease as of the last day
of the Monthly Period immediately preceding such Payment Date, plus, in the case
of a Closed-End Lease, the Stated Residual Value of the related Leased Vehicle
and an effective strike rate based on the eurodollar rate set forth therein in
effect on the dates set forth therein at the most equal to the fixed rate of
interest on such Fixed Rate Lease minus 0.84% per annum. If the Issuer obtains
an interest rate cap in respect of any Fixed Rate Lease satisfying the
requirements of this Section 5A.12(c), it shall maintain such interest rate cap.

(qq)      On the Series 2005-1 Closing Date, the Issuer shall obtain and
thereafter maintain one or more Series 2005-1 Lease Rate Caps having, in the
aggregate, a notional amount on each Payment Date equal to the lesser of (x) the
average daily Series 2005-1 Invested Percentage during the Monthly Period
immediately preceding such Payment Date of the aggregate Lease Balance of all
Fixed Rate Leases allocated to the Lease SUBI Portfolio as of the last day of
the immediately preceding Monthly Period that were not Fixed Rate Leases when
initially allocated to the Lease SUBI Portfolio or on the Series 2005-1 Closing
Date, plus, in the case of all such Fixed Rate Leases that are Closed-End
Leases, the aggregate Stated Residual Values of the related Leased Vehicles and
(y) the sum of the Series 2005-1 Maximum Invested Amount and the aggregate
stated liquidation preference of the Series 2005-1 Preferred Membership
Interests, if any, on such Payment Date and an effective strike rate based on
the eurodollar rate set forth therein in effect on the dates set forth therein
at the most equal to the weighted average fixed rate of interest on such Fixed
Rate Leases minus 0.84% per annum.

(rr)      If the short-term credit rating of any provider of an interest rate
cap required to be obtained and maintained by the Issuer pursuant to this
Section 5A.12 falls below “A-1” by Standard & Poor’s or “P-1” by Moody’s or the
long-term unsecured credit rating of any such provider falls below “A+” by
Standard & Poor’s or “Aa3” by Moody’s, the Issuer shall obtain an equivalent
interest rate cap from a Series 2005-1 Eligible Counterparty within 30 days of
such decline in credit rating unless such provider provides some form of
collateral for its obligations under its interest rate cap that is reasonably
acceptable to the Administrative Agent. The Issuer will not permit any interest
rate cap required to be obtained and maintained by the Issuer pursuant to this
Section 5A.12 to be terminated or transferred in whole or in part unless a
replacement interest rate cap therefor has been provided as described in the
immediately preceding sentence and, after giving effect thereto, the Issuer has
the interest rate caps required to be obtained and maintained by the Issuer
pursuant to this Section 5A.12.

(ss)      In order to secure and provide for the repayment and payment of the
Issuer Obligations with respect to the Series 2005-1 Investor Notes, the Issuer
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Indenture Trustee, for the benefit of the Series 2005-1
Investor Noteholders, all of the Issuer’s right, title and interest in and to
the Series 2005-1 Lease Rate Caps (whether now or hereafter existing or
acquired) and any and all payments thereunder and any and all proceeds thereof
(including as a result of the termination thereof).



--------------------------------------------------------------------------------



 



55

ARTICLE 4

AMORTIZATION EVENTS

If any one of the following events shall occur with respect to the Series 2005-1
Investor Notes:

(a)      the Series 2005-1 Reserve Account shall have become subject to an
injunction, estoppel or other stay or a Lien (other than a Permitted Lien);

(b)      the Series 2005-1 Yield Supplement Account shall have become subject to
an injunction, estoppel or other stay or a Lien (other than a Permitted Lien);

(c)      a Series 2005-1 Liquid Credit Enhancement Deficiency shall occur and
continue for at least two Business Days;

(d)      a Series 2005-1 Allocated Asset Amount Deficiency shall occur and
continue for at least two Business Days;

(e)      a Series 2005-1 Yield Supplement Deficiency shall occur and continue
for at least two Business Days;

(f)      the Three Month Average Charge-Off Ratio with respect to any Settlement
Date exceeds 1.00%;

(g)      the Three Month Average Paid-In Advance Loss Ratio with respect to any
Settlement Date exceeds 1.50%;

(h)      the Three Month Average Delinquency Ratio with respect to any
Settlement Date exceeds 7.0%;

(i)      the failure on the part of the Issuer to declare and pay dividends on
the Series 2005-1 Junior Preferred Membership Interests or the Series 2005-1
Senior Preferred Membership Interests on any Payment Date in accordance with
their respective terms;

(j)      any Servicer Termination Event shall occur;

(k)      any Termination Event shall occur;

(l)      an Event of Default with respect to the Series 2005-1 Investor Notes
shall occur;

(m)      an Insolvency Event shall occur with respect to SPV, the Origination
Trust, VMS or PHH;

(n)      the failure on the part of the Issuer to pay any Commitment Fee due and
payable on any Payment Date which failure continues unremedied for two Business
Days;



--------------------------------------------------------------------------------



 



56

(o)      failure on the part of the Issuer (i) to make any payment or deposit
required by the terms of the Indenture (or within the applicable grace period
which shall not exceed two Business Days after the date such payment or deposit
is required to be made) or (ii) duly to observe or perform in any material
respect any covenants or agreements of the Issuer set forth in the Base
Indenture or this Indenture Supplement, which failure continues unremedied for a
period of 30 days after there shall have been given to the Issuer by the
Indenture Trustee or the Issuer and the Indenture Trustee by any Series 2005-1
Investor Noteholder, written notice specifying such default and requiring it to
be remedied;

(p)      any representation or warranty made by the Issuer in the Base Indenture
or this Indenture Supplement, or any information required to be delivered by the
Issuer to the Indenture Trustee shall prove to have been incorrect in any
material respect when made or when delivered, which continues to be incorrect in
any material respect for a period of 30 days after there shall have been given
to the Issuer by the Indenture Trustee or the Issuer and the Indenture Trustee
by any Series 2005-1 Investor Noteholder, written notice thereof;

(q)      the Indenture Trustee shall for any reason cease to have a valid and
perfected first priority security interest in the Collateral or any of VMS, the
Issuer or any Affiliate of either thereof shall so assert;

(r)      there shall have been filed against PHH, VMS, the Origination Trust,
SPV or the Issuer (i) a notice of federal tax Lien from the Internal Revenue
Service, (ii) a notice of Lien from the PBGC under Section 412(n) of the
Internal Revenue Code or Section 302(f) of ERISA for a failure to make a
required installment or other payment to a plan to which either of such sections
applies or (iii) a notice of any other Lien the existence of which could
reasonably be expected to have a material adverse effect on the business,
operations or financial condition of such Person, and, in each case, 40 days
shall have elapsed without such notice having been effectively withdrawn or such
Lien having been released or discharged;

(s)      one or more judgments or decrees shall be entered against the Issuer
involving in the aggregate a liability (not paid or fully covered by insurance)
of $100,000 or more and such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

(t)      any of the Transaction Documents shall cease, for any reason, to be in
full force and effect, other than in accordance with its terms;

then, in the case of any event described in clause (o) through (t) above, an
Amortization Event will be deemed to have occurred with respect to the
Series 2005-1 Investor Notes only, if after the applicable grace period, either
the Indenture Trustee or the Series 2005-1 Required Investor Noteholders,
declare that an Amortization Event has occurred with respect to the
Series 2005-1 Investor Notes. In the case of any event described in clauses
(a) through (n) above, an Amortization Event with respect to the Series 2005-1
Investor Notes will be deemed to have occurred without notice or other action on
the part of the Indenture Trustee or the Series 2005-1 Investor Noteholders.



--------------------------------------------------------------------------------



 



57

ARTICLE 5

OPTIONAL PREPAYMENT

The Issuer shall have the option to prepay all outstanding Series 2005-1
Investor Notes by paying an amount equal to the Series 2005-1 Prepayment Amount.
The Issuer shall give the Indenture Trustee and the Administrative Agent at
least ten Business Days’ prior written notice of the date on which the Issuer
intends to exercise such option to prepay (the “Prepayment Date”). Upon receipt
of any notice of a Prepayment Date from the Issuer, the Administrative Agent
shall promptly notify the Funding Agent with respect to each Purchaser Group
thereof. Not later than 11:00 A.M., New York City time, on such Prepayment Date,
the Issuer shall deposit in the Series 2005-1 Distribution Account an amount
equal to the Series 2005-1 Prepayment Amount in immediately available funds. The
funds deposited into the Series 2005-1 Distribution Account will be paid by the
Indenture Trustee to the Administrative Agent, for the account of the
Series 2005-1 Investor Noteholders, on such Prepayment Date. Upon the receipt of
funds from the Indenture Trustee on any Prepayment Date, the Administrative
Agent shall pay to each Funding Agent with respect to a Purchaser, the portion
of the Series 2005-1 Prepayment Amount owing to such Purchaser.

ARTICLE 6

SERVICING AND ADMINISTRATOR FEES

SECTION 6.1. Servicing Fee. A periodic servicing fee (the “Series 2005-1 Basic
Servicing Fee”) shall be payable to the Servicer on each Payment Date for the
preceding Monthly Period in an amount equal to the product of (a) 0.215% per
annum (the “Series Servicing Fee Percentage”) times (b) the daily average of the
Series 2005-1 Allocated Adjusted Aggregate Unit Balance for such Monthly Period
times (c) the number of days in such Monthly Period divided by 365 (or 366, as
applicable) days; provided, however that if VMS is not the Servicer, the
servicing fee payable to the Servicer on each Payment Date hereunder may be
increased such that the sum of the Series 2005-1 Basic Servicing Fee and the
additional servicing fee payable to the Servicer hereunder (the “Series 2005-1
Supplemental Servicing Fee”) for each Monthly Period equals 110% of the costs to
the successor Servicer of servicing the portion of the Lease SUBI Portfolio
allocated to Series 2005-1 during such Monthly Period. For this purpose, the
portion of the Lease SUBI Portfolio allocated to Series 2005-1 for each Monthly
Period shall equal the average Series 2005-1 Invested Percentage during such
Monthly Period. The Series 2005-1 Basic Servicing Fee and any Series 2005-1
Supplemental Servicing Fee shall be payable to the Servicer on each Payment Date
pursuant to Section 5A.4(c).

SECTION 6.2. Administrator Fee. A periodic fee (the “Series 2005-1 Administrator
Fee”) shall be payable to the Administrator on each Payment Date for the
preceding Monthly Period in an amount equal to the product of (a) 0.01% per
annum times (b) the daily average of the Series 2005-1 Allocated Adjusted
Aggregate Unit Balance for such Monthly Period times (c) the number of days in
such Monthly Period divided by 365 (or 366, as



--------------------------------------------------------------------------------



 



58

applicable) days. The Series 2005-1 Administrator Fee shall be payable to the
Administrator on each Payment Date pursuant to Section 5A.4(c)(viii).

ARTICLE 7

CHANGE IN CIRCUMSTANCES

SECTION 7.1. Illegality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Purchaser Group to make or maintain
any portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group allocated to a Eurodollar Tranche and such Purchaser Group shall
notify in writing the Administrative Agent, the Funding Agent with respect to
such Purchaser Group, the Indenture Trustee and the Issuer, then the portion of
such Purchaser Group Invested Amount allocated to Eurodollar Tranches shall
thereafter be calculated by reference to the Alternate Base Rate. If any such
change in the method of calculating interest occurs on a day which is not the
last day of the Eurodollar Period with respect to any Eurodollar Tranche, the
Issuer shall pay to such Purchaser Group the amounts, if any, as may be required
pursuant to Section 7.4.

SECTION 7.2. Increased Costs.

(a)      If any Change in Law (except with respect to Taxes which shall be
governed by Section 7.3) shall:

(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii)      impose on any Affected Party or the London interbank market any other
condition affecting the Transaction Documents or the funding of Eurodollar
Tranches by such Affected Party;

and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then the Issuer will pay to
such Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.

(b)      If any Affected Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Affected Party’s capital or the capital of any corporation controlling
such Affected Party as a consequence of its obligations hereunder to a level
below that which such Affected Party or such corporation could have achieved but
for such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, the Issuer shall pay to such Affected Party such additional amount or
amounts as will compensate such Affected Party for any such reduction suffered.



--------------------------------------------------------------------------------



 



59

(c)      A certificate of an Affected Party setting forth the amount or amounts
necessary to compensate such Affected Party as specified in subsections (a) and
(b) of this Section 7.2 shall be delivered to the Issuer (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. The agreements in this Section
shall survive the termination of this Indenture Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.

(d)      Failure or delay on the part of an Affected Party to demand
compensation pursuant to this Section 7.2 shall not constitute a waiver of such
Affected Party’s right to demand such compensation; provided that the Issuer
shall not be required to compensate any Affected Party pursuant to this
Section 7.2 for any increased costs or reductions incurred more than 270 days
prior to the date that such Affected Party notifies the Issuer of the Change in
Law giving rise to such increased costs or reductions and of such Affected
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 7.3. Taxes.

(a)      Any and all payments by or on account of any obligation of the Issuer
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Issuer shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) subject to Section 7.3(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.3) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) the Issuer shall make such deductions and (iii) the
Issuer shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)      In addition, the Issuer shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)      The Issuer shall indemnify the Administrative Agent, each Funding
Agent, each Program Support Provider and each member of each Purchaser Group
within the later of 10 days after written demand therefor and the Payment Date
next following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of the Issuer hereunder or under any
other Transaction Document (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section 7.3) and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that no Person shall be indemnified pursuant to this Section 7.3(c) or
required to pay additional amounts under the proviso of Section 7.3(a) to the
extent that the reason for such indemnification results from the failure by such
Person to comply with the provisions of Section 7.3(e) or (g). A certificate as
to the amount of such payment or liability delivered to the Issuer by the
Administrative Agent, any Funding Agent, any Program Support



--------------------------------------------------------------------------------



 



60

Provider or any member of any Purchaser Group shall be conclusive absent
manifest error. Any payments made by the Issuer pursuant to this Section 7.3
shall be made solely from funds available therefor pursuant to Section 5A.4(c),
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against the Issuer to the extent that insufficient funds
exist to make such payment. The agreements in this Section shall survive the
termination of this Indenture Supplement and the Base Indenture and the payment
of all amounts payable hereunder and thereunder.

(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Issuer to a Governmental Authority, the Issuer shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)      The Administrative Agent, each Funding Agent, each member of each
Purchaser Group and each Program Support Provider, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made under this Indenture Supplement and the Base Indenture shall (to the extent
legally able to do so) deliver to the Issuer (with a copy to the Administrative
Agent) such properly completed and executed documentation prescribed by
applicable law and reasonably requested by the Issuer on the later of (i) 30
Business Days after such request is made and the applicable forms are provided
to the Administrative Agent, such Funding Agent, such member of such Purchaser
Group or such Program Support Provider or (ii) 30 Business Days before
prescribed by applicable law as will permit such payments to be made without
withholding or with an exemption from or reduction of Indemnified Taxes or Other
Taxes.

(f)      If the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of a Purchaser Group receives a refund solely in respect
of Indemnified Taxes or Other Taxes, it shall pay over such refund to the Issuer
to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.3 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that the Issuer
shall, upon request of the Administrative Agent, such Funding Agent, such
Program Support Provider or such member of a Purchaser Group, repay such refund
(plus interest or other charges imposed by the relevant Governmental Authority)
to the Administrative Agent, such Funding Agent, such Program Support Provider
or such member of a Purchaser Group if the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of a Purchaser Group is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent, any Funding Agent, any Program
Support Provider or any member of a Purchaser Group to make its tax returns (or
any other information relating to its taxes which it deems confidential)
available to the Issuer or any other Person.

(g)      The Administrative Agent, each Funding Agent, each Program Support
Provider and each member of each Purchaser Group (other than any such entity
which is a domestic corporation) shall:



--------------------------------------------------------------------------------



 



61

(i)      upon or prior to becoming a party hereto, deliver to the Issuer and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2005-1 Notes and
this Indenture Supplement;

(ii)      deliver to the Issuer and the Administrative Agent two (2) further
copies of any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2005-1 Notes and this Indenture
Supplement on or before the date that any such form or certification expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Issuer; and

(iii)      obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by the Issuer and the
Administrative Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2005-1 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises the Issuer and the Administrative
Agent.

(h)      If a beneficial or equity owner of the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group (instead of
the Administrative Agent, the Funding Agent, the Program Support Provider or the
member of the Purchaser Group itself) is required under United States federal
income tax law or the terms of a relevant treaty to provide IRS Form W-8BEN,
W-8ECI or W-9, or any successor applicable forms, as the case may be, in order
to claim an exemption from withholding of United States federal income taxes or
backup withholding taxes, then each such beneficial owner or equity owner shall
be considered to be the Administrative Agent, a Funding Agent, a Program Support
Provider or a member of a Purchaser Group for purposes of Section 7.3 (g).

SECTION 7.4. Break Funding Payments. The Issuer agrees to indemnify each
Purchaser Group and to hold each Purchaser Group harmless from any loss or
expense which such Purchaser Group may sustain or incur as a consequence of
(a) default by the Issuer in making a borrowing of, conversion into or
continuation of a CP Tranche or a Eurodollar Tranche after the Issuer has given
irrevocable notice requesting the same in accordance with the provisions of this
Indenture Supplement, or (b) default by the Issuer in making any prepayment in
connection with a Decrease after the Issuer has given irrevocable notice thereof
in accordance with the provisions of Section 2.5 or (c) the making of a
prepayment of a CP Tranche or a



--------------------------------------------------------------------------------



 



62

Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be. Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
Group and shall equal either (x) the excess, if any, of (i) such Purchaser
Group’s cost of funding the amount so prepaid or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of the CP Rate Period or the
Eurodollar Period (or in the case of a failure to borrow, convert or continue,
the CP Rate Period or the Eurodollar Period that would have commenced on the
date of such prepayment or of such failure), as the case may be, over (ii) the
amount of interest earned by such Purchaser Group upon redeployment of an amount
of funds equal to the amount prepaid or not borrowed, converted or continued for
a comparable period or (y) if such Purchaser Group is able to terminate the
funding source before its scheduled maturity, any costs associated with such
termination; provided that any payments made by the Issuer pursuant to this
subsection shall be made solely from funds available therefor pursuant to
Section 5A.4(c), shall be non-recourse other than with respect to such funds,
and shall not constitute a claim against the Issuer to the extent that such
funds are insufficient to make such payment. This covenant shall survive the
termination of this Indenture Supplement and the Base Indenture and the payment
of all amounts payable hereunder and thereunder. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by any
Funding Agent on behalf of a Purchaser Group to the Issuer shall be conclusive
absent manifest error.

SECTION 7.5. Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

(b)      the Administrative Agent is advised by any Purchaser Group that the
Adjusted LIBO Rate for such Eurodollar Period will not adequately and fairly
reflect the cost to such Purchaser Group of making or maintaining the Eurodollar
Tranches during such Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to the Issuer and the Indenture Trustee, whereupon until the
Administrative Agent notifies the Issuer and the Indenture Trustee that the
circumstances giving rise to such notice no longer exist, the Available APA Bank
Funding Amount with respect to any Purchaser Group (in the case of clause (a)
above) or with respect to such Purchaser Group (in the case of clause (b) above)
shall not be allocated to any Eurodollar Tranche.

SECTION 7.6. Mitigation Obligations. If an Affected Party requests compensation
under Section 7.2, or if the Issuer is required to pay any additional amount to
any Purchaser Group or any Governmental Authority for the account of any
Purchaser Group pursuant to Section 7.3, then, upon written notice from the
Issuer, such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for



--------------------------------------------------------------------------------



 



63

such assignment which is acceptable to such Purchaser Group and its assignee, in
the judgment of such Affected Party or Purchaser Group, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 7.2
or 7.3, as the case may be, in the future and (ii) would not subject such
Affected Party or Purchaser Group to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Affected Party or Purchaser Group. The
Issuer hereby agrees to pay all reasonable costs and expenses incurred by such
Affected Party or Purchaser Group in connection with any such designation or
assignment.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES, COVENANTS

SECTION 8.1. Representations and Warranties of the Issuer and VMS. The Issuer
and VMS each hereby represents and warrants to the Indenture Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser and each APA
Bank that:

(a)      each and every of their respective representations and warranties
contained in the Transaction Documents is true and correct as of the
Series 2005-1 Closing Date, as of the Series 2005-1 Initial Funding Date and as
of the date of each Increase; and

(b)      as of the Series 2005-1 Closing Date, they have not engaged, in
connection with the offering of the Series 2005-1 Investor Notes, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.

SECTION 8.2. Covenants of the Issuer and VMS. The Issuer and VMS hereby agree,
in addition to their obligations hereunder, that:

(a)      they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Transaction Documents to which each is a party;

(b)      they shall afford each Funding Agent with respect to a Purchaser Group,
the Indenture Trustee or any representatives of any such Funding Agent or the
Indenture Trustee access to all records relating to the SUBI Certificates, the
Sold Units and the Fleet Receivables at any reasonable time during regular
business hours, upon reasonable prior notice (and without prior notice if an
Amortization Event has occurred), for purposes of inspection and shall permit
such Funding Agent, the Indenture Trustee or any representative of such Funding
Agent or the Indenture Trustee to visit any of the Issuer’s or VMS’s, as the
case may be, offices or properties during regular business hours and as often as
may reasonably be desired to discuss the business, operations, properties,
financial and other conditions of the Issuer or VMS with their respective
officers and employees and with their independent certified public accountants;
and

(c)      they shall not take any action, nor permit SPV to take any action,
requiring the satisfaction of the Rating Agency Condition pursuant to any
Transaction Document without the prior written consent of the Series 2005-1
Required Investor Noteholders.



--------------------------------------------------------------------------------



 



64

SECTION 8.3. Covenants of the Administrator. The Administrator hereby agrees
that:

(a)      it shall provide to the Indenture Trustee, the Administrative Agent and
each Funding Agent, on each Determination Date, a Monthly Settlement Statement,
substantially in the form of Exhibit C, setting forth as of the last day of the
most recent Monthly Period and for such Monthly Period the information set forth
therein;

(b)      it shall provide to the Administrative Agent simultaneously with
delivery to the Indenture Trustee, all reports, notices, certificates,
statements and other documents required to be delivered to the Indenture Trustee
pursuant to the Base Indenture and the other Transaction Documents, and furnish
to the Administrative Agent promptly after receipt thereof a copy of each
notice, demand or other material communication (excluding routine
communications) received by or on behalf of the Issuer or the Administrator with
respect to the Transaction Documents. The Administrative Agent shall distribute
to the Funding Agents copies of all reports, notices, certificates, statements
and other documents delivered to it pursuant to this Section 8.3(b);

(c)      it shall provide each Funding Agent with prompt written notice of
(i) the downgrade by any Rating Agency of the rating assigned by such Rating
Agency to any Series of Outstanding Investor Notes or the determination by any
Rating Agency to put the rating assigned by such Rating Agency to any Series of
Outstanding Investor Notes on a watch list and (ii) the occurrence of an
Amortization Event or Potential Amortization Event with respect to any Series of
Outstanding Investor Notes; and

(d)      it shall provide to each Funding Agent copies of all reports relating
to the Series 2005-1 Investor Notes delivered to the Rating Agencies.

SECTION 8.4. Obligations Unaffected. The obligations of the Issuer and the
Administrator to the Funding Agent and the Purchaser Groups under this Indenture
Supplement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the SUBI Certificates, the Sold Units or the Fleet
Receivables.

ARTICLE 9

CONDITIONS PRECEDENT

SECTION 9.1. Conditions Precedent to Effectiveness of Indenture Supplement. This
Indenture Supplement shall become effective on the date (the “Effective Date”)
on which the following conditions precedent have been satisfied:

(a)      Documents. The Administrative Agent shall have received an original
copy for each CP Conduit Purchaser and the Funding Agent and the APA Banks with
respect to such CP Conduit Purchaser, each executed and delivered in form and
substance satisfactory to it of this Indenture Supplement, executed by a duly
authorized officer of each of the Issuer, the Administrator, the Indenture
Trustee, the Administrative Agent, the Funding Agents, the CP



--------------------------------------------------------------------------------



 



65

Conduit Purchasers and the APA Banks and any other Transaction Documents to be
executed in connection with Series 2005-1, each duly executed by the parties
thereto.

(b)      Corporate Documents; Proceedings of the Issuer, the Administrator, SPV,
the Origination Trust and the Servicer. The Administrative Agent shall have
received, with a copy for each CP Conduit Purchaser and the Funding Agent and
the APA Banks with respect to such CP Conduit Purchaser, from the Issuer, the
Administrator, SPV, the Origination Trust, VMS and the Servicer true and
complete copies of:

(i)      to the extent applicable, the certificate of incorporation, certificate
of trust or certificate of formation, including all amendments thereto, of such
Person, certified as of a recent date by the Secretary of State or other
appropriate authority of the state of incorporation or organization, as the case
may be, and a certificate of compliance, of status or of good standing, as and
to the extent applicable, of each such Person as of a recent date, from the
Secretary of State or other appropriate authority of such jurisdiction;

(ii)      a certificate of the Secretary or an Assistant Secretary of each of
the Issuer, the Administrator, SPV and the Servicer, dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
limited liability company agreement of such Person, as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of the resolutions, in form and substance reasonably
satisfactory to the Funding Agent, of the managers of such Person or committees
thereof authorizing the execution, delivery and performance of the Transaction
Documents to which it is a party and the transactions contemplated thereby, and
that such resolutions have not been amended, modified, revoked or rescinded and
are in full force and effect, (C) that the certificate of formation of such
Person has not been amended since the date of the last amendment thereto shown
on the certificate of good standing (or its equivalent) furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer or authorized signatory executing any Transaction Documents or any other
document delivered in connection herewith or therewith on behalf of such Person;

(iii)      a certificate of the Secretary or an Assistant Secretary of each of
the Common Member and the Origination Trust Trustee, dated the Effective Date
and certifying as to the incumbency and specimen signature of each officer or
authorized signatory executing any Transaction Documents or any other document
delivered in connection herewith or therewith on behalf of such Person; and

(iv)      a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) or (iii) above.



--------------------------------------------------------------------------------



 



66

(c)      Good Standing Certificates. The Administrative Agent shall have
received copies of certificates of compliance, of status or of good standing,
dated as of a recent date, from the Secretary of State or other appropriate
authority of such jurisdiction, with respect to the Issuer, the Administrator,
SPV and the Origination Trust in each State where the ownership, lease or
operation of property or the conduct of business requires it to qualify as a
foreign corporation, except where the failure to so qualify would not have a
material adverse effect on the business, operations, properties or condition
(financial or otherwise) of the Issuer, the Administrator, SPV or the
Origination Trust, as the case may be.

(d)      Consents, Licenses, Approvals, Etc. The Administrative Agent shall have
received, with a counterpart for each CP Conduit Purchaser and the Funding Agent
and the APA Banks with respect to such CP Conduit Purchaser, certificates dated
the date hereof of an Authorized Officer of the Issuer, the Administrator, SPV,
the Origination Trust and the Servicer either (i) attaching copies of all
material consents, licenses and approvals required in connection with the
execution, delivery and performance by the Issuer, the Administrator, SPV, the
Origination Trust and the Servicer of the Transaction Documents to which it is a
party and the validity and enforceability of the Transaction Documents to which
it is a party against the Issuer, the Administrator, SPV, the Origination Trust
and the Servicer, respectively, and such consents, licenses and approvals shall
be in full force and effect or (ii) stating that no such consents, licenses or
approvals are so required.

(e)      No Litigation. The Administrative Agent shall have received
confirmation that there is no pending or, to their knowledge after due inquiry,
threatened action or proceeding affecting the Issuer, the Administrator, SPV,
the Origination Trust, the Servicer, PHH or any of its Subsidiaries before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

(f)      Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements that name VMS, the
Origination Trust, SPV or the Issuer as debtor or assignor and that are filed in
the jurisdictions in which filings were made pursuant to paragraph (g) below and
in any other jurisdictions that the Administrative Agent determines are
necessary or appropriate, together with copies of such financing statements
(none of which, except for those described in paragraph (g) below shall cover
any portion of the Series 2005-1 Collateral), and tax and judgment lien searches
showing no such liens that are not permitted by the Transaction Documents.

(g)      Filings. Any documents (including, without limitation, financing
statements) required to be filed in order to create in favor of the Indenture
Trustee a perfected security interest in the Series 2005-1 Collateral with
respect to which a security interest may be perfected by a filing under the UCC
or other comparable statute shall have been properly prepared and executed for
immediate filing in each office in each jurisdiction required in order to
perfect the security interest of the Indenture Trustee in the Series 2005-1
Collateral, and such filings are the only filings required in order to perfect
the security interest of the Indenture Trustee in the Series 2005-1 Collateral.
The Administrative Agent shall have received evidence reasonably satisfactory to
it of each such filing, registration or recordation and reasonably satisfactory
evidence of the payment of any necessary fee, tax or expense relating thereto.



--------------------------------------------------------------------------------



 



67

(h)      Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Indenture Trustee, opinions of counsel to the Issuer and the
Administrator, dated the Series 2005-1 Closing Date, as to corporate, due
organization of the Origination Trust and the Issuer, bankruptcy (“true sale”
and “non-substantive consolidation”), perfection and priority of security
interests in the Series 2005-1 Collateral, creation and perfection of the
security interests in the Issuer Assets, the SUBI Certificates and the Sold
Units and the Fleet Receivables, the characterization of the Series 2005-1
Investor Notes as debt for U.S. federal income tax purposes, the
characterization of the Issuer not as an association or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes and
other matters, in each case, in form and substance acceptable to the addressees
thereof and their respective counsel.

(i)      Fees and Expenses. Each Funding Agent with respect to a Purchaser Group
shall have received payment of all fees, out-of-pocket expenses and other
amounts due and payable to the CP Conduit Purchaser or the APA Banks in such
Purchaser Group on or before the Effective Date.

(j)      Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Collection Account (including
the Series 2005-1 Subaccounts), the Series 2005-1 Reserve Account, the
Series 2005-1 Yield Supplement Account and the Series 2005-1 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.

(k)      Lease Rate Caps. The Indenture Trustee shall have received copies of
the Lease Rate Caps and the Series 2005-1 Lease Rate Caps duly executed by the
parties thereto satisfying the requirements of Section 5A.12 on the
Series 2005-1 Closing Date.

(l)      Material Adverse Change. No material adverse change shall have occurred
with respect to the business, operations, property or condition (financial or
otherwise) of PHH and its Subsidiaries taken as a whole since March 31, 2005.

(m)      Opinion. The Administrative Agent shall have received an opinion of
counsel to the Indenture Trustee as to the due authorization, execution and
delivery by the Indenture Trustee of this Indenture Supplement and the due
execution, authentication and delivery by the Indenture Trustee of the
Series 2005-1 Investor Notes.

ARTICLE 10

THE ADMINISTRATIVE AGENT

SECTION 10.1. Appointment. Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Indenture Supplement and
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Indenture Supplement and to
exercise such powers and perform such duties as are



--------------------------------------------------------------------------------



 



68

expressly delegated to the Administrative Agent by the terms of this Indenture
Supplement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Indenture Supplement, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser, any APA Bank or any Funding Agent,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Indenture Supplement or otherwise exist
against the Administrative Agent.

SECTION 10.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Indenture Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel (who may be counsel
for the Issuer or the Administrator), independent public accountants and other
experts selected by it concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys in-fact selected by it with reasonable care.

SECTION 10.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture or this Indenture
Supplement (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the CP Conduit Purchasers, the APA
Banks or the Funding Agents for any recitals, statements, representations or
warranties made by the Issuer, the Administrator or any officer thereof
contained in this Indenture Supplement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Indenture Supplement or any other Transaction Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Indenture Supplement, any other Transaction Document, the SUBI Certificates, the
Sold Units or the Fleet Receivables or for any failure of any of the Issuer, the
Administrator, SPV, the Origination Trust or the Servicer to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any CP Conduit Purchaser, any APA Bank or any Funding Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Indenture Supplement, any other
Transaction Document, the SUBI Certificates, the Sold Units or the Fleet
Receivables or to inspect the properties, books or records of the Issuer, the
Administrator, SPV, the Origination Trust or the Servicer.

SECTION 10.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Issuer or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any
Series 2005-1 Investor Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in



--------------------------------------------------------------------------------



 



69

failing or refusing to take any action under this Indenture Supplement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Funding Agents, on behalf of the Purchasers, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Funding
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Indenture Supplement and the other Transaction Documents in
accordance with a request of the Series 2005-1 Required Investor Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2005-1 Investor
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the CP Conduit Purchasers, the APA Banks and
the Funding Agents.

SECTION 10.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event, any Event of Default or Default, any Termination Event or
any Servicer Default unless the Administrative Agent has received written notice
from a CP Conduit Purchaser, an APA Bank, a Funding Agent, the Issuer, the
Administrator, SPV, the Origination Trust or the Servicer referring to the
Agreement or this Indenture Supplement, describing such Amortization Event or
Potential Amortization Event, Event of Default or Default, Termination Event or
Servicer Default or and stating that such notice is a “notice of an Amortization
Event or Potential Amortization Event,” “notice of an Event of Default or
Default,” “notice of a Termination Event” or “notice of a Servicer Default”, as
the case may be. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Funding
Agents, the Indenture Trustee, the Issuer and the Administrator. The
Administrative Agent shall take such action with respect to such event as shall
be reasonably directed by the Series 2005-1 Required Investor Noteholders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the Purchasers.

SECTION 10.6. Non-Reliance on the Administrative Agent and Other Purchasers.
Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Issuer,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any such Person. Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Issuer, the Administrator, SPV, the
Origination Trust and the Servicer and made its own decision to enter into this
Indenture Supplement. Each of the CP Conduit Purchasers, the APA Banks and the
Funding Agents also represents that it will, independently and without reliance
upon the Administrative Agent or any other CP Conduit Purchaser, APA Bank or
Funding Agent, and based on such documents and information as it



--------------------------------------------------------------------------------



 



70

shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Indenture
Supplement and the other Transaction Documents, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Issuer, the
Administrator, SPV, the Origination Trust and the Servicer. Except for notices,
reports and other documents expressly required to be furnished to the Funding
Agents by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any CP Conduit Purchaser, any APA Bank
or any Funding Agent with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Issuer, the Administrator, SPV, the Origination Trust or
the Servicer which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

SECTION 10.7. Indemnification. Each of the APA Banks in a Purchaser Group agrees
to indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Issuer and the Administrator and without limiting the
obligation of the Issuer and the Administrator to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 10.7 (or if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Purchaser Group Invested Amounts shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to such date of
payment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Indenture Supplement, any of the other Transaction Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

SECTION 10.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Issuer, the Administrator
or any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2005-1 Investor Note
held by the Administrative Agent, the Administrative Agent shall have the same
rights and powers under this Indenture Supplement and the other Transaction
Documents as any APA Bank or Funding Agent and may exercise the same as though
it were not the Administrative Agent, and the terms “APA Bank,” and “Funding
Agent” shall include the Administrative Agent in its individual capacity.

SECTION 10.9. Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Indenture Trustee, the
Issuer and the Administrator. If



--------------------------------------------------------------------------------



 



71

JPMorgan Chase shall resign as Administrative Agent under this Indenture
Supplement, then the Series 2005-1 Required Investor Noteholders shall promptly
appoint a successor administrative agent from among the Funding Agents, which
successor administrative agent shall be approved by the Issuer and the
Administrator (which approval shall not be unreasonably withheld). If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Funding Agents, the Issuer and the Administrator, a
successor agent from among the Funding Agents. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Administrator shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Series 2005-1
Required Investor Noteholders appoint a successor agent as provided for above.
Effective upon the appointment of a successor administrative agent, such
successor administrative agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon such appointment and approval, and
the former Administrative Agent’s rights, powers and duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Indenture
Supplement. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Indenture Supplement.

ARTICLE 11

THE FUNDING AGENTS

SECTION 11.1. Appointment. Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on
Schedule I as the agent of such Person under this Indenture Supplement and
irrevocably authorizes such Funding Agent, in such capacity, to take such action
on its behalf under the provisions of this Indenture Supplement and to exercise
such powers and perform such duties as are expressly delegated to such Funding
Agent by the terms of this Indenture Supplement, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Indenture Supplement, each Funding Agent shall not
have any duties or responsibilities except those expressly set forth herein, or
any fiduciary relationship with any CP Conduit Purchaser or APA Bank and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Indenture Supplement or otherwise exist
against each Funding Agent.

SECTION 11.2. Delegation of Duties. Each Funding Agent may execute any of its
duties under this Indenture Supplement by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Each Funding Agent shall not be responsible to the CP Conduit
Purchaser or any APA Bank in its Purchaser Group for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.



--------------------------------------------------------------------------------



 



72

SECTION 11.3. Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture or this Indenture
Supplement (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the CP Conduit Purchasers and/or APA
Banks for any recitals, statements, representations or warranties made by the
Issuer, the Administrator, the Administrative Agent, or any officer thereof
contained in this Indenture Supplement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by such Funding Agent under or in connection with, this
Indenture Supplement or any other Transaction Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Indenture Supplement, any other Transaction Document, or for any failure of any
of the Issuer, the Administrator, SPV, the Origination Trust, the Servicer or
the Administrative Agent to perform its obligations hereunder or thereunder.
Each Funding Agent shall not be under any obligation to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Indenture Supplement, any other Transaction Document, the SUBI
Certificates, the Sold Units or the Fleet Receivables or to inspect the
properties, books or records of the Issuer, the Administrator, SPV, the
Origination Trust, the Servicer or the Administrative Agent.

SECTION 11.4. Reliance by Each Funding Agent. Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Issuer or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Indenture Supplement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Related Purchaser Group, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Related
Purchaser Group against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.

SECTION 11.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. Each Funding Agent shall not be deemed to have knowledge or
notice of the occurrence of any Amortization Event or Potential Amortization
Event, any Event of Default or Default, any Termination Event or any Servicer
Default unless such Funding Agent has received written notice from a CP Conduit
Purchaser, an APA Bank, the Issuer, the Administrator, the Servicer, SPV or the
Origination Trust referring to the Indenture or this Indenture Supplement,
describing such Amortization Event or Potential Amortization Event, Event of
Default or Default, Termination Event or Servicer Default or and stating that
such notice is a “notice of an Amortization Event or Potential Amortization
Event,” “notice of an Event of Default or Default,” “notice of a Termination
Event” or “notice of a Servicer Default”, as the case may. In the event that any
Funding Agent receives such a notice, such Funding Agent shall give notice
thereof to the CP Conduit Purchaser and APA Banks in its Purchaser Group. Such
Funding Agent shall take such action with respect to such event as shall be
reasonably directed by the CP Conduit Purchaser and APA Banks in its Purchaser



--------------------------------------------------------------------------------



 



73

Group, provided that unless and until such Funding Agent shall have received
such directions, such Funding Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the CP Conduit Purchaser and
APA Banks in its Purchaser Group.

SECTION 11.6. Non-Reliance on Each Funding Agent and Other Purchaser Groups.
Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of the Issuer shall be deemed to constitute
any representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Issuer, the
Administrator, SPV, the Origination Trust and the Servicer. Each CP Conduit
Purchaser and each of the related APA Banks also represents that it will,
independently and without reliance upon its Funding Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Indenture Supplement and the other Transaction Documents, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other conditions and
creditworthiness of the Issuer, the Administrator, SPV, the Origination Trust
and the Servicer.

SECTION 11.7. Indemnification. Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by the Issuer and the Administrator and without limiting the
obligation of the Issuer and the Administrator to do so), ratably according to
its respective APA Bank Percentage in effect on the date on which
indemnification is sought under this Section 11.7 (or if indemnification is
sought after the date upon which the Commitments shall have been terminated,
ratably in accordance with its APA Bank Percentage at the time of termination)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time be imposed on, incurred by or asserted
against such Funding Agent in any way relating to or arising out of this
Indenture Supplement, any of the other Transaction Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Funding
Agent under or in connection with any of the foregoing; provided that no APA
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such related Funding
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of all amounts payable hereunder.



--------------------------------------------------------------------------------



 



74

ARTICLE 12

MISCELLANEOUS

SECTION 12.1. Ratification of Indenture. As Indenture Supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so Indenture Supplemented by this Indenture Supplement
shall be read, taken and construed as one and the same instrument.

SECTION 12.2. Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 12.3. Further Assurances. Each of the Issuer, the Administrator and the
Indenture Trustee agrees, from time to time, to do and perform any and all acts
and to execute any and all further instruments required or reasonably requested
by the Administrative Agent more fully to effect the purposes of this Indenture
Supplement and the sale of the Series 2005-1 Investor Notes hereunder. The
Administrative Agent is hereby authorized to file any financing or registration
statements or similar documents or notices or continuation statements in order
to perfect the Indenture Trustee’s security interest in the Series 2005-1
Collateral.

SECTION 12.4. Payments. Each payment to be made hereunder shall be made on the
required payment date in lawful money of the United States and in immediately
available funds, if to a Purchaser, at the office of the Funding Agent with
respect to such Purchaser Group set forth in Section 12.9.

SECTION 12.5. Costs and Expenses. The Administrator agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Indenture Supplement the
reasonable fees and disbursements of counsel to such Purchaser Group) in
connection with (i) the preparation, execution, delivery and administration
(including periodic auditing and any requested amendments, waivers or consents)
of this Indenture Supplement, the Indenture and the other Transaction Documents
and amendments or waivers of any such documents and (ii) the enforcement by the
Administrative Agent or any Funding Agent of the obligations and liabilities of
the Issuer, the Administrator, SPV, the Origination Trust, VMS and the Servicer
under the Indenture, this Indenture Supplement, the other Transaction Documents
or any Transaction Document and all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Agreement and the other Transaction Documents.

SECTION 12.6. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Indenture Trustee, the Administrative
Agent, any Funding Agent, any CP Conduit Purchaser or any APA Bank, any right,
remedy, power or



--------------------------------------------------------------------------------



 



75

privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

SECTION 12.7. Amendments. (a) This Indenture Supplement may be amended in
writing from time to time by the Administrator, the Issuer and the Indenture
Trustee, with the consent of the Series 2005-1 Required Investor Noteholders;
provided that, notwithstanding the foregoing, without the consent of each CP
Conduit Purchaser and each APA Bank, no such amendment shall:

(i) reduce the percentage of Series 2005-1 Investor Noteholders whose consent is
required to take any particular action hereunder;

(ii) (A) extend the due date for, or reduce the amount of any scheduled
repayment or prepayment of principal of or interest on any Series 2005-1
Investor Note (or reduce the principal amount of or rate of interest on any
Series 2005-1 Investor Note); (B) extend the due date for, or reduce the amount
of any Commitment Fee payable hereunder; (C) change the calculation of any
Article 7 Costs or other amounts payable by the Issuer to the CP Conduit
Purchasers or APA Banks hereunder; (D) modify Section 5A.4(c); (E) approve the
assignment or transfer by the Issuer of any of its rights or obligations
hereunder or under any other Transaction Document to which it is a party except
pursuant to the express terms hereof or thereof; (F) release any obligor under
any Transaction Document to which it is a party except pursuant to the express
terms of such Transaction Document; provided, however, that the Liens on
Vehicles may be released as provided in Section 3.5 of the Base Indenture;
(G) amend or otherwise modify any Amortization Event or any defined term
referred to therein; (H) amend or otherwise modify the Series 2005-1 Required
Asset Amount, the Series 2005-1 Required Overcollateralization Amount, the
Series 2005-1 Required Enhancement Amount or any defined term referred to
therein or (I) permit the creation of any Lien ranking prior to or on a parity
with the Indenture Trustee’s Lien on the Series 2005-1 Collateral, release such
Lien except pursuant to the express terms hereof or deprive any Series 2005-1
Investor Noteholder of the security afforded by such Lien;

(iii) modify Section 12.7(a); and

(iv) modify the allocations and priorities of payments set forth in Article 3 of
this Indenture Supplement.

(b) Any amendment hereof can be effected without the Administrative Agent’s
being party thereto; provided, however, that no such amendment, modification or
waiver of this Indenture Supplement that affects rights or duties of the
Administrative Agent shall be effective unless the Administrative Agent shall
have given its prior written consent thereto.



--------------------------------------------------------------------------------



 



76

(c)      Promptly after the execution of any amendment hereof, the Administrator
shall mail to each of the Funding Agents and each Rating Agency a copy thereof.

(d)      The Issuer reserves the right, without any consent or other action of
the Series 2005-1 Investor Noteholders, to consent to the termination of the
ARAC Guaranty.

(e)      The Issuer reserves the right, without any consent or other action of
the Series 2005-1 Investor Noteholders, to amend the Base Indenture by entering
into an amendment to the Base Indenture substantially in the form of Exhibit F.

SECTION 12.8. Severability. If any provision hereof is void or unenforceable in
any jurisdiction, such voidness or unenforceability shall not affect the
validity or enforceability of (i) such provision in any other jurisdiction or
(ii) any other provision hereof in such or any other jurisdiction.

SECTION 12.9. Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of the
Issuer, the Administrator and the Indenture Trustee, in the manner set forth in
Section 13.4 of the Base Indenture and (ii) in the case of the Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents, in
writing, and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand or three days after being
deposited in the mail, postage prepaid, in the case of facsimile notice, when
received, or in the case of overnight air courier, one Business Day after the
date such notice is delivered to such overnight courier, addressed as follows in
the case of the Administrative Agent and to the addresses therefor set forth in
Schedule I, in the case of the CP Conduit Purchasers, the APA Banks and the
Funding Agents; or to such other address as may be hereafter notified by the
respective parties hereto:

Administrative



                    Agent: 
JPMorgan Chase Bank, National Association
4 New York Plaza
New York, New York 10004
Attention: ITS—Structured Finance Services
Fax: (212) 623-5991

SECTION 12.10. Successors and Assigns. (a) This Indenture Supplement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Issuer may not assign or transfer any of
its rights under this Indenture Supplement without the prior written consent of
all of the Series 2005-1 Investor Noteholders, no CP Conduit Purchaser may
assign or transfer any of its rights under this Indenture Supplement other than
in accordance with the Asset Purchase Agreement with respect to such CP Conduit
Purchaser or otherwise to the APA Bank with respect to such CP Conduit Purchaser
or a Program Support Provider with respect to such CP Conduit Purchaser or
pursuant to clause (b) below of this Section 12.10 and no APA Bank may assign or
transfer any of its rights or obligations under this Indenture Supplement except
to a Program Support Provider or pursuant to clause (c) below of this
Section 12.10.



--------------------------------------------------------------------------------



 



77

(b)      Without limiting the foregoing, each CP Conduit Purchaser may assign
all or a portion of the Purchaser Group Invested Amount with respect to such CP
Conduit Purchaser and its rights and obligations under this Indenture Supplement
and any other Transaction Documents to which it is a party to a Conduit Assignee
with respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, the Issuer, the Indenture Trustee and the Administrator thereof. Upon
such assignment by a CP Conduit Purchaser to a Conduit Assignee, (A) such
Conduit Assignee shall be the owner of the Purchaser Group Invested Amount or
such portion thereof with respect to such CP Conduit Purchaser, (B) the related
administrative or managing agent for such Conduit Assignee will act as the
administrative agent for such Conduit Assignee hereunder, with all corresponding
rights and powers, express or implied, granted to the Funding Agent hereunder or
under the other Transaction Documents, (C) such Conduit Assignee and its
liquidity support provider(s) and credit support provider(s) and other related
parties shall have the benefit of all the rights and protections provided to
such CP Conduit Purchaser herein and in the other Transaction Documents
(including, without limitation, any limitation on recourse against such Conduit
Assignee as provided in this paragraph), (D) such Conduit Assignee shall assume
all of such CP Conduit Purchaser’s obligations, if any, hereunder or under the
Base Indenture or under any other Transaction Document with respect to such
portion of the Purchaser Group Invested Amount and such CP Conduit Purchaser
shall be released from such obligations, (E) all distributions in respect of the
Purchaser Group Invested Amount or such portion thereof with respect to such CP
Conduit Purchaser shall be made to the applicable agent or administrative agent,
as applicable, on behalf of such Conduit Assignee, (F) the definitions of the
terms “Monthly Funding Costs” and “Discount” shall be determined in the manner
set forth in the definition of “Monthly Funding Costs” and “Discount” applicable
to such CP Conduit Purchaser on the basis of the interest rate or discount
applicable to commercial paper issued by such Conduit Assignee (rather than such
CP Conduit Purchaser), (G) the defined terms and other terms and provisions of
this Indenture Supplement, the Base Indenture and the other Transaction
Documents shall be interpreted in accordance with the foregoing, and (H) if
requested by the Administrative Agent or the agent or administrative agent with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing.

(c)      Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell all or any part of its rights
and obligations under this Indenture Supplement and the Series 2005-1 Investor
Notes, with the prior written consent of the Administrative Agent, the Issuer
and the Administrator (in each case, which consent shall not be unreasonably
withheld), to one or more banks (an “Acquiring APA Bank”) pursuant to a transfer
supplement, substantially in the form of Exhibit D (the “Transfer Supplement”),
executed by such Acquiring APA Bank, such assigning APA Bank, the Funding Agent
with respect to such APA Bank, the Administrative Agent, the Issuer and the
Administrator and delivered to the Administrative Agent. Notwithstanding the
foregoing, no APA Bank shall so sell its rights hereunder if such Acquiring APA
Bank is not an Eligible Assignee.

(d)      Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other



--------------------------------------------------------------------------------



 



78

entities (“Participants”) participations in its APA Bank Percentage of the
Commitment of the APA Banks in its Purchaser Group, its APA Bank Percentage of
the Series 2005-1 Investor Note of its Purchaser Group and its rights hereunder
pursuant to documentation in form and substance satisfactory to such APA Bank
and the Participant; provided, however, that (i) in the event of any such sale
by an APA Bank to a Participant, (A) such APA Bank’s obligations under this
Indenture Supplement shall remain unchanged, (B) such APA Bank shall remain
solely responsible for the performance thereof and (C) the Issuer and the
Administrative Agent shall continue to deal solely and directly with such APA
Bank in connection with its rights and obligations under this Indenture
Supplement and (ii) no APA Bank shall sell any participating interest under
which the Participant shall have rights to approve any amendment to, or any
consent or waiver with respect to, this Indenture Supplement or any Transaction
Document, except to the extent that the approval of such amendment, consent or
waiver otherwise would require the unanimous consent of all APA Banks hereunder.
A Participant shall have the right to receive Article 7 Costs but only to the
extent that the related selling APA Bank would have had such right absent the
sale of the related participation.

(e)      Any CP Conduit Purchaser and the APA Bank with respect to such CP
Conduit Purchaser may at any time sell all or any part of their respective
rights and obligations under this Indenture Supplement and the Series 2005-1
Investor Notes, with the prior written consent of the Administrative Agent, the
Issuer and the Administrator (in each case, which consent shall not be
unreasonably withheld), to a multi-seller commercial paper conduit and one or
more banks providing support to such multi-seller commercial paper conduit (an
“Acquiring Purchaser Group”) pursuant to a transfer supplement, substantially in
the form of Exhibit E (the “Purchaser Group Supplement”), executed by such
Acquiring Purchaser Group, the Funding Agent with respect to such Acquiring
Purchaser Group (including the CP Conduit Purchaser and the APA Banks with
respect to such Purchaser Group), such assigning CP Conduit Purchaser and the
APA Banks with respect to such CP Conduit Purchaser, the Funding Agent with
respect to such assigning CP Conduit Purchaser and APA Bank, the Administrative
Agent, the Issuer and the Administrator and delivered to the Administrative
Agent.

(f)      The Issuer authorizes each APA Bank to disclose to any Participant or
Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any and
all financial information in such APA Bank’s possession concerning the Issuer,
the Collateral, the Servicer and the Transaction Documents which has been
delivered to such APA Bank by the Issuer or the Administrator in connection with
such APA Bank’s credit evaluation of the Issuer, the Collateral and the
Servicer.

SECTION 12.11. Securities Laws. Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to the Issuer that it is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act and
has sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2005-1 Investor Note. Each CP Conduit Purchaser
and each APA Bank agrees that its Series 2005-1 Investor Note will be acquired
for investment only and not with a view to any public distribution thereof, and
that such CP Conduit Purchaser or APA Bank will not offer to sell or otherwise
dispose of its Series 2005-1 Investor Note (or any interest therein) in
violation of any of the registration requirements of the Securities Act, or any
applicable state or other securities laws. Each CP Conduit Purchaser and



--------------------------------------------------------------------------------



 



79

each APA Bank acknowledges that it has no right to require the Issuer to
register its Series 2005-1 Investor Note under the Securities Act or any other
securities law. Each CP Conduit Purchaser and each APA Bank hereby confirms and
agrees that in connection with any transfer by it of an interest in the
Series 2005-1 Investor Note, such CP Conduit Purchaser or APA Bank has not
engaged and will not engage in a general solicitation or general advertising
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

SECTION 12.12. Adjustments; Set-off. (a) If any CP Conduit Purchaser or APA Bank
in a Purchaser Group (a “Benefitted Purchaser Group”) shall at any time receive
in respect of its Purchaser Group Invested Amount any distribution of principal,
interest, Commitment Fees or any interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise)
in a greater proportion than any such distribution received by any other
Purchaser Group, if any, in respect of such other Purchaser Group’s Purchaser
Group Invested Amount, or interest thereon, such Benefitted Group Purchaser
shall purchase for cash from the other Purchaser Group such portion of such
other Purchaser Group’s interest in the Series 2005-1 Investor Notes, or shall
provide such other Purchaser Group with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Purchaser
Group to share the excess payment or benefits of such collateral or proceeds
ratably with the other Purchaser Group; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Purchaser Group, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Issuer agrees that any Purchaser Group so purchasing a portion of
another Purchaser Group’s Purchaser Group Invested Amount may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Purchaser Group were the direct
holder of such portion.

(b)      In addition to any rights and remedies of the Purchaser Groups provided
by law, each CP Conduit Purchaser and each APA Bank shall have the right,
without prior notice to the Issuer, any such notice being expressly waived by
the Issuer to the extent permitted by applicable law, upon any amount becoming
due and payable by the Issuer hereunder or under the Series 2005-1 Investor
Notes to set-off and appropriate and apply against any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such CP Conduit Purchaser or such APA Bank to or for the credit
or the account of the Issuer. Each CP Conduit Purchaser and each APA Bank agrees
promptly to notify the Issuer and the Administrative Agent after any such
set-off and application made by such Person; provided that the failure to give
such notice shall not affect the validity of such set-off and application.

SECTION 12.13. Counterparts. This Indenture Supplement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same agreement.



--------------------------------------------------------------------------------



 



80

SECTION 12.14. No Bankruptcy Petition. (a) Each of the Administrative Agent, the
CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants and
agrees that, prior to the date which is one year and one day after the later of
(i) the last day of the Series 2005-1 Amortization Period and (ii) the last day
of the amortization period of any other Outstanding Series, it will not
institute against, or join any other Person in instituting against, the Issuer
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.

(b)      The Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, each Funding Agent and each APA Bank hereby covenants and
agrees that, prior to the date which is one year and one day after the payment
in full of all outstanding Commercial Paper issued by, or for the benefit of, a
CP Conduit Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the benefit of such CP Conduit Purchaser) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.

(c)      The Issuer, the Administrator, the Indenture Trustee, the
Administrative Agent, each CP Conduit Purchaser, each APA Bank and each Funding
Agent hereby covenants and agrees that, prior to the date which is one year and
one day after payment in full of all obligations under each Securitization, it
will not institute against, or join any other Person in instituting against, the
Origination Trust, SPV, any other Special Purpose Entity, or any general partner
or single member of any Special Purpose Entity that is a partnership or limited
liability company, respectively, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other proceedings under any federal or
state bankruptcy or similar law.

(d)      This covenant shall survive the termination of this Indenture
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

SECTION 12.15. SUBIs. The Issuer, the Administrator, the Administrative Agent,
each CP Conduit Purchaser, each APA Bank and each Funding Agent hereby
represents, warrants and covenants that (a) each of the Lease SUBI and the Fleet
Receivable SUBI is a separate series of the Origination Trust as provided in
Section 3806(b)(2) of Chapter 38 of Title 12 of the Delaware Code, 12 Del.C. §
3801 et seq., (b)(i) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to the Lease SUBI, the Lease
SUBI Portfolio or the Fleet Receivable SUBI shall be enforceable against the
Lease SUBI Portfolio or the Fleet Receivable SUBI only, as applicable, and not
against any other SUBI Portfolio or the UTI Portfolio and (ii) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to any other SUBI (used in this Section as defined in the
Origination Trust Agreement), any other SUBI Portfolio (used in this Section as
defined in the Origination Trust Agreement), the UTI or the UTI Portfolio shall
be enforceable against such other SUBI Portfolio or the UTI Portfolio only, as
applicable, and not against any other SUBI Assets, (c) except to the extent
required by law, UTI Assets or SUBI Assets with respect to any SUBI (other than
the Lease SUBI and the Fleet Receivable SUBI) shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Lease SUBI or Fleet Receivable SUBI, respectively, in respect of such
claim, (d)(i) no creditor or holder of a claim relating to the Lease SUBI, the
Fleet Receivable SUBI or the Lease



--------------------------------------------------------------------------------



 



81

Receivable SUBI Portfolio shall be entitled to maintain any action against or
recover any assets allocated to the UTI or the UTI Portfolio or any other SUBI
or the assets allocated thereto, and (ii) no creditor or holder of a claim
relating to the UTI, the UTI Portfolio or any SUBI other than the Lease SUBI or
the Fleet Receivable SUBI or any SUBI Assets other than the Lease SUBI Portfolio
or the Fleet Receivables shall be entitled to maintain any action against or
recover any assets allocated to the Lease SUBI or the Fleet Receivable SUBI, and
(e) any purchaser, assignee or pledgee of an interest in the Lease SUBI, the
Lease SUBI Certificate, the Fleet Receivable SUBI, the Lease SUBI Certificate,
the Fleet Receivable SUBI Certificate, any other SUBI, any other SUBI
Certificate (used in this Section as defined in the Origination Trust
Agreement), the UTI or the UTI Certificate must, prior to or contemporaneously
with the grant of any such assignment, pledge or security interest, (i) give to
the Origination Trust a non-petition covenant substantially similar to that set
forth in Section 6.9 of the Origination Trust Agreement, and (ii) execute an
agreement for the benefit of each holder, assignee or pledgee from time to time
of the UTI or UTI Certificate and any other SUBI or SUBI Certificate to release
all claims to the assets of the Origination Trust allocated to the UTI and each
other SUBI Portfolio and in the event that such release is not given effect, to
fully subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.

SECTION 12.16. Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 12.1(b) of the Base Indenture will be effective as to the Series 2005-1
Investor Notes without the consent of the Series 2005-1 Required Investor
Noteholders.

SECTION 12.17. Duration of Indenture Trustee’s Obligations. Notwithstanding the
earlier payment in full of all principal and interest due to the Series 2005-1
Investor Noteholders and all other amounts owing to the Series 2005-1 Investor
Noteholders under the terms of this Indenture Supplement, the Issuer, the
Administrator and the Indenture Trustee shall comply with their respective
obligations under Sections 5A.1, 5A.2, 5A.4, 5A.5(d) and (e), 5A.8, 5A.9, 5A.10,
5A.12 and Article 6 until the termination of the Series 2005-1 Amortization
Period.

SECTION 12.18. Limited Recourse. (a) Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate obligations of such CP Conduit Purchaser
and shall be payable at such time as funds are received by or are available to
such CP Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.

(b)      No recourse under any obligation, covenant or agreement of any CP
Conduit Purchaser contained herein shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Indenture Supplement is solely a
corporate



--------------------------------------------------------------------------------



 



82

obligation of such CP Conduit Purchaser individually, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Indenture
Supplement; provided that the foregoing shall not relieve any such Person from
any liability it might otherwise have as a result of fraudulent actions taken or
omissions made by them. The provisions of this Section 12.18 shall survive
termination of this Indenture Supplement.

SECTION 12.19. Waiver of Setoff. Notwithstanding any other provision of this
Indenture Supplement or any other agreement to the contrary, all payments to the
Purchasers hereunder shall be made without set-off or counterclaim.

SECTION 12.20. Conflict of Instructions. In the event the Issuer and the
Administrator shall have delivered conflicting instructions to the Indenture
Trustee or the Administrative Agent to take or refrain from taking action
hereunder, the Indenture Trustee or the Administrative Agent, as the case may
be, shall follow the instructions of the Issuer.

SECTION 12.21. JPMorgan Chase Conflict Waiver. JPMorgan Chase acts as Indenture
Trustee, the Funding Agent with respect to Preferred Receivables Funding
Corporation (“Conduit) and as administrative agent for Conduit, as issuing and
paying agent for Conduit’s Commercial Paper, as provider of other backup
facilities for Conduit, and may provide other services or facilities from time
to time (the “JPMorgan Chase Roles”). Each of the parties hereto hereby
acknowledges and consents to any and all JPMorgan Chase Roles, waives any
objections it may have to any actual or potential conflict of interest caused by
JPMorgan Chase’s acting as the Indenture Trustee, the Funding Agent with respect
to Conduit or as the APA Bank with respect to Conduit and acting as or
maintaining any of the JPMorgan Chase Roles, and agrees that in connection with
any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any
action which it in its discretion deems appropriate.

SECTION 12.22. Confidential Information.

(a)      The Indenture Trustee and each Series 2005-1 Investor Noteholder will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by the Indenture Trustee or such Series 2005-1 Investor
Noteholder in good faith to protect Confidential Information of third parties
delivered to such Person; provided, that such Person may deliver or disclose
Confidential Information to: (i) such Person’s directors, trustees, officers,
employees, agents, attorneys, independent or internal auditors and affiliates
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 12.22; (ii) such Person’s financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 12.22; (iii) any other Series 2005-1 Investor Noteholder; (iv) any
Person of



--------------------------------------------------------------------------------



 



83

the type that would, to such Person’s knowledge, be permitted to acquire
Series 2005-1 Investor Notes in accordance with the requirements of the
Indenture to which such Person sells or offers to sell any such Series 2005-1
Note or any part thereof or any participation therein that agrees to hold
confidential the Confidential Information substantially in accordance with this
Section 12.22 (or in accordance with such other confidentiality procedures as
are acceptable to the Issuer); (v) any federal or state or other regulatory,
governmental or judicial authority having jurisdiction over such Person;
(vi) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person; (vii) any reinsurers
or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 12.22 (or
in accordance with such other confidentiality procedures as are acceptable to
the Issuer); (viii) any Person acting as a placement agent or dealer with
respect to any Commercial Paper (provided that any Confidential Information
provided to any such placement agent or dealer does not reveal the identity of
PHH or any of its Affiliates); (ix) any other Person with the consent of the
Issuer; or (x) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law, rule,
regulation, statute or order applicable to such Person, (B) in response to any
subpoena or other legal process upon prior notice to the Issuer (unless
prohibited by applicable law, rule, order or decree or other requirement having
the force of law), (C) in connection with any litigation to which such Person is
a party upon prior notice to the Issuer (unless prohibited by applicable law,
rule, order or decree or other requirement having the force of law) or (D) if an
Amortization Event has occurred and is continuing, to the extent such Person may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under the
Series 2005-1 Investor Notes, the Indenture or any other Related Document; and
provided, further, however, that delivery to Series 2005-1 Investor Noteholders
of any report or information required by the terms of the Indenture to be
provided to Series 2005-1 Investor Noteholders shall not be a violation of this
Section 12.22. Each Series 2005-1 Investor Noteholder agrees, except as set
forth in clauses (v), (vi) and (x) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Series 2005-1
Investor Notes or administering its investment in the Series 2005-1 Investor
Notes. In the event of any required disclosure of the Confidential Information
by such Series 2005-1 Investor Noteholder, such Series 2005-1 Investor
Noteholder agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information. Each Series 2005-1 Investor Noteholder, by its
acceptance of a Series 2005-1 Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 12.22.

(b)      For the purposes of this Section 12.22, “Confidential Information”
means information delivered to the Indenture Trustee or any Series 2005-1
Investor Noteholder by or on behalf of the Issuer in connection with and
relating to the transactions contemplated by or otherwise pursuant to the
Indenture and the Transaction Documents; provided, that such term does not
include information that: (i) was publicly known or otherwise known to the
Indenture Trustee or such Series 2005-1 Investor Noteholder prior to the time of
such disclosure; (ii) subsequently becomes publicly known through no act or
omission by the Indenture Trustee, any Series 2005-1 Investor Noteholder or any
person acting on behalf of the Indenture Trustee or any Series 2005-1 Investor
Noteholder; (iii) otherwise is known or becomes known to the Indenture Trustee
or any Series 2005-1 Investor Noteholder other than (x) through disclosure by
the Issuer



--------------------------------------------------------------------------------



 



84

or (y) as a result of the breach of a fiduciary duty to the Issuer or a
contractual duty to the Issuer; or (iv) is allowed to be treated as
non-confidential by consent of the Issuer.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Issuer, the Administrator, the Administrative Agent, the
CP Conduit Purchasers, the APA Banks, the Funding Agents and the Indenture
Trustee have caused this Indenture Supplement to be duly executed by their
respective officers hereunto duly authorized as of the day and year first above
written.

            CHESAPEAKE FUNDING LLC
      By:   /s/ Joseph W. Weikel         Name:   Joseph W. Weikel       
Title:   Manager, Senior Vice President, General
Counsel and Assistant Secretary     

            PHH VEHICLE MANAGEMENT SERVICES, LLC
      By:   /s/ Neil J. Cashen         Name:   Neil J. Cashen        Title:  
Executive Vice President and Chief Operating Officer     

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director, Capital Markets     

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee
      By:   /s/ James P. Bowden         Name:   James P. Bowden        Title:  
Assistant Treasurer     

            PREFERRED RECEIVABLES FUNDING CORPORATION, as a CP Conduit Purchaser
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director, Capital Markets   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as an APA Bank
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director     

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as a Funding Agent
      By:   /s/ Daniel J. Clarke, Jr.         Name:   Daniel J. Clarke, Jr.     
  Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO SERIES 2005-1
INDENTURE SUPPLEMENT

                                              Maximum                        
Purchaser     CP Conduit       APA Bank   Funding   Group Invested   Match
Purchaser   APA Bank   Percentage   Agent   Amount   Funding
Preferred
Receivables Funding
Corporation
  JPMorgan Chase
Bank, National
Association
1 Bank One Plaza
Chicago, IL 60670     100 %   JPMorgan Chase Bank, N.A.   $100,000,000   No

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SERIES 2005-1
INDENTURE SUPPLEMENT

CHESAPEAKE FUNDING LLC

SERIES 2005-1 VARIABLE FUNDING INVESTOR NOTE

FLOATING RATE ASSET
BACKED VARIABLE FUNDING INVESTOR NOTES

CHESAPEAKE FUNDING LLC, a special purpose limited liability company established
under the laws of Delaware (the “Issuer”), for value received, hereby promises
to pay to                     , as Funding Agent, or registered assigns, the
principal sum of (a) $[                    ] or, if less, (b) the outstanding
Purchaser Group Invested Amount for the related Purchaser Group, which principal
sum shall be payable in the amounts and at the times set forth in the Indenture
described herein, provided, however, that the entire unpaid principal amount of
this Series 2005-1 Investor Note shall be due on the Final Maturity Date. The
Issuer will pay interest on the outstanding principal amount of this
Series 2005-1 Investor Note at the Series 2005-1 Note Rate. Such interest shall
be payable on each Payment Date until the principal of this Series 2005-1
Investor Note is paid or made available for payment, to the extent funds are
available in the Series 2005-1 Distribution Account in respect of the
Series 2005-1 Monthly Interest. Interest on this Series 2005-1 Investor Note
will accrue for each Series 2005-1 Interest Period in an amount equal to the
product of (i) the Series 2005-1 Note Rate for such Series 2005-1 Interest
Period, (ii) the average daily Series 2005-1 Invested Amount during such
Series 2005-1 Interest Period, and (iii) the actual number of days elapsed in
such Series 2005-1 Interest Period divided by 360. Additional Interest will be
payable on this Series 2005-1 Investor Note to the extent set forth in the
Indenture. The principal amount of this Series 2005-1 Investor Note shall be
subject to Increases and Decreases on any Business Day as set forth in the
Indenture, and accordingly, such principal amount is subject to prepayment at
any time. Prior to the commencement of the Series 2005-1 Amortization Period,
other than as a result of a Decrease, only interest payments on the outstanding
principal amount of the Series 2005-1 Investor Note are required to be made to
the holder hereof. Beginning on the first Payment Date following the
commencement of the Series 2005-1 Amortization Period, subject to Decreases on
any Business Day, the principal of this Series 2005-1 Investor Note shall be
paid in installments on each subsequent Payment Date to the extent of funds
available for payment therefor pursuant to the Indenture. Such principal of and
interest on this Series 2005-1 Investor Note shall be paid in the manner
specified on the reverse hereof.

The principal of and interest on this Series 2005-1 Investor Note are payable in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts. All payments made by
the Issuer with respect to this Series 2005-1 Investor Note shall be applied
first to interest due and payable on this Series 2005-

A-1



--------------------------------------------------------------------------------



 



1 Investor Note as provided above and then to the unpaid principal of this
Series 2005-1 Investor Note. This Series 2005-1 Investor Note does not represent
an interest in, or an obligation of, PHH Vehicle Management Services, LLC
(“VMS”) or any affiliate of VMS other than the Issuer.

Reference is made to the further provisions of this Series 2005-1 Investor Note
set forth on the reverse hereof, which shall have the same effect as though
fully set forth on the face of this Series 2005-1 Investor Note. Although a
summary of certain provisions of the Indenture are set forth below and on the
reverse hereof and made a part hereof, this Series 2005-1 Investor Note does not
purport to summarize the Indenture and reference is made to the Indenture for
information with respect to the interests, rights, benefits, obligations,
proceeds and duties evidenced hereby and the rights, duties and obligations of
the Issuer, and the Indenture Trustee. A copy of the Indenture may be requested
from the Indenture Trustee by writing to the Indenture Trustee at: 4 New York
Plaza, 6th Floor, New York, New York 10004 Attention: Institutional Trust
Services. To the extent not defined herein, the capitalized terms used herein
have the meanings ascribed to them in the Indenture.

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee whose name appears below by manual signature, this
Series 2005-1 Investor Note shall not be entitled to any benefit under the
Indenture referred to on the reverse hereof, or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by its Authorized Officer.

          Date: July 15, 2005  CHESAPEAKE FUNDING LLC
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Series 2005-1 Investor Notes of a series issued under the
within-mentioned Indenture.

            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee
      By:                                       Authorized Signature     

A-3



--------------------------------------------------------------------------------



 



REVERSE OF SERIES 2005-1 INVESTOR NOTE

This Series 2005-1 Floating Rate Asset Backed Variable Funding Investor Note is
one of a duly authorized issue of Series 2005-1 Investor Notes of the Chesapeake
Funding LLC (the “Issuer”) designated its “Series 2005-1 Floating Rate Asset
Backed Variable Funding Investor Notes” (herein called the “Series 2005-1
Investor Notes”), all issued under (i) a Base Indenture dated as of June 30,
1999, as amended (such Base Indenture, as further amended or modified, is herein
called the “Base Indenture”), between the Issuer and JPMorgan Chase Bank,
National Association (formerly known as JPMorgan Chase Bank) (“JPMorgan Chase”),
as indenture trustee (the “Indenture Trustee,” which term includes any successor
Indenture Trustee under the Base Indenture), and (ii) a Series 2005-1 Indenture
Supplement dated as of July 15, 2005 (as amended or modified, the “Series 2005-1
Indenture Supplement”) among the Issuer, PHH Vehicle Management Services, LLC,
as Administrator, JPMorgan Chase, as Administrative Agent, the CP Conduit
Purchasers, APA Banks, and Funding Agents named therein, and JPMorgan Chase, as
Indenture Trustee. The Base Indenture and the Series 2005-1 Indenture Supplement
are referred to herein as the “Indenture”. The Series 2005-1 Investor Notes are
subject to all terms of the Indenture. All terms used in this Series 2005-1
Investor Note that are defined in the Indenture, as supplemented, modified or
amended, shall have the meanings assigned to them in or pursuant to the
Indenture, as so supplemented, modified or amended.

The Series 2005-1 Investor Notes are and will be equally and ratably secured by
the Series 2005-1 Collateral pledged as security therefor as provided in the
Indenture and the Series 2005-1 Indenture Supplement.

“Payment Date” means the 7th day of each month, or, if such date is not a
Business Day, the next succeeding Business Day, commencing August 8, 2005.

“Series 2005-1 Interest Period” means a period commencing on and including a
Payment Date and ending on and including the day preceding the next succeeding
Payment Date; provided, however, that the initial Series 2005-1 Interest Period
shall commence on and include the Series 2005-1 Closing Date and end on and
include August 7, 2005.

As described above, principal of this Series 2005-1 Investor Note shall be
payable in the amounts and at the times set forth in the Indenture, provided,
however, the entire unpaid principal amount of this Series 2005-1 Investor Note
shall be due and payable on the Final Maturity Date. Notwithstanding the
foregoing, principal on the Series 2005-1 Investor Notes will be paid earlier
during the Series 2005-1 Amortization Period or as a result of a Decrease, each
as described in the Indenture. All principal payments on the Series 2005-1
Investor Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Series 2005-1 Investor Note due and payable on each
Payment Date, together with the installment of principal then due, if any, and
any payments of principal made on any Business Day in respect of any Decrease,
to the extent not in full payment of this Series 2005-1 Investor Note, shall be
made by wire transfer to the Holder of record of this Series 2005-1 Investor
Note (or one or more predecessor Series 2005-1 Investor Notes) on the Note
Register as of the close of business on each Record Date. Any reduction in the
principal amount of this Series 2005-1 Investor Note (or any one or more
predecessor Series 2005-1 Investor Notes) effected by any payments made in
accordance with the terms hereof and of the

A-4



--------------------------------------------------------------------------------



 



Indenture shall be binding upon all future Holders of this Series 2005-1
Investor Note and of any Series 2005-1 Investor Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted thereon.

The Issuer shall pay interest on overdue installments of interest at the
Alternate Base Rate plus 2% to the extent lawful.

This Series 2005-1 Note is nontransferable except in accordance with the
Series 2005-1 Indenture Supplement.

Each Series 2005-1 Investor Noteholder, by acceptance of a Series 2005-1
Investor Note, hereby covenants and agrees that, prior to the date which is one
year and one day after the later of (i) the last day of the Series 2005-1
Amortization Period and (ii) the last day of the amortization period of any
other Outstanding Series, it will not institute against, or join any other
Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.

Each Series 2005-1 Investor Noteholder, by acceptance of a Series 2005-1
Investor Note, hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all outstanding Commercial Paper
issued by, or for the benefit of, a CP Conduit Purchaser, it will not institute
against, or join any other Person in instituting against, such CP Conduit
Purchaser (or the Person issuing Commercial Paper for the benefit of such CP
Conduit Purchaser) any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other similar proceedings under any federal or state
bankruptcy or similar law.

Each Series 2005-1 Investor Noteholder, by acceptance of a Series 2005-1
Investor Note, hereby covenants and agrees that, prior to the date which is one
year and one day after payment in full of all obligations under each
Securitization, it will not institute against, or join any other Person in
instituting against, the Origination Trust, SPV, any other Special Purpose
Entity, or any general partner or single member of any Special Purpose Entity
that is a partnership or limited liability company, respectively, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law.

Each Series 2005-1 Investor Noteholder, by acceptance of a Series 2005-1
Investor Note, hereby represents, warrants and covenants that (a) each of the
Lease SUBI and the Fleet Receivable SUBI is a separate series of the Origination
Trust as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of the
Delaware Code, 12 Del.C. § 3801 et seq., (b)(i) the debts, liabilities,
obligations and expenses incurred, contracted for or otherwise existing with
respect to the Lease SUBI, the Lease SUBI Portfolio or the Fleet Receivable SUBI
shall be enforceable against the Lease SUBI Portfolio or the Fleet Receivable
SUBI only, as applicable, and not against any other SUBI Portfolio or the UTI
Portfolio and (ii) the debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to any other SUBI (used in
this paragraph as defined in the Origination Trust Agreement), any other SUBI
Portfolio (used in this paragraph as defined in the Origination Trust
Agreement), the UTI or the UTI Portfolio shall be enforceable against such other
SUBI Portfolio or the UTI Portfolio only, as applicable, and not against any
other SUBI Assets, (c) except to the extent required by law, UTI Assets or SUBI
Assets with respect to any SUBI (other than the Lease SUBI and the Fleet
Receivable SUBI) shall not be subject to the claims, debts, liabilities,
expenses or obligations

A-5



--------------------------------------------------------------------------------



 



arising from or with respect to the Lease SUBI or Fleet Receivable SUBI,
respectively, in respect of such claim, (d)(i) no creditor or holder of a claim
relating to the Lease SUBI, the Fleet Receivable SUBI or the Lease SUBI
Portfolio shall be entitled to maintain any action against or recover any assets
allocated to the UTI or the UTI Portfolio or any other SUBI or the assets
allocated thereto, and (ii) no creditor or holder of a claim relating to the
UTI, the UTI Portfolio or any SUBI other than the Lease SUBI or the Fleet
Receivable SUBI or any SUBI Assets other than the Lease SUBI Portfolio or the
Fleet Receivables shall be entitled to maintain any action against or recover
any assets allocated to the Lease SUBI or the Fleet Receivable SUBI, and (e) any
purchaser, assignee or pledgee of an interest in the Lease SUBI, the Lease SUBI
Certificate, the Fleet Receivable SUBI, the Lease SUBI Certificate, the Fleet
Receivable SUBI Certificate, any other SUBI, any other SUBI Certificate (used in
this Section as defined in the Origination Trust Agreement), the UTI or the UTI
Certificate must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (i) give to the Origination Trust a
non-petition covenant substantially similar to that set forth in Section 6.9 of
the Origination Trust Agreement, and (ii) execute an agreement for the benefit
of each holder, assignee or pledgee from time to time of the UTI or UTI
Certificate and any other SUBI or SUBI Certificate to release all claims to the
assets of the Origination Trust allocated to the UTI and each other SUBI
Portfolio and in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Origination Trust allocated to the UTI Portfolio and each other SUBI Portfolio.

It is the intent of the Issuer and each Series 2005-1 Investor Noteholder that,
for Federal, state and local income and franchise tax purposes, the
Series 2005-1 Investor Notes will evidence indebtedness of the Issuer secured by
the Series 2005-1 Collateral. Each Series 2005-1 Investor Noteholder, by the
acceptance of this Series 2005-1 Investor Note, agrees to treat this Series
2005-1 Investor Note for Federal, state and local income and franchise tax
purposes as indebtedness of the Issuer.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Series 2005-1 Investor Notes under
the Indenture at any time by the Issuer, the Administrator and the Indenture
Trustee, with the consent of the Series 2005-1 Required Investor Noteholders.
The Indenture also contains provisions permitting the Holders of Series 2005-1
Investor Notes representing specified percentages of the aggregate outstanding
amount of the Series 2005-1 Investor Notes, on behalf of the Holders of all the
Series 2005-1 Investor Notes, to waive compliance by the Issuer with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Series
2005-1 Investor Note (or any one or more predecessor Series 2005-1 Investor
Notes) shall be conclusive and binding upon such Holder and upon all future
Holders of this Series 2005-1 Investor Note and of any Series 2005-1 Investor
Note issued upon the registration of transfer hereof or in exchange hereof or in
lieu hereof whether or not notation of such consent or waiver is made upon this
Series 2005-1 Investor Note. The Indenture also permits the Indenture Trustee to
amend or waive certain terms and conditions set forth in the Indenture without
the consent of Holders of the Series 2005-1 Investor Notes issued thereunder.

The term “Issuer” as used in this Series 2005-1 Investor Note includes any
successor to the Issuer under the Indenture.

A-6



--------------------------------------------------------------------------------



 



This Series 2005-1 Investor Note and the Indenture shall be construed in
accordance with the law of the State of New York and the obligations, rights and
remedies of the parties hereunder and thereunder shall be determined in
accordance with such law.

No reference herein to the Indenture and no provision of this Series 2005-1
Investor Note or of the Indenture shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on this Series 2005-1 Investor Note at the times, place, and rate, and
in the coin or currency herein prescribed, subject to any duty of the Issuer to
deduct or withhold any amounts as required by law, including any applicable U.S.
withholding taxes.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO SERIES 2005-1
INDENTURE SUPPLEMENT

FORM OF NOTICE OF INCREASE

                    ,                          

JPMorgan Chase Bank, National Association
4 New York Plaza, 6th Floor
New York, New York 10004
Telecopier:

Ladies and Gentlemen:

Reference is hereby made to the Series 2005-1 Indenture Supplement dated as of
July 15, 2005 (as amended, modified, restated or supplemented, the “Indenture
Supplement”) among Chesapeake Funding LLC (the “Issuer”), PHH Vehicle Management
Services LLC, as Administrator, JPMorgan Chase Bank, National Association, as
Administrative Agent, the CP Conduit Purchasers, APA Banks and Funding Agents
named therein and JPMorgan Chase Bank, National Association, as Indenture
Trustee (the “Indenture Trustee”), to the Base Indenture dated as of June 30,
1999 as amended, between the Issuer and the Indenture Trustee. Capitalized terms
used in this Notice of Increase and not otherwise defined herein shall have the
meanings assigned thereto in the Indenture Supplement.

This letter constitutes the notice required in connection with [the
Series 2005-1 Initial Funding Date] [any Increase] pursuant to Section 2.3(a) of
the Indenture Supplement.

The Issuer hereby requests that [the initial funding of the Series 2005-1
Investor Notes] [an Increase] be made by each Purchaser Group on
                    ,       in the aggregate amount equal to its Commitment
Percentage of $                    .

The Issuer hereby represents and warrants as of [the Series 2005-1 Initial
Funding Date] [the date of such Increase] after giving effect thereto, the
conditions set forth in Sections 2.3(a) and (c) of the Indenture Supplement with
respect to [the initial funding of the Series 2005-1 Investor Notes] [such
Increase] have been satisfied.

B-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to be
executed by its duly authorized officer as of the date first above written.

            CHESAPEAKE FUNDING LLC
      By:           Name:  



 

      Title:        



cc: 
JPMorgan Chase Bank,
National Association, as Indenture Trustee

B-2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO SERIES 2005-1
INDENTURE SUPPLEMENT

FORM OF TRANSFER SUPPLEMENT

TRANSFER SUPPLEMENT, dated as of                           ,       among [NAME
OF APA BANK] (the “Transferor”), each purchaser listed as an Acquiring APA Bank
on the signature pages hereof (each, an “Acquiring APA Bank”), the Funding Agent
with respect to such Acquiring APA Bank listed in the signature pages hereof
(each, a “Funding Agent”), CHESAPEAKE FUNDING LLC, a Delaware limited liability
company (the “Issuer”), JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) and PHH
VEHICLE MANAGEMENT SERVICES LLC, as Administrator (in such capacity, the
“Administrator”).

W I T N E S S E T H :

WHEREAS, this Transfer Supplement is being executed and delivered in accordance
with subsection 12.10(c) of the Series 2005-1 Indenture Supplement dated as of
July 15, 2005 (as from time to time amended, supplemented or otherwise modified
in accordance with the terms thereof, the “Indenture Supplement”; terms defined
therein being used herein as therein defined) among the Issuer, the
Administrator, the CP Conduits, the APA Banks and the Funding Agents from time
to time parties thereto, the Administrative Agent and JPMorgan Chase Bank,
National Association, as Indenture Trustee (the “Indenture Trustee”), to the
Base Indenture dated as of June 30, 1999, as amended (as the same may be from
time to time further amended, supplemented or otherwise modified, the “Base
Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee;

WHEREAS, each Acquiring APA Bank (if it is not already an existing APA Bank)
wishes to become an APA Bank party to the Indenture Supplement; and

WHEREAS, the Transferor is selling and assigning to each Acquiring APA Bank,
rights, obligations and commitments under the Indenture Supplement and the
Series 2005-1 Investor Notes;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.      Upon the execution and delivery of this Transfer Supplement by each
Acquiring APA Bank, each Funding Agent, the Transferor, the Issuer, the
Administrator and the Administrative Agent (the date of such execution and
delivery, the “Transfer Effective Date”), each Acquiring APA Bank shall be an
Acquiring APA Bank party to the Indenture Supplement

D-1



--------------------------------------------------------------------------------



 



for all purposes thereof and shall be entitled to all of the respective rights
and privileges, and subject to all of the respective duties and obligations
thereof.

2.      The Transferor acknowledges receipt from each Acquiring APA Bank of an
amount equal to the purchase price, as agreed between the Transferor and such
Acquiring APA Bank and set forth on Schedule I hereto (the “Purchase Price”),
for the percentage being purchased by such Acquiring APA Bank set forth on
Schedule I hereto (such Acquiring APA Bank’s “Purchased Percentage”) of the
Transferor’s APA Bank Percentage of the Maximum Purchaser Group Invested Amount
with respect to the Purchaser Group of which the Transferor is a member under
the Indenture Supplement [ADD IF APPLICABLE: and the Transferor’s APA Bank
Percentage of the APA Bank Funded Amount with respect to such Purchaser Group]
[, in each case,] in the amount set forth on Schedule I hereto. The Transferor
hereby irrevocably sells, assigns and transfers to each Acquiring APA Bank,
without recourse, representation or warranty (other than as set forth below),
and each Acquiring APA Bank hereby irrevocably purchases, takes and assumes from
the Transferor, such Acquiring APA Bank’s Purchased Percentage of the
Transferor’s APA Bank Percentage of the Maximum Purchaser Group Invested Amount
with respect to the Purchaser Group of which the Transferor is a member under
the Indenture Supplement [ADD IF APPLICABLE: and the Transferor’s APA Bank
Percentage of the APA Bank Funded Amount with respect to such Purchaser Group].

3.      From and after the Transfer Effective Date, amounts that would otherwise
be payable to or for the account of the Transferor in respect of each Acquiring
APA Bank’s Purchased Percentage of the Transferor’s APA Bank Percentage of the
Maximum Purchaser Group Invested Amount with respect to the Purchaser Group of
which the Transferor is a member [and the Transferor’s APA Bank Percentage of
the APA Bank Funded Amount with respect to such Purchaser Group] pursuant to the
Indenture Supplement shall, instead, be payable to or for the account of such
Acquiring APA Bank. The Transferor and each Acquiring APA Bank hereby agree that
all Commitment Fees that accrued prior to the Transfer Effective Date in respect
of such Acquiring APA Bank’s Purchased Percentage of the Transferor’s APA Bank
Percentage of the Maximum Purchaser Group Invested Amount with respect to the
Purchaser Group of which the Transferor is a member [and all Series 2005-1
Monthly Interest that accrued prior to the Transfer Effective Date in respect of
such Acquiring APA Bank’s Purchased Percentage of the Transferor’s APA Bank
Percentage of the APA Bank Funded Amount with respect to such Purchaser Group]
shall be payable by the Administrative Agent to the Transferor on the [   ]
Payment Date.

4.      Each of the parties to this Transfer Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.

5.      By executing and delivering this Transfer Supplement, the Transferor and
each Acquiring APA Bank confirm to and agree with each other and the APA Banks
as follows: (i) other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned hereby free and clear of any
adverse claim, the Transferor makes no

D-2



--------------------------------------------------------------------------------



 



representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Indenture Supplement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Indenture, the Series 2005-1 Investor
Notes, the Transaction Documents or any instrument or document furnished
pursuant thereto; (ii) the Transferor makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Issuer,
SPV, VMS or the Origination Trust or the performance or observance by the
Issuer, SPV, VMS or the Origination Trust of any of their obligations under the
Indenture, the Transaction Documents or any other instrument or document
furnished pursuant hereto; (iii) each Acquiring APA Bank confirms that it has
received a copy of the Indenture and such other Transaction Documents and other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Transfer Supplement; (iv) each
Acquiring APA Bank will, independently and without reliance upon the
Administrative Agent, the Transferor or any other member of a Purchaser Group
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Indenture; (v) each Acquiring APA Bank appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Indenture Supplement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article 10 of the
Indenture Supplement; (vi) each Acquiring APA Bank agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Indenture are required to be performed by it as an Acquiring APA Bank and
(vii) each Acquiring APA Bank confirms that it is an Eligible Assignee.

6.      Schedule I hereto sets forth the Transferor’s revised APA Bank
Percentage of the Maximum Purchaser Group Invested Amount of the Purchaser Group
of which the Transferor is a member [and] [, the Transferor’s revised APA Bank
Percentage of the APA Bank Funded Amount of such Purchaser Group], the Acquiring
APA Bank’s APA Bank Percentage of the Maximum Purchaser Group Invested Amount of
such Purchaser Group [and the Acquiring APA Bank’s APA Bank Percentage of the
APA Bank Funded Amount of such Purchaser Group] as well as administrative
information with respect to the Acquiring APA Bank.

7.      From and after the Transfer Effective Date, (a) the Acquiring APA Bank
shall be a party to the Indenture Supplement and, to the extent provided in this
Transfer Supplement, have the rights and obligations of an APA Bank thereunder
and shall be bound by the provisions thereof and (b) the Transferor shall, to
the extent provided in this Transfer Supplement, relinquish its rights and be
released from its obligations under the Indenture Supplement.

8.      This Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

D-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.

            [NAME OF SELLING APA BANK], as Transferor
      By:                   Title:   Name:



 

   

            [NAME OF ACQUIRING APA BANK], as Acquiring APA Bank
      By:                   Title:   Name:



 

   

            [NAME OF FUNDING AGENT, as Funding Agent
      By:           Name:  



 

      Title:        

          CONSENTED AND ACKNOWLEDGED:
 
        CHESAPEAKE FUNDING LLC
 
       
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

D-4



--------------------------------------------------------------------------------



 



          PHH VEHICLE MANAGEMENT SERVICES LLC,
as Administ
  rator    
 
       
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    
 
        JPMORGAN CHASE BANK,
NATIONAL A
  SSOCIATION, as Administrative Agent    
 
       
 
       
By:
       
 
 
 
   
 
  Name:    
 
  Title:    

D-5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO TRANSFER SUPPLEMENT
RELATING TO THE SERIES 2005-1 INDENTURE SUPPLEMENT, DATED AS OF July 15, 2005
AMONG CHESAPEAKE FUNDING LLC,
PHH VEHICLE MANAGEMENT SERVICES, LLC, AS ADMINISTRATOR,
THE CP CONDUIT PURCHASERS NAMED THEREIN,
THE APA BANKS NAMED THEREIN,
THE FUNDING AGENTS NAMED THEREIN,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE,
TO THE BASE INDENTURE, DATED AS OF JUNE 30, 1999, AS AMENDED,
BETWEEN CHESAPEAKE FUNDING LLC AND
JPMORGAN CHASE BANK , NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE



 
Name of Transferor:

Name of Acquiring APA Bank:

Transfer Effective Date:

Purchased Percentage:

Purchase Price:

Transferor’s APA Bank Percentage of the Maximum Purchaser Group Invested Amount
Assigned/Acquiring APA Bank’s APA Bank Percentage of the Maximum Purchaser Group
Invested Amount:

[Transferor’s APA Bank Percentage of the APA Bank Funded Amount
Assigned/Acquiring APA Bank’s APA Bank Percentage of the APA Bank Funded Amount:
]

Acquiring APA Bank’s APA Bank Percentage:

Revised Transferor’s APA Bank Percentage:

Acquiring APA Bank’s APA Bank Percentage of the Maximum Purchaser Group Invested
Amount:

Revised Transferor’s APA Bank Percentage of the Maximum Purchaser Group Invested
Amount:

Address of Acquiring APA Bank:

D-6



--------------------------------------------------------------------------------



 



EXHIBIT E
TO SERIES 2005-1
INDENTURE SUPPLEMENT

FORM OF PURCHASER GROUP SUPPLEMENT

PURCHASER GROUP SUPPLEMENT, dated as of                 ,        among [NAME OF
CP CONDUIT PURCHASER] and [NAME OF APA BANK[S]] (collectively, the “Transferor
Purchaser Group”), the CP Conduit Purchaser and the APA Bank or Banks listed as
the Acquiring Purchasers on the signature pages hereof (collectively, the
“Acquiring Purchaser Group”), the Funding Agent with respect to such Acquiring
Purchaser Group listed in the signature pages hereof (a “Funding Agent”),
CHESAPEAKE FUNDING LLC, a Delaware limited liability company (the “Issuer”),
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such
capacity, the “Administrative Agent”), and PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator (in such capacity, the “Administrator”).

W I T N E S S E T H:

WHEREAS, this Purchaser Supplement is being executed and delivered in accordance
with Section 12.10(e) of the Series 2005-1 Indenture Supplement dated as of
July 15, 2005 (as from time to time amended, supplemented or otherwise modified
in accordance with the terms thereof, the “Indenture Supplement”; terms defined
therein being used herein as therein defined) among the Issuer, the
Administrator, the CP Conduit Purchasers, the APA Banks and the Funding Agents
from time to time parties thereto, the Administrative Agent and JPMorgan Chase
Bank, National Association, as Indenture Trustee (the “Indenture Trustee”), to
the Base Indenture dated as of June 30, 1999, as amended (as the same may be
from time to time further amended, supplemented or otherwise modified, (the
“Base Indenture” and, together with the Indenture Supplement, the “Indenture”),
between the Issuer and the Indenture Trustee;

WHEREAS, the Acquiring Purchaser Group wishes to become a CP Conduit Purchaser
and the APA Bank[s] with respect to such CP Conduit Purchaser and party to the
Indenture Supplement; and

WHEREAS, the Transferor Purchaser Group is selling and assigning to the
Acquiring Purchaser Group a portion of their respective rights, obligations and
commitments under the Indenture Supplement and the Series 2005-1 Investor Notes;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.      Upon the execution and delivery of this Purchaser Group Supplement by
the Acquiring Purchaser Group, the Funding Agent with respect thereto, the
Transferor Purchaser Group, the Issuer, the Administrator and the Administrative
Agent (the date of such execution and delivery, the “Transfer Effective Date”),
the Acquiring Purchaser Group shall be a CP Conduit Purchaser and the APA Bank
with respect to such CP Conduit Purchaser under the

E-1



--------------------------------------------------------------------------------



 



Indenture Supplement for all purposes thereof and shall be entitled to all of
the respective rights and privileges, and subject to all of the respective
duties and obligations thereof.

2.      The Transferor Purchaser Group acknowledges receipt from the Acquiring
Purchaser Group of an amount equal to the purchase price, as agreed between the
Transferor Purchaser Group and such Acquiring Purchaser Group and set forth on
Schedule I hereto (the “Purchase Price”), for the percentage being purchased by
such Acquiring Purchaser Group set forth on Schedule I hereto (such Acquiring
Purchaser Group’s “Purchased Percentage”) of the Transferor Purchaser Group’s
Maximum Purchaser Group Invested Amount and the Transferor Purchaser Group’s
Purchaser Group Invested Amount, in each case, in the amount set forth on
Schedule I hereto. The Transferor Purchaser Group hereby irrevocably sells,
assigns and transfers to the Acquiring Purchaser Group, without recourse,
representation or warranty (other than as set forth below), and the Acquiring
Purchaser Group hereby irrevocably purchases, takes and assumes from the
Transferor Purchaser Group, the Purchased Percentage of the Transferor Purchaser
Group’s Maximum Purchaser Group Invested Amount and Purchaser Group Invested
Amount under the Indenture Supplement.

3.      From and after the Transfer Effective Date, amounts that would otherwise
be payable to or for the account of the Transferor Purchaser Group in respect of
the Purchased Percentage of the Transferor Purchaser Group’s Maximum Purchaser
Group Invested Amount and Purchaser Group Invested Amount pursuant to the
Indenture Supplement shall, instead, be payable to or for the account of the
Acquiring Purchaser Group. The Transferor Purchaser Group and the Acquiring
Purchaser Group hereby agree that all Commitment Fees that accrued prior to the
Transfer Effective Date in respect of the Purchased Percentage of the Transferor
Purchaser Group’s Maximum Purchaser Group Invested Amount and all Series 2005-1
Monthly Interest that accrued prior to the Transfer Effective Date in respect of
the Purchased Percentage of the Transferor Purchaser Group’s Purchaser Group
Invested Amount shall be payable by the Administrative Agent to the Transferor
Purchaser Group on the [             ] Payment Date.

4.      Each of the parties to this Purchaser Group Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Purchaser Group Supplement.

5.      By executing and delivering this Purchaser Group Supplement, the
Transferor Purchaser Group and the Acquiring Purchaser Group confirm to and
agree with each other as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, the Transferor Purchaser Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Indenture Supplement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Indenture, the Series 2005-1 Investor
Notes, the Transaction Documents or any instrument or document furnished
pursuant thereto; (ii) the Transferor Purchaser Group makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Issuer, SPV, VMS or the Origination Trust or the performance or
observance by the

E-2



--------------------------------------------------------------------------------



 



Issuer, SPV, VMS or the Origination Trust of any of their obligations under the
Indenture, the Transaction Documents or any other instrument or document
furnished pursuant hereto; (iii) each Acquiring Purchaser Group confirms that it
has received a copy of the Indenture and such other Transaction Documents and
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Purchaser Group Supplement;
(iv) each Acquiring Purchaser Group will, independently and without reliance
upon the Administrative Agent, the Transferor Purchaser Group or any other
Purchaser Group and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Indenture; (v) the Acquiring Purchaser Group
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Indenture Supplement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article 10
of the Indenture Supplement; (vi) each Acquiring Purchaser Group agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Indenture are required to be performed by it as an Acquiring
Purchaser Group and (vii) each Acquiring Purchaser Group confirms that it is an
Eligible Assignee.

6.      Schedule I hereto sets forth the revised Maximum Purchaser Group
Invested Amount and Purchaser Group Invested Amount of the Transferor Purchaser
Group and the Maximum Purchaser Group Invested Amount and Purchaser Group
Invested Amount of the Acquiring Purchaser Group as well as administrative
information with respect to the Acquiring Purchaser Group and its Funding Agent.

7.      From and after the Transfer Effective Date, (a) the Acquiring Purchaser
Group shall be a party to the Indenture Supplement and, to the extent provided
in this Purchaser Group Supplement, have the rights and obligations of a CP
Conduit Purchaser and an APA Bank thereunder and shall be bound by the
provisions thereof and (b) the Transferor Purchaser Group shall, to the extent
provided in this Purchaser Group Supplement, relinquish its rights and be
released from its obligations under the Indenture Supplement.

8.      This Purchaser Group Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

E-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Purchaser Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

              [Name of CP Conduit Purchaser], as Transferor Purchaser
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
  [Name of A   PA Bank], as Transferor Purchaser
 
  By:    
 
       
 
  Name:    
 
  Title:         [Name of CP Conduit Purchaser] as Acquiring Purchaser
 
  By:    
 
       
 
  Name:    
 
  Title:         [Name of APA Bank], as Acquiring Purchaser
 
  By:    
 
       
 
  Name:    
 
  Title:         [Name of Funding Agent], as Funding Agent
 
  By:    
 
       
 
  Name:    
 
  Title:    

E-4



--------------------------------------------------------------------------------



 



          CONSENTED AND ACKNOWLEDGED:
CHESAPEAKE FUNDING LLC    
 
       
By:
       
 
       
 
  Name:
Title:    
 
        PHH VEHICLE MANAGEMENT SERVICES, LLC,
as Administrator    
 
       
By:
       
 
       
 
  Name:
Title:    
 
        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent    
 
       
By:
       
 
       
 
  Name:
Title:    

E-5



--------------------------------------------------------------------------------



 



SCHEDULE I
TO PURCHASER GROUP SUPPLEMENT
RELATING TO THE SERIES 2005-1 INDENTURE SUPPLEMENT, DATED AS OF JULY 15, 2005
AMONG
CHESAPEAKE FUNDING LLC,
PHH VEHICLE MANAGEMENT SERVICES, LLC, AS ADMINISTRATOR,
THE CP CONDUIT PURCHASERS NAMED THEREIN,
THE APA BANKS NAMED THEREIN,
THE FUNDING AGENTS NAMED THEREIN,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, AND
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE,
TO THE BASE INDENTURE, DATED AS OF JUNE 30, 1999, AS AMENDED,
BETWEEN CHESAPEAKE FUNDING LLC AND
JPMORGAN CHASE BANK , NATIONAL ASSOCIATION,
AS INDENTURE TRUSTEE



 
Name of Transferor Purchaser Group/CP Conduit Purchaser:

Name of Transferor Purchaser Group/APA Bank[s]:

Name of Acquiring Purchaser Group/CP Conduit Purchaser:

Name of Acquiring Purchaser Group/APA Bank[s]:

Transfer Effective Date:

Purchased Percentage:

Purchase Price:

Purchaser Group Invested Amount Assigned/Acquiring Purchaser Group’s Purchaser
Group Invested Amount:

Maximum Purchaser Group Invested Amount Assigned/Acquiring Purchaser Group’s
Maximum Purchaser Group Invested Amount:

APA Bank Percentage of each APA Bank in the Acquiring Purchaser Group:

Revised Purchaser Group Invested Amount of Transferor Purchaser Group:

Revised Maximum Purchaser Group Invested Amount of Transferor Purchaser Group:

E-6



--------------------------------------------------------------------------------



 



Address of Acquiring Purchaser Group/CP Conduit Purchaser:

Address of Acquiring Purchaser Group/APA Bank[s]:

Address of Acquiring Purchaser Group’s Funding Agent:

E-7



--------------------------------------------------------------------------------



 



EXHIBIT F
TO SERIES 2005-1
INDENTURE SUPPLEMENT

CHESAPEAKE FUNDING LLC,

as Issuer

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Indenture Trustee

SUPPLEMENTAL INDENTURE No. [___]

Dated as of [______]

to

BASE INDENTURE

Dated as of June 30, 1999

Asset Backed Notes
(Issuable in Series)

F-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
SECTION 1: CERTAIN DEFINED TERMS
  E-1
 
   
SECTION 2: AMENDMENT TO BASE INDENTURE
  E-1
 
   
Section 2.1 Amendment to Article 13
  E-1
Section 2.2 Amendment to Schedule 1
  E-2
 
   
SECTION 3: REPRESENTATIONS AND WARRANTIES
  E-3
 
   
Section 3.1 Affirmation of Representations and Warranties
  E-4
Section 3.2 LLC Agreement
  E-4
Section 3.3 Binding Effect
  E-4
Section 3.4 No Consent
  E-4
 
   
SECTION 4: CONDITIONS PRECEDENT
  E-4
 
   
SECTION 5: MISCELLANEOUS
  E-6
 
   
Section 5.1 Duplicate Originals
  E-6
Section 5.2 Ratification and Effect
  E-6
Section 5.3 Severability of Provisions
  E-6
Section 5.4 Counterparts
  E-6
Section 5.5 Table of Contents, Headings, etc.
  E-6
Section 5.6 Choice of Law
  E-6

F-2



--------------------------------------------------------------------------------



 



SUPPLEMENTAL INDENTURE No. [      ], dated as of [            ], [      ]
(“Supplemental Indenture”), to BASE INDENTURE, dated as of June 30, 1999, as
amended by Supplemental Indenture No. 1 thereto, dated as of October 28, 1999,
Supplemental Indenture No. 2 thereto, dated as of May 27, 2003, Supplemental
Indenture No. 3 thereto, dated as of June 18, 2003, and Supplemental Indenture
No. 4, dated as of July 31, 2003, between CHESAPEAKE FUNDING LLC, a special
purpose, limited liability company established under the laws of Delaware (the
“Issuer”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (“JPMorgan Chase”), as trustee (in such capacity, the “Indenture
Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer and JPMorgan Chase are parties to a Base Indenture, dated as
of June 30, 1999, as supplemented by Supplemental Indenture No. 1 thereto, dated
as of October 28, 1999, Supplemental Indenture No. 2 thereto dated as of May 27,
2003, Supplemental Indenture No. 3 thereto, dated as of June 18, 2003, and
Supplemental Indenture No. 4 thereto, dated as of July 31, 2003 (the “Base
Indenture”);

WHEREAS, the Issuer desires to amend Schedule 1 to the Base Indenture to amend
the definition of “Overconcentration Amount;”

WHEREAS, the Issuer has duly authorized the execution and delivery of this
Supplemental Indenture; and

WHEREAS, JPMorgan Chase, as Indenture Trustee, is willing to enter into this
Supplemental Indenture.

NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration the receipt and sufficiency of which are acknowledged, it
is mutually covenanted and agreed, that the Base Indenture be amended and
supplemented as follows:

SECTION 1: CERTAIN DEFINED TERMS

Certain capitalized terms used herein, and not defined herein, shall have the
respective meanings assigned to such terms in the Definitions List attached as
Schedule 1 (the “Definitions List”) to the Base Indenture, as such Definitions
List may be hereafter further amended or modified from time to time.

SECTION 2: AMENDMENT TO BASE INDENTURE

Section 2.1 Amendment to Article 13. Article 13 of the Base Indenture is hereby
amended by adding the following new Section 13.18:

“Section 13.18. Election of Overconcentration Option.

F-3



--------------------------------------------------------------------------------



 



Overconcentration Option [      ] shall remain in effect until a different
Overconcentration Option shall become effective upon satisfaction of the
following terms and conditions:

(a) the Issuer shall have given prior written notice to the Indenture Trustee of
its selection of a different Overconcentration Option specifying in such notice
the proposed effective date of such selection which date shall be no less than
sixty (60) days after the date of such notice;

(b) the Issuer shall have given prior written notice to the Ratings Agencies
with respect to each Outstanding Series of Investor Notes of its selection of a
different Overconcentration Option specifying in such notice the proposed
effective date of such selection which date shall be no less than sixty
(60) days after the date of such notice;

(c) the proposed effective date of such selection shall be at least twelve
(12) months from the date hereof, in the case of the first such selection, or,
in any other case, from the effective date of the Overconcentration Option then
in effect; provided, however, that if Overconcentration Option 1 is in effect on
the date hereof then the effective date of the initial selection of a different
Overconcentration Option may be prior to twelve (12) months following the date
hereof;

(d) on the proposed effective date of such selection, both before and after
giving effect to such selection, (i) no Asset Deficiency would exist and
(ii) the amount on deposit in the Series Reserve Account with respect to each
Outstanding Series of Investor Notes would be at least equal to the amount
required to be on deposit therein in accordance with the terms of the applicable
Indenture Supplement;

(e) no Amortization Event shall have occurred and is continuing with respect to
any Outstanding Series of Investor Notes;

(f) the Indenture Trustee shall have provided a copy of such notice to each
Investor Noteholder affected by the selection; and

(g) each condition to the effectiveness of such Overconcentration Option set
forth in any Indenture Supplement relating to any Outstanding Series of Investor
Notes shall have been satisfied.”

Section 2.2 Amendment to Schedule 1.

Schedule 1 is hereby by amended by (a) deleting the definition of
“Overconcentration Amount” in its entirety and substituting in lieu thereof the
following new definition of Overconcentration Amount:

F-4



--------------------------------------------------------------------------------



 



“‘Overconcentration Amount’ means, as of any date of determination during an
Accrual Period, an amount equal to the greatest of (a) (i) the aggregate Lease
Balance of the Eligible Leases to which the Obligors having the five largest
aggregate Lease Balances of Eligible Leases allocated to the Lease SUBI
Portfolio are a party as of the last day of the Monthly Period immediately
preceding the first day of such Accrual Period over (ii) an amount equal to the
Specified Top Five Obligors Maximum Percentage as of such date of the Aggregate
Lease Balance as of such date, (b) (i) the aggregate Lease Balance of the
Eligible Leases to which the Obligors having the ten largest aggregate Lease
Balances of Eligible Leases allocated to the Lease SUBI Portfolio are a party as
of the last day of the Monthly Period immediately preceding the first day of
such Accrual Period over (ii) an amount equal to the Specified Top Ten Obligors
Maximum Percentage as of such date of the Aggregate Lease Balance as of such
date and (c) the excess, if any, of (i) the aggregate Lease Balance of the
Eligible Leases to which the Obligor having the largest aggregate Lease Balance
of Eligible Leases allocated to the Lease SUBI Portfolio is a party as of the
last day of the Monthly Period immediately preceding the first day of such
Accrual Period over (ii) an amount equal to the Specified Top Obligor Maximum
Percentage as of such date of the Aggregate Lease Balance as of such date;
provided, however that if the long-term debt obligations of such Obligor are not
rated at least “Baa3” by Moody’s as of such date, the amount in this clause
(ii) shall equal the Specified Top Obligor Maximum Percentage as of that date
minus 1% of the Aggregate Lease Balance as of such date.”

and (b) adding the following new definitions in alphabetical order:

“‘Overconcentration Option’ means Overconcentration Option 1, Overconcentration
Option 2 or Overconcentration Option 3.

‘Overconcentration Option 1’ means the percentages used in clauses (a)(ii),
(b)(ii) and (c)(ii) of the definition of the Overconcentration Amount are
15.00%, 25.00% and 4.00%, respectively.

‘Overconcentration Option 2’ means the percentages used in clauses (a)(ii),
(b)(ii) and (c)(ii) of the definition of the Overconcentration Amount are
17.50%, 28.00% and 4.50%, respectively.

‘Overconcentration Option 3’ means the percentages used in clauses (a)(ii),
(b)(ii) and (c)(ii) of the definition of the Overconcentration Amount are
18.75%, 30.00% and 4.75%, respectively.

‘Series Reserve Account’ means each account designated as a “Series [ ] Reserve
Account in an Indenture Supplement with respect to an Outstanding Series of
Investor Notes.

‘Specified Top Five Obligors Maximum Percentage’ means (a) 15.00% on any date
during any period when Overconcentration Option 1 is in effect, (b) 17.50% on
any

F-5



--------------------------------------------------------------------------------



 



date during any period when Overconcentration Option 2 is in effect or
(c) 18.75% on any date during any period when Overconcentration Option 3 is in
effect.

‘Specified Top Obligor Maximum Percentage’ means (a) 4.00% on any date during
any period when Overconcentration Option 1 is in effect, (b) 4.50% on any date
during any period when Overconcentration Option 2 is in effect or (c) 4.75% on
any date during any period when Overconcentration Option 3 is in effect.

‘Specified Top Ten Obligors Maximum Percentage’ means (a) 25.00% on any date
during any period when Overconcentration Option 1 is in effect, (b) 28.00% on
any date during any period when Overconcentration Option 2 is in effect or
(c) 30.00% on any date during any period when Overconcentration Option 3 is in
effect.”

SECTION 3: REPRESENTATIONS AND WARRANTIES

In order to induce the Indenture Trustee to agree to this Supplemental
Indenture, the Issuer hereby represents and warrants, as follows, for the
benefit of the Indenture Trustee and the Investor Noteholders, as of the date
hereof:

Section 3.1 Affirmation of Representations and Warranties.

Each representation and warranty of the Issuer set forth in the Base Indenture
and in each other Transaction Document to which it is a party, is true and
correct as of the date of this Supplemental Indenture as though such
representation or warranty were being made on and as of the date hereof and is
hereby deemed repeated as though fully set forth herein.

Section 3.2 LLC Agreement.

The execution, delivery and performance by the Issuer of this Supplemental
Indenture (a) is within the Issuer’s power, (b) has been duly authorized by all
necessary action and (c) does not contravene, or constitute a default under, any
Requirement of Law or any provision of applicable law, its certificate of
formation or the LLC Agreement or of any law or governmental regulation, rule,
contract, agreement, judgment, injunction, order, decree or other instrument
binding upon the Issuer or any of the Issuer Assets or result in the creation or
imposition of any Lien on any Issuer Asset except for Liens created by or
permitted under the Indenture or the other Transaction Documents. This
Supplemental Indenture has been executed and delivered by a duly authorized
manager of the Issuer.

Section 3.3 Binding Effect.

This Supplemental Indenture is a legal, valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles, whether
considered in a proceeding at law or in equity and by an implied covenant of
good faith and fair dealing).

F-6



--------------------------------------------------------------------------------



 



Section 3.4 No Consent.

No consent, action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery of this Supplemental
Indenture or for the performance of any of the Issuer’s obligations hereunder
other than such consents, actions, approvals, authorizations, registrations,
declarations or filings as were obtained by the Issuer prior to the date hereof.

SECTION 4: CONDITIONS PRECEDENT

This Supplemental Indenture shall become effective and shall be binding on each
of the parties hereto upon the satisfaction or due waiver of each of the
following conditions precedent:



  (i)  
The Indenture Trustee shall have received evidence satisfactory to it that each
Manager of the Issuer has approved this Supplemental Indenture.
    (ii)  
The Indenture Trustee shall have received a Manager’s or an Officer’s
Certificate of the Issuer, dated as of the date hereof, to the effect that
(i) no Amortization Event, Potential Amortization Event, Event of Default or
Potential Event of Default with respect to any Series of Outstanding Investor
Notes is continuing or will occur as a result of the execution and delivery of
this Supplemental Indenture and (ii) the execution and delivery of this
Supplemental Indenture will not result in any breach of any of the terms,
conditions or provisions of or constitute a default under any indenture,
mortgage, deed of trust or other agreement or instrument, including, without
limitation, any Transaction Document, to which the Issuer is a party or by which
it or its property is bound or any order of any court or administrative agency
entered in any suit, action or other judicial or administrative proceeding to
which the Issuer is a party or by which it or its property may be bound or to
which it or its property may be subject.
    (iii)  
The Indenture Trustee shall have received a Manager’s or an Officer’s
Certificate of the Issuer, dated as of the date hereof, to the effect that all
conditions precedent provided for in the Base Indenture with respect to the
execution and delivery of this Supplemental Indenture have been complied with in
all material respects.
    (iv)  
The Indenture Trustee shall have received an Opinion of Counsel, subject to the
assumptions and qualifications stated therein, and in a form substantially
acceptable to the Indenture Trustee, dated the date hereof, substantially to the
effect that:



  (a)  
all conditions precedent provided for in the Base Indenture with respect to the
execution and delivery of this Supplemental Indenture have been complied with in
all material respects;

F-7



--------------------------------------------------------------------------------



 



  (b)  
the Issuer is duly organized under the jurisdiction of its formation and has the
power and authority to execute and deliver this Supplemental Indenture;
    (c)  
this Supplemental Indenture has been duly authorized, executed and delivered by
the Issuer;
    (d)  
this Supplemental Indenture constitutes the legal, valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether the issue of enforceability is considered in a proceeding in equity or
at law); and
    (e)  
such other matters as the Indenture Trustee may reasonably require.



  (v)  
The Indenture Trustee shall have received such other documents, instruments,
certifications, agreements or other items as the Indenture Trustee may
reasonably require.

SECTION 5: MISCELLANEOUS

Section 5.1 Duplicate Originals.

The parties may sign any number of copies of this Supplemental Indenture. One
signed copy is enough to prove this Supplemental Indenture.

Section 5.2 Ratification and Effect.

The Base Indenture, as amended and supplemented by this Supplemental Indenture,
is in all respects ratified and confirmed, shall continue to be in full force
and effect, and shall be read, taken and construed as one and the same
instrument.

Section 5.3 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Supplemental Indenture shall for any reason whatsoever be held invalid, then
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Supplemental
Indenture and shall in no way affect the validity or enforceability of the other
provisions of this Supplemental Indenture.

Section 5.4 Counterparts.

This Supplemental Indenture may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

F-8



--------------------------------------------------------------------------------



 



Section 5.5 Table of Contents, Headings, etc.

The table of contents and headings of the Sections of this Supplemental
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

Section 5.6 Choice of Law.

THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

F-9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Indenture Trustee and the Issuer have caused this
Supplemental Indenture to be duly executed by their respective duly authorized
officers or managers as of the day and year first written above.

              CHESAPEAKE FUNDING LLC,
as Issuer
 
  By:    
 
       
 
  Name:    
 
  Title:         JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Indenture Trustee
 
  By:    
 
       
 
  Name:    
 
  Title:    

F-10



--------------------------------------------------------------------------------



 



EXHIBIT G
TO SERIES 2005-1
INDENTURE SUPPLEMENT

FORM OF CONFIRMATION OF RATE CAP TRANSACTION

          ,      

PHH Corporation
940 Ridgebrook Road
Sparks, Maryland 21152
Attn: Brad Howatt
Facsimile No.: (410) 771-3362

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the rate cap transaction entered into between [   ] (“Rate Cap Provider”) and
PHH Corporation (the “Counterparty”) on         ,          (the “Rate Cap
Transaction”). It is understood by the parties that the Counterparty will
contribute its rights, but not its obligation to pay the Premiums, under this
Rate Cap Transaction to PHH Vehicle Management Services Group, LLC (“VMS
Group”). VMS Group will in turn contribute its rights under this Rate Cap
Transaction to PHH Vehicle Management Services, LLC (“VMS”), VMS will in turn
contribute its rights under the Rate Cap Transaction to Raven Funding LLC
(“SPV”), and SPV will in turn contribute its rights under this Rate Cap
Transaction to Chesapeake Funding LLC (the “Issuer”). The Issuer will pledge its
rights under this Rate Cap Transaction to JPMorgan Chase Bank, National
Association, as indenture trustee (the “Indenture Trustee”) under the Base
Indenture dated as of June 30, 1999, as amended, between the Issuer and the
Indenture Trustee, as supplemented by that Series 2005-1 Indenture Supplement
thereto (the “Indenture Supplement”), dated as of July 15, 2005, between the
Issuer and the Indenture Trustee (the “Indenture”).

In consideration of the promise by the Counterparty to make the payment of the
Premiums and in consideration of the promise by the Rate Cap Provider to make
payments to the Counterparty or its assignees in accordance with Section 3
hereof, the parties hereto agree as follows:

1. Definitions. The following terms shall have the following meanings:

“Business Day” means any day that is a New York Business Day and a London
Business Day and on which banks are not required or authorized by law to close
in Maryland or Delaware.

G-1



--------------------------------------------------------------------------------



 



“Calculation Period” means each period from and including one Payment Date (or,
in the case of the initial Calculation Period, the Effective Date) to but
excluding the next succeeding Payment Date (or, in the case of the final
Calculation Period, the Termination Date).

“Cap Payment” has the meaning defined in Section 3 hereof.

“Cap Rate” means, with respect to each Calculation Period, the weighted average
fixed rate of interest on the New Fixed Rate Leases as of the last day of the
Monthly Period immediately preceding the first day of such Calculation Period
minus [            ]% per annum.

“Closed-End Lease” has the meaning defined in the Indenture.

“Counterparty’s Account” means, as long as the Counterparty’s rights under this
letter agreement shall remain assigned to the Indenture Trustee, the Collection
Account as defined in the Indenture, and thereafter such account as is
designated by the Counterparty from time to time.

“Designated Maturity” means one month.

“Effective Date” means             ,             .

“Excess Cap Payment” has the meaning defined in Section 3 hereof.

“Floating Rate” means, with respect to a Calculation Period, the rate determined
by the Rate Cap Provider to be (i) the per annum rate for deposits in U.S.
dollars for a period of the Designated Maturity which appears on the Telerate
Page 3750 Screen as of 11:00 a.m., London time, on the day that is two London
Business Days prior to the Reset Date in respect of such Calculation Period
(rounded upwards, if necessary, to the nearest 1/100,000 of 1%); (ii) if such
rate does not appear on the Telerate Page 3750 Screen, the Floating Rate with
respect to such Calculation Period shall be the arithmetic mean (rounded as
aforesaid) of the offered quotations obtained by the Rate Cap Provider from the
Reference Banks for deposits in U.S. dollars to leading banks in the London
interbank market as of approximately 11:00 a.m., London time, on the day that is
two London Business Days prior to such Reset Date; or (iii) if fewer than two
Reference Banks provide the Rate Cap Provider with such quotations, the Floating
Rate shall be the rate per annum which the Rate Cap Provider determines to be
the arithmetic mean (rounded as aforesaid) of the offered quotations which
leading banks in New York City selected by the Rate Cap Provider are quoting in
the New York interbank market on such Reset Date for deposits in U.S. dollars to
the Reference Banks or, if fewer than two such quotations are available, to
leading European and Canadian Banks.

“Lease Balance” has the meaning defined in the Indenture.

“Leased Vehicle” has the meaning defined in the Indenture.

G-2



--------------------------------------------------------------------------------



 



“London Business Day” means any day on which banks are open for business in
London, England and on which dealings in deposits in U.S. dollars are transacted
in the London interbank market.

“Monthly Period” has the meaning defined in the Indenture.

“Moody’s” has the meaning defined in the Indenture.

“New Fixed Rate Lease” means, on any day, each Unit Lease then bearing interest
or finance charges at a fixed rate per annum (a) that did not bear interest or
finance charges at a fixed rate per annum (x) when it initially became a Unit
Lease or (y) on the Effective Date and (b) with respect to which the Issuer
shall not have obtained on or prior to such day an interest rate cap satisfying
the requirements therefor set forth in Section 5A.12(c) of the Indenture
Supplement.

“New York Business Day” means any day on which banks are not required or
authorized by law to close in New York City.

“Notional Lease Rate Cap” means, with respect to each New Fixed Rate Lease, as
of the last day of the Monthly Period immediately preceding the first
Calculation Period during which such New Fixed Rate Lease is to be included in
the calculation of the Notional Principal Amount, a lease rate cap having a
notional amount on the first day of such Calculation Period equal to the Lease
Balance of such New Fixed Rate Lease as of the last day of such Monthly Period,
plus, in the case of a Closed-End Lease, the Stated Residual Value of the
related Leased Vehicle and on the first day of each Calculation Period
thereafter at least equal to the scheduled Lease Balance of such New Fixed Rate
Lease as of the last day of the Monthly Period immediately preceding such first
day of such Calculation Period, plus, in the case of a Closed-End Lease, the
Stated Residual Value of the related Leased Vehicle and an effective strike rate
based on the eurodollar rate set forth therein in effect on the dates set forth
therein at the most equal to the fixed rate of interest on such New Fixed Rate
Lease minus 0.84% per annum.

“Notional Principal Amount” means, with respect to a Calculation Period, an
amount equal to the least of (a) the aggregate Unit Balance of all New Fixed
Rate Leases as of the last day of the Monthly Period immediately preceding the
first day of such Calculation Period, (b) the sum of the Series 2005-1 Maximum
Invested Amount and the aggregate stated liquidation preference of the
Series 2005-1 Preferred Membership Interests on the first day of such
Calculation Period and (c) $            .

“Payment Date” means the 7th day of each month, or, if such date is not a
Business Day, the next succeeding Business Day, commencing             ,
             and ending on the Termination Date.

“Premiums” means the amounts payable by the Counterparty to Rate Cap Provider
pursuant to Section 2 hereof.

G-3



--------------------------------------------------------------------------------



 



“Rate Cap Provider’s Account” means the account of            at           
(ABA:      ), Account No.        .

“Rating Agency Condition” has the meaning defined in the Indenture Supplement.

“Reference Banks” means four major banks in the London interbank market selected
by the Rate Cap Provider.

“Reset Date” means the first day of each Calculation Period.

“Series 2005-1 Amortization Period” has the meaning defined in the Indenture
Supplement.

“Series 2005-1 Invested Amount” has the meaning defined in the Indenture
Supplement.

“Series 2005-1 Invested Percentage” has the meaning defined in the Indenture
Supplement.

“Series 2005-1 Maximum Invested Amount” has the meaning defined in the Indenture
Supplement.

“Series 2005-1 Percentage” means, on any Payment Date, the average Series 2005-1
Invested Percentage during the Monthly Period immediately preceding such Payment
Date.

“Series 2005-1 Preferred Membership Interests” has the meaning defined in the
Indenture Supplement.

“Standard & Poor’s” has the meaning defined in the Indenture.

“Stated Residual Value” has the meaning defined in the Indenture.

“Telerate Page 3750 Screen” means the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

“Termination Date” means the earlier of (a) the Payment Date that occurs in the
125th month after the month in which the Series 2005-1 Amortization Period shall
have commenced and (b) the date on which the Series 2005-1 Invested Amount has
been reduced to zero and the Series 2005-1 Preferred Membership Interests shall
have been redeemed.

G-4



--------------------------------------------------------------------------------



 



“Unit Balance” means, with respect to any New Fixed Rate Lease, as of any date
of determination, the Lease Balance of such New Fixed Rate Lease as of such
date, plus, in the case of a Closed-End Lease, the Stated Residual Value of the
related Leased Vehicle.

“Unit Lease” has the meaning defined in the Indenture.

2.      Premiums. On the first day of the first Calculation Period on which
there are any New Fixed Rate Leases, the Counterparty agrees to pay to the Rate
Cap Provider an amount, to be determined by the Rate Cap Provider on a
reasonably commercial basis, equal to the premium that would have been payable
by the Counterparty to obtain a Notional Lease Rate Cap with respect to each
such New Fixed Rate Lease on the date that is two Business Days prior to such
first day. On the first day of any Calculation Period during which, after giving
effect to the addition of any additional New Fixed Rate Leases, either (x) the
aggregate scheduled notional amounts during such Calculation Period or any
Calculation Period thereafter of the Notional Lease Rate Caps with respect to
all New Fixed Rate Leases will be less than the Notional Principal Amount with
respect to such Calculation Period or any Calculation Period thereafter (the sum
of any such deficiencies, the “Notional Amount Deficiencies”) or (y) the
weighted average cap rate during such Calculation Period or any Calculation
Period thereafter under the Notional Lease Rate Caps with respect to all New
Fixed Rate Leases will be higher than the Cap Rate with respect to such
Calculation Period or any Calculation Period thereafter (the “Cap Rate
Deficiencies”), the Counterparty agrees to pay to the Rate Cap Provider an
amount, to be determined by the Rate Cap Provider on a reasonably commercial
basis, equal to the premium that would have been payable by the Counterparty to
obtain a lease rate cap covering the Notional Amount Deficiencies and/or the Cap
Rate Deficiencies. All payments of Premiums to the Rate Cap Provider shall be
made by deposit to the Rate Cap Provider’s Account. The Rate Cap Provider shall
determine the amount of any Premium payable by the Counterparty hereunder, based
on the information contained in the Monthly Settlement Statement delivered to
the Rate Cap Provider pursuant to Article 8 of the Indenture Supplement, and
notify the Counterparty thereof on the Business Day prior to the due date
thereof.

3.      Payments. The Rate Cap Provider agrees to pay to or at the direction of
the Counterparty on each Payment Date, an amount equal to the product of (i) the
amount by which the Floating Rate exceeds the Cap Rate with respect to the
Calculation Period ending on such Payment Date, in each case as determined by
the Rate Cap Provider, (ii) the Notional Principal Amount with respect to such
Calculation Period and (iii) the actual number of days in such Calculation
Period divided by 360 (the “Cap Payment”). The Rate Cap Provider shall determine
the amount of any Cap Payment for any Payment Date based on the information
contained in the Monthly Settlement Statement delivered to the Rate Cap Provider
pursuant to Article 8 of the Indenture Supplement in respect of the immediately
preceding Payment Date. On any Payment Date following a Calculation Period
during which the Notional Principal Amount was calculated based on the amount
set forth in clause (a) of the definition thereof, the Rate Cap Provider shall
pay a portion of the Cap Payment, in an amount equal to the Series 2005-1
Percentage thereof on such Payment Date, to the Counterparty’s Account and,
subject to Section 7 hereof, the remaining portion thereof (the “Excess Cap
Payment”) to or at the direction of the Issuer. On any Payment Date following a
Calculation Period during which the Notional Principal Amount

G-5



--------------------------------------------------------------------------------



 



was calculated based on the amount set forth in clause (b) or clause (c) of the
definition thereof, the Rate Cap Provider shall pay the full amount of the Cap
Payment to the Counterparty’s Account.

4.      Notices. Any notices hereunder (i) shall be in writing and
hand-delivered or sent by first-class mail, postage prepaid, return receipt
requested, or facsimile transmission and shall be addressed to the intended
recipient at its address set forth on the signature page hereof or at such other
address as such party shall have last specified by notice to the other party and
(ii) shall be effective (a) if delivered by hand or sent by overnight courier,
on the day it is delivered, unless delivery is made after the close of business
or on a day that is not a Business Day, in which case such notice will be
effective on the next Business Day, (b) if sent by certified or registered mail
or the equivalent (return receipt requested), three Business Days after
dispatch, or (c) if sent by facsimile transmission, on the date that
transmission is received by a responsible employee of the recipient in legible
form (it being agreed that the burden of proving receipt will be on the sender
and will not be met by a transmission report generated by the sender’s facsimile
machine).

5.      Governing Law. This letter agreement shall be governed by and construed
in accordance with the laws of the State of New York.

6.      Assignments. Neither party shall have the right to assign its rights or
delegate its obligations under this letter agreement without the prior written
consent of the other party; provided, however, that, the Counterparty’s rights
hereunder may be assigned as described herein and pledged by the Issuer to the
Indenture Trustee.

7.      Set-off; Counterclaim. Notwithstanding any other provision of any other
agreement to the contrary, all payments under this letter agreement will be made
without set-off or counterclaim, except that, if the Counterparty fails to pay
any Premium pursuant to Section 2 hereof when due, the Rate Cap Provider will
not be obligated to pay to or at the direction of the Issuer pursuant to
Section 3 hereof on any Payment Date following a Calculation Period during which
the Notional Principal Amount was calculated based on the amount set forth in
clause (a) of the definition thereof, an amount equal to the lesser of the
Excess Cap Payment and the portion of the Cap Payment on such Payment Date
attributable to the Unit Balance of such New Fixed Rate Lease. All other
remedies available at law, equity or under contract shall be available to the
Rate Cap Provider against the Counterparty.

8.      Each Party’s Reliance on its own Judgment. Each party has entered into
this Rate Cap Transaction solely in reliance on its own judgment. Neither party
has any fiduciary obligation to the other party relating to this Rate Cap
Transaction. In addition, neither party has held itself out as advising, or has
held out any of its employees or agents as having the authority to advise, the
other party as to whether or not the other party should enter into this Rate Cap
Transaction, any subsequent actions relating to this Rate Cap Transaction or any
other matters relating to this Rate Cap Transaction. Neither party shall have
any responsibility or liability whatsoever in respect of any advice of this
nature given, or views expressed, by it or any of such persons to the other
party relating to this Rate Cap Transaction, whether or not such advice is given
or such views are expressed at the request of the other party.

G-6



--------------------------------------------------------------------------------



 



9.      Early Termination. If the short-term credit rating of the Rate Cap
Provider falls below “A-1” by Standard & Poor’s or “P-1” by Moody’s or the
long-term unsecured credit rating of the Rate Cap Provider falls below “A+” by
Standard & Poor’s or “Aa3” by Moody’s and within 30 days of such decline in
credit rating, the Rate Cap Provider shall not have provided some form of
collateral for its obligations hereunder and satisfied the Rating Agency
Condition with respect to such arrangement, the Issuer shall have the right,
upon five (5) Business Days written notice to the Rate Cap Provider, to
terminate this Rate Cap Transaction. The Issuer’s right to terminate this Rate
Cap Transaction pursuant to the preceding sentence is conditioned upon the
Issuer having obtained, and there being maintained as of the time of such
termination, the Series 2005-1 Lease Rate Caps that are required to be
maintained by the Issuer pursuant to Section 5A.12(d) of the Indenture
Supplement (determined without giving effect to this Rate Cap Transaction).

10.      WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY KNOWINGLY AND
INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS LETTER AGREEMENT OR FOR ANY COUNTERCLAIM
THEREIN.

Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by responding within three (3) Business Days by returning via
facsimile an executed copy of this letter agreement to the attention of
                 , facsimile no.       .

Duplicate hard copies of this letter agreement will be sent to you shortly. Upon
receipt, please execute both copies and return one to the Rate Cap Provider to
the address indicated below.

G-7



--------------------------------------------------------------------------------



 



The Rate Cap Provider is pleased to have concluded this transaction with you.

                              Very truly yours,
 
                            [NAME OF RATE CAP PROVIDER]
 
          By:    
 
               
 
          Name:    
 
          Title: `    
 
                            Address for Notices:
 
               
 
                    ACCEPTED AND AGREED:        
 
                    PHH CORPORATION        
 
               
 
  By:                          
Name:
               
Title:
               
 
                    Address for Notices:        

G-8